EXHIBIT 10.25

 

U.S. $150,000,000

 

AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

 

Dated as of August 1, 2005

 

Among

 

2780 ATLANTA LIMITED PARTNERSHIP, L.P.

MERISTAR SUB 4J, LLC

(f/k/a CAPSTAR OKLAHOMA CITY COMPANY, L.L.C.)

MERISTAR SUB 3C, LLC

(f/k/a CAPSTAR TUCSON COMPANY, L.L.C.)

MERISTAR SUB 8E, LLC

(f/k/a CAPSTAR WINDSOR LOCKS COMPANY, L.L.C.)

MERISTAR KEY LARGO SPE, LLC

MERISTAR ANNAPOLIS SPE, LLC

MERISTAR MAHWAH SPE, LLC

MERISTAR ALEXANDRIA SPE, LLC

MERISTAR ALBUQUERQUE SPE, LLC

MERISTAR SUB 1B, LLC

(f/k/a EQUISTAR BELLEVUE COMPANY, L.L.C.)

MERISTAR SUB 1D, LP

(f/k/a CAPSTAR LAJV, L.P.)

MERISTAR SUB 7D, LLC

(f/k/a CAPSTAR CHICAGO COMPANY, L.L.C.)

and MERISTAR SUB 7F, LLC

(f/k/a CAPSTAR INDIANAPOLIS COMPANY, L.L.C.)

 

collectively, as the Borrower,

 

LEHMAN COMMERCIAL PAPER, INC.

 

as Administrative Agent,

 

LEHMAN BROTHERS INC.

 

as Sole Arranger and Sole Book Runner,

 

and

 

LEHMAN BROTHERS BANK, FSB

 

and

 

THE LENDERS NAMED HEREIN

 

as the Lenders



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   2

Section 1.01     Certain Defined Terms

   2

Section 1.02     Computation of Time Periods

   42

Section 1.03     Accounting Terms

   43

Section 1.04     Types of Advances

   43

Section 1.05     Miscellaneous

   43

Section 1.06     Recitals

   43

Section 1.07     Senior Indebtedness

   43

ARTICLE II THE ADVANCES

   43

Section 2.01     The Advances

   43

Section 2.02     Method of Borrowing

   44

Section 2.03     Fees

   47

Section 2.04     Reduction of the Commitments

   48

Section 2.05     Repayment of Advances on the Maturity Date

   48

Section 2.06     Interest, Late Payment Fee

   48

Section 2.07     Prepayments

   50

Section 2.08     Breakage Costs

   51

Section 2.09     Increased Costs

   52

Section 2.10     Payments and Computations

   53

Section 2.11     Taxes

   54

Section 2.12     Illegality

   56

Section 2.13     Release and Substitution of Collateral

   56

Section 2.14     Determination of Leverage Ratio and Senior Unsecured Leverage
Ratio

   63

Section 2.15     Lender Replacement

   63

Section 2.16     Sharing of Payments, Etc.

   64

Section 2.17     Increasing Maximum Availability

   65

Section 2.18     Availability Covenant

   66

Section 2.19     Adjustment of Allocated Loan Amounts upon Addition of New
Property

   66

Section 2.20     Additional Borrowers

   67

ARTICLE III CONDITIONS OF LENDING

   67

Section 3.01     Conditions Precedent to the Initial Advance

   67

Section 3.02     Advances in Excess of $50,000,000

   68

Section 3.03     Conditions Precedent to All Advances of the Loan

   75

Section 3.04     Conditions as Covenants

   76

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   77

Section 4.01     Existence; Qualification; Partners; Subsidiaries

   77

Section 4.02     Partnership and Corporate Power

   77

Section 4.03     Authorization and Approvals

   78

Section 4.04     Enforceable Obligations

   78

Section 4.05     Parent Common Stock; REIT

   78

Section 4.06     Financial Statements

   79

Section 4.07     True and Complete Disclosure

   79

Section 4.08     Litigation

   79

 

- i -



--------------------------------------------------------------------------------

Section 4.09     Use of Proceeds

   79

Section 4.10     Investment Company Act

   80

Section 4.11     Taxes

   80

Section 4.12     Pension Plans

   80

Section 4.13     Condition of Hotel Property; Casualties; Condemnation

   81

Section 4.14     Insurance

   81

Section 4.15     No Burdensome Restrictions; No Defaults

   81

Section 4.16     Environmental Condition

   82

Section 4.17     Legal Requirements, Zoning, Utilities, Access

   83

Section 4.18     Existing Indebtedness

   83

Section 4.19     Ownership; Title; Encumbrances

   84

Section 4.20     Leasing Arrangements

   84

Section 4.21     Franchise Agreements

   85

Section 4.22     Management Agreements

   85

Section 4.23     Intentionally omitted

   85

Section 4.24     Senior Indebtedness

   85

Section 4.25     Security Interests and Liens

   85

Section 4.26     Financial Statements: Financial Condition; etc.

   86

Section 4.27     Solvency

   86

Section 4.28     No Limited Service Hotels

   86

Section 4.29     Eligible Properties

   86

Section 4.30     Initial Availability

   86

Section 4.31     Material Agreements

   86

Section 4.32     Full and Accurate Disclosure

   86

Section 4.33     Interest Rate Agreements

   87

ARTICLE V AFFIRMATIVE COVENANTS

   87

Section 5.01     Compliance with Laws, Etc.

   87

Section 5.02     Preservation of Existence; Separateness, Etc.

   87

Section 5.03     Payment of Taxes, Etc.

   88

Section 5.04     Visitation Rights; Lender Meeting

   89

Section 5.05     Reporting Requirements

   89

Section 5.06     Maintenance of Property and Required Work

   93

Section 5.07     Insurance

   94

Section 5.08     Interest Rate Agreements

   94

Section 5.09     Approved Participating Leases and Approved Management
Agreements

   94

Section 5.10     Use of Proceeds

   94

Section 5.11     Collateral

   94

Section 5.12     Minimum Real Property Assets

   94

Section 5.13     Lien Searches; Title Searches

   95

Section 5.14     Reserves

   95

Section 5.15     Single Purpose Entity

   96

Section 5.16     Intentionally Omitted

   100

Section 5.17     PIP Covenants

   100

ARTICLE VI NEGATIVE COVENANTS

   101

Section 6.01     Liens, Etc.

   101

Section 6.02     Indebtedness

   101

 

- ii -



--------------------------------------------------------------------------------

Section 6.03     Agreements Restricting Distributions From Subsidiaries

   103

Section 6.04     Restricted Payments

   103

Section 6.05     Fundamental Changes; Asset Dispositions

   104

Section 6.06     Personal Property Leases

   104

Section 6.07     Investments and other Property

   105

Section 6.08     Affiliate Transactions

   107

Section 6.09     Sale and Leaseback

   107

Section 6.10     Sale or Discount of Receivables

   107

Section 6.11     No Further Negative Pledges

   107

Section 6.12     Material Documents

   108

Section 6.13     Limitations on Development, Construction, Renovation and
Purchase of Hotel Properties

   109

Section 6.14     Use of Proceeds of Advances

   109

Section 6.15     Franchise Concentration

   109

ARTICLE VII FINANCIAL COVENANTS

   109

Section 7.01     Interest Coverage Ratio

   110

Section 7.02     Senior Unsecured Interest Coverage Ratio

   110

Section 7.03     Fixed Charge Coverage Ratio

   110

Section 7.04     Intentionally Omitted

   111

Section 7.05     Leverage Ratio

   111

Section 7.06     Senior Unsecured Leverage Ratio

   112

Section 7.07     Limitations on Secured Indebtedness and Secured Recourse
Indebtedness

   112

Section 7.08     Senior Note Indenture - $200,000,000 9 1/8% Senior Notes

   113

Section 7.09     Availability Covenant

   113

ARTICLE VIII EVENTS OF DEFAULT; REMEDIES

   113

Section 8.01     Events of Default

   113

Section 8.02     Optional Acceleration of Maturity; Other Actions

   117

Section 8.03     Automatic Acceleration of Maturity

   117

Section 8.04     Intentionally Omitted

   117

Section 8.05     Non-exclusivity of Remedies

   117

Section 8.06     Right of Set-off

   117

ARTICLE IX AGENCY PROVISIONS

   118

Section 9.01     Authorization and Action

   118

Section 9.02     Administrative Agent’s Reliance, Etc.

   118

Section 9.03     Each Agent and Its Affiliates

   119

Section 9.04     Lender Credit Decision

   119

Section 9.05     Indemnification

   119

Section 9.06     Successor Agent

   120

Section 9.07     Arranger, Book Runner, and Other Agents

   120

ARTICLE X MISCELLANEOUS

   120

Section 10.01     Amendments, Etc.

   120

Section 10.02     Notices, Etc.

   122

Section 10.03     No Waiver; Remedies

   123

Section 10.04     Costs and Expenses

   123

Section 10.05     Binding Effect

   124

Section 10.06     Lender Assignments and Participations

   124

 

- iii -



--------------------------------------------------------------------------------

Section 10.07     Indemnification

   128

Section 10.08     Execution in Counterparts

   129

Section 10.09     Survival of Representations, Indemnifications, etc.

   129

Section 10.10     Severability

   129

Section 10.11     Intentionally Omitted

   129

Section 10.12     Intentionally Omitted

   129

Section 10.13     Usury Not Intended

   129

Section 10.14     GOVERNING LAW

   130

Section 10.15     CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL

   130

Section 10.16     Intentionally Omitted

   132

Section 10.17     Knowledge of Borrower

   132

Section 10.18     Lenders Not in Control

   132

Section 10.19     Headings Descriptive

   132

Section 10.20     Intentionally Omitted

   132

Section 10.21     No Consequential Damages

   132

Section 10.22     Exculpation

   133

Section 10.23     Contributions and Waivers

   134

 

EXHIBITS:

 

Exhibit A-1

   -   

Form of Term Note

Exhibit A-2

   -   

Form of Revolving Note

Exhibit B

   -   

Form of Adjustment Report

Exhibit C

   -   

Form of Assignment and Acceptance

Exhibit D

   -   

Form of Compliance Certificate

Exhibit E

   -   

Form of Notice of Borrowing

Exhibit F

   -   

Form of Notice of Conversion or Continuation

Exhibit G

   -   

Form of Security Instrument

Exhibit H

   -   

Form of Assignment of Leases and Rents

Exhibit I

   -   

Schedule of Initial Availability

Exhibit J

   -   

Form of Approved Participating Lease Subordination Agreement

Exhibit K

   -   

Form of Assignment of Contracts (Borrower and Lessee)

Exhibit L

   -   

Form of Franchisor Estoppel and Recognition Agreement

Exhibit M

   -   

Form of Assignment and Subordination of Management Agreement

Exhibit N

   -   

Form of Request for Additional Collateral

Exhibit O

   -   

Form of Tenant Estoppel Certificate

 

SCHEDULES:

 

Schedule 1.01(a)

   -   

Commitments

Schedule 1.01(b)

   -   

Initial Properties and Investment Amount

Schedule 1.01(c)

   -   

Approved Franchisors

Schedule 1.01(d)

   -   

Initial Interest Periods for Eurodollar Rate Advances as of the Closing Date

Schedule 4.01

   -   

Subsidiaries

Schedule 4.08

   -   

Litigation

Schedule 4.16

   -   

Environmental Condition

Schedule 4.17

   -   

Legal Requirements; Zoning; Utilities; Access

 

- iv -



--------------------------------------------------------------------------------

Schedule 4.18(a)

   -   

Existing Indebtedness

Schedule 4.19

   -   

Permitted Liens

Schedule 4.20(a)

   -   

Approved Participating Leases

Schedule 4.20(b)

   -   

Ground Leases

Schedule 4.21

   -   

Franchise Agreements

Schedule 4.22

   -   

Management Agreements

Schedule 4.23

   -   

Schedule of Initial Real Property Assets, Additional Real Property Assets and
Allocated Loan Amounts

Schedule 4.24

   -   

Schedule of Capital Expenditures

 

- v -



--------------------------------------------------------------------------------

AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

 

AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT, dated as of August 1, 2005
(the “Closing Date”) is among 2780 ATLANTA LIMITED PARTNERSHIP, L.P., a Delaware
limited partnership, MERISTAR SUB 4J, LLC, a Delaware limited liability company
(f/k/a Capstar Oklahoma City Company, L.L.C.), MERISTAR SUB 3C, LLC, a Delaware
limited liability company, (f/k/a Capstar Tucson Company, L.L.C.), MERISTAR SUB
8E, LLC, a Delaware limited liability company, (f/k/a Capstar Windsor Locks
Company, L.L.C.), MERISTAR KEY LARGO SPE, LLC, a Delaware limited liability
company, MERISTAR ANNAPOLIS SPE, LLC, a Delaware limited liability company,
MERISTAR MAHWAH SPE, LLC, a Delaware limited liability company, MERISTAR
ALEXANDRIA SPE, LLC, a Delaware limited liability company, MERISTAR ALBUQUERQUE
SPE, LLC, a Delaware limited liability company, MERISTAR SUB 1B, LLC (f/k/a
Equistar Bellevue Company, L.L.C.), a Delaware limited liability company,
MERISTAR SUB 1D, LP (f/k/a Capstar LAJV, L.P.), a Delaware limited partnership,
MERISTAR SUB 7D, LLC, (f/k/a Capstar Chicago Company, L.L.C.) and MERISTAR SUB
7F, LLC (f/k/a Capstar Indianapolis Company, L.L.C.), a Delaware limited
liability company (together with any Additional Borrowers (hereinafter defined)
hereinafter referred to, individually and collectively, as the context may
require, “Borrower”) as the Borrower, LEHMAN COMMERCIAL PAPER, INC., a New York
corporation, as the Administrative Agent, LEHMAN BROTHERS, INC., a Delaware
corporation, as Sole Arranger and Sole Book Runner, and LEHMAN BROTHERS BANK
FSB, a federal stock saving bank (“Lehman”) and the other Lenders, as Lenders.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, Lenders extended certain credit facilities to Initial Borrower pursuant
to that certain Senior Secured Credit Agreement dated as of December 19, 2003
between Initial Borrower, Administrative Agent, Lehman and Lenders (the
“Existing Lehman Credit Agreement”);

 

WHEREAS, in connection with the Existing Lehman Credit Agreement, the Initial
Borrower executed and delivered to Lehman that certain promissory note dated as
of December 19, 2003 in the principal amount of $50,000,000 (the “Original
Note”).

 

WHEREAS, Lenders and Borrower desire to increase, modify and amend the credit
facilities evidenced by the Existing Lehman Credit Agreement, the proceeds of
which will be used for the purposes set forth in Section 4.09;

 

WHEREAS, the Lenders have agreed to increase such credit facilities and modify
and amend such credit facilities, as more specifically described in this
Agreement;

 

WHEREAS, the parties hereto have agreed to sever, amend, restate and increase
the Original Note pursuant to the Term Notes (hereinafter defined) and the
Revolving Notes (hereinafter defined);

 

NOW, THEREFORE, in consideration of the foregoing recitals and the provisions
contained in this Agreement, (i) the parties hereto do hereby agree that this
Agreement shall



--------------------------------------------------------------------------------

amend, restate, replace and supercede in its entirety the Existing Lehman Credit
Agreement and (ii) that in accordance with the foregoing, the parties hereto do
hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Access Laws” shall mean, collectively, the Americans With Disabilities Act of
1990, the Fair Housing Amendments Act of 1988, all state and local laws or
ordinances related to handicapped access, or any statute, rule, regulation,
ordinance, order of governmental bodies and regulatory agencies, or order or
decree of any court adopted or enacted with respect thereto.

 

“Accounts Receivable” shall have the meaning provided in the Security
Instrument.

 

“Act” shall have the meaning set forth in Section 5.15(cc).

 

“Additional Borrower” and “Additional Borrowers” shall have the meanings set
forth in Section 2.20 hereof.

 

“Additional Real Property Assets” means the Real Property Assets listed and
identified as such on Schedule 4.23 and “Additional Real Property Asset” means
each of the Additional Real Property Assets.

 

“Adjusted Base Rate” shall mean, on any particular date, the greater of (i) a
rate per annum established on such date as set forth as the prime lending rate
on the British Banking Association Telerate page 5 (or such other comparable
page or other source as may, in the determination of the Administrative Agent,
replace Telerate page 5 for the purposes of determining such prime lending rate)
and (ii) the sum of one-half of one percent (0.5%) plus the Federal Funds Rate
on such date. Such index will be rounded to the nearest one-sixteenth of one
percent (0.0625%) or, if there is no nearest one-sixteenth of one percent
(0.0625%), to the higher one-sixteenth of one percent (0.0625%). The
determination of the Base Rate by the Administrative Agent shall be conclusive
absent manifest error.

 

“Adjusted Base Rate Advance” means a Revolving Advance or a Term Advance, as
applicable, which bears interest as provided in Section 2.06(a).

 

“Adjusted EBITDA” means, for any Person or Hotel Property, as applicable, for
any period, the EBITDA of such Person or Hotel Property, as applicable, for such
period less the aggregate FF&E Reserves for such period in respect of, as
applicable, each Hotel Property owned by such Person or its Subsidiaries
(whether located on land owned by or land leased to such owner of the Hotel
Property) or such Hotel Property.

 

2



--------------------------------------------------------------------------------

“Adjusted Net Operating Income” shall mean, with respect to any Real Property
Asset, the difference of (i) minus (ii) below:

 

(i) the difference of (a) the Rents and Accounts Receivable actually received,
in accordance with GAAP, from the operation of such Real Property Asset during
the Base Period for which the Adjusted Net Operating Income is being calculated,
minus (b) Operating Expenses actually paid or payable on an accrual basis in
accordance with GAAP attributable to such Real Property Asset during such Base
Period (provided, however, that any management fee shall be calculated at the
greater of three percent (3%) of the Rents and Accounts Receivable generated by
such Real Property Asset or the actual amount due, and franchise fees shall be
calculated at the greater of four percent (4%) of total room revenues generated
by such Property or the actual amount due), all as set forth on operating
statements reasonably satisfactory to Administrative Agent; provided, however,
that for any Real Property Asset that is operated by an Approved Operator under
an Approved Participating Lease, the calculation under this subsection (i) shall
not exceed the Rents actually received and earned, in accordance with GAAP, by
Borrower under the Approved Participating Lease of such Real Property Asset
during the Base Period for which the Adjusted Net Operating Income is being
calculated;

 

minus

 

(ii) the greater of (x) Minimum Capital Expenditure Reserves and (y) actual
capital expenditure reserves for such Real Property Asset during the Base Period
for which the Adjusted Net Operating Income is being calculated.

 

Adjusted Net Operating Income shall be calculated in accordance with GAAP and
customary accounting principles applicable to real estate. Notwithstanding the
foregoing, Adjusted Net Operating Income shall not include (i) any condemnation
or insurance proceeds (excluding rent or business interruption insurance
proceeds), (ii) any proceeds resulting from the sale, exchange, transfer,
financing or refinancing of all or any portion of the Property for which it is
to be determined, (iii) amounts received from tenants as security deposits
unless applied towards payments of rent, (iv) amounts received as advance
reservation deposits, (iv) interest income and (v) any type of income otherwise
included in Adjusted Net Operating Income but paid directly by any tenant to a
Person other than Borrower or its agents or representatives.

 

“Adjusted Total Assets” has the meaning given such term in the Senior Note
Indenture - $200,000,000 9 1/8% Senior Notes as in effect on the Closing Date.

 

“Adjustment Event” has the meaning set forth in Section 2.14(b).

 

“Adjustment Report” means a certificate of the Borrower in substantially the
form of the attached Exhibit B.

 

“Administrative Agent” means Lehman Commercial Paper, Inc. in its capacity as
Administrative Agent for the Lenders pursuant to Article IX, and any successor
Administrative Agent appointed pursuant to Section 9.06.

 

“Administrative Fee Letter” means the letter agreement dated as of the date
hereof between the Borrower and the Lender, as same may be amended from time to
time.

 

3



--------------------------------------------------------------------------------

“Advance” means any Revolving Advance or Term Advance, and refers to an Adjusted
Base Rate Advance or a Eurodollar Rate Advance.

 

“Affected Lender” has the meaning set forth in Section 2.15(a).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract or otherwise.

 

“Agreement” has the meaning given such term in the initial paragraph of this
agreement.

 

“Albuquerque Property” shall mean the Real Property Asset set forth on Schedule
4.23 located in Albuquerque New Mexico

 

“Allocated Loan Amount” shall mean the portions of the Facility Amount allocated
by Administrative Agent to each Real Property Asset which, as of the Closing
Date, are as set forth in Schedule 4.23, as the same may be adjusted by
Administrative Agent in accordance with this Agreement.

 

“Any Other Person” shall have the meaning set forth in Section 5.15.

 

“Applicable Base Rate” shall mean a rate per annum (computed on the actual
number of days elapsed, including the first day and excluding the last, based on
a 365 day year) equal to all times to the lesser of (A) the Adjusted Base Rate
in effect from time to time plus the Applicable Revolving Margin and (B) the
Maximum Rate.

 

“Applicable Contribution” shall have the meaning set forth in Section 10.23(f).

 

“Applicable Lending Office” means, with respect to each Lender, (a) in the case
of an Adjusted Base Rate Advance, such Lender’s Domestic Lending Office, (b) in
the case of all Eurodollar Rate Advances, such Lender’s Eurodollar Lending
Office, and (c) in the case of any other notice or request under the Credit
Documents, the office of such Lender specified as its “Credit Contact” in the
questionnaire such Lender provided to the Administrative Agent, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.

 

“Applicable Revolving Margin” means, (a) with respect to any Adjusted Base Rate
Advance, 2.50% per annum, and (b) with respect to any Eurodollar Rate Advance,
3.50% per annum.

 

“Applicable Term Margin” means, (a) with respect to any Adjusted Base Rate
Advance, 2.50% per annum, and (b) with respect to any Eurodollar Rate Advance,
3.50% per annum.

 

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA, prepared by an independent third party appraiser holding an MAI
designation, who is

 

4



--------------------------------------------------------------------------------

state licensed or state certified if required under the laws of the state where
the applicable Real Property Asset is located, who meets the requirements of
FIRREA, if any, and who has at least ten (10) years real estate experience
appraising properties of a similar nature and type as the applicable Real
Property Asset and who is otherwise reasonably satisfactory to the
Administrative Agent. Each Appraisal shall be subject to Administrative Agent’s
internal review to determine in its reasonable discretion whether it contains
errors or omissions.

 

“Appraised Value” shall mean the fair market value (except as otherwise
expressly provided herein) of a Real Property Asset as determined by an
Appraisal.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.05(c).

 

“Approved Franchisor” means those certain franchisors listed on Schedule 1.01(c)
attached hereto, or any other reputable, nationally known, third party
franchisor or licensor of a Hotel Property approved by the Administrative Agent
in writing, such approval not to be unreasonably withheld or delayed.

 

“Approved Fund” means any fund that invests in commercial loans which is advised
or managed by an investment advisor which has total assets under management in
excess of $250,000,000.

 

“Approved Management Agreement” means a management agreement (a) in
(i) substantially the form of those management agreements existing as of the
Original Closing Date (the “Existing Management Agreements”), between a direct
or indirect TRS of the Operating Partnership and an Approved Operator, as
manager, (ii) a form otherwise customary in the Hospitality/Leisure-Related
Business, or (iii) such other form as is approved by the Administrative Agent in
writing (which approval shall not be unreasonably withheld), (b) either subject
to the terms of the Approved Master Amendment or subject to terms otherwise
customary in the Hospitality/Leisure-Related Business and (c) which provides
that (i) with respect to the Existing Management Agreements the aggregate annual
fee payable to the manager is limited to four percent (4%) of gross revenue per
annum and (ii) with respect to any future management agreement or any agreement
which shall extend or replace the Existing Management Agreements, the aggregate
annual fee payable to the manager under said agreements is limited to the
percentage of gross revenue per annum that is then the market rate for an
arms-length transaction but in no event greater than three percent (3%).

 

“Approved Master Amendment” means the Master Fee Agreement dated as of
January 1, 2001, by and between the initial direct or indirect TRSs of the
Operating Partnership and the initial Approved Operators party to the initial
Approved Management Agreements, as amended as permitted in this Agreement,
including executing an additional master fee agreement with respect to Hotel
Properties which act as security for Secured Non-Recourse Indebtedness or
Secured Recourse Indebtedness permitted pursuant to this Agreement.

 

“Approved Operator” means OPCO, OPCO OP, any Approved Franchisor, any of the
foregoing Person’s respective Affiliates and any future manager or operator for
a Hotel Property approved by the Administrative Agent in writing.

 

5



--------------------------------------------------------------------------------

“Approved Other Country” means each of the following countries: Canada, Mexico,
United Kingdom, France, Germany, Spain, Belgium, The Netherlands, Luxembourg,
Italy, Portugal, Austria, Switzerland, Norway, Sweden, Denmark, U. S. Virgin
Islands, British Virgin Islands, Bahamas, Puerto Rico, and Japan.

 

“Approved Participating Lease” means (a) a participating lease with a
Participating Lessee, as lessee, in substantially the form of those
participating leases existing as of the Original Closing Date, (b) a
participating lease with a direct or indirect TRS of the Operating Partnership,
as lessee, in substantially the form of the participating leases as of the
Original Closing Date, or (c) such other form as is approved by the
Administrative Agent in writing (which approval shall not be unreasonably
withheld).

 

“Approved Participating Lease Subordination Agreements” shall mean each of the
Approved Participating Lease Subordination Agreements which shall have been
executed and delivered to the Administrative Agent by Borrower (and/or other
appropriate Loan Party, as reasonably determined by Administrative Agent) and
the applicable Participating Lessee, substantially in the form set forth as
Exhibit J hereto, for each of the Real Property Assets, as same may be amended,
restated, modified or supplemented from time to time.

 

“Asset Disposition” means (a) any sale or lease (in which the Borrower, the
Parent, Operating Partnership or any of their respective Subsidiaries is lessor
but exclusive of each Approved Participating Lease) of all or substantially all
of a Hotel Property or any interest therein, or conveyance, exchange, transfer,
or assignment of any other Investment or Non-Replaced Property by the Borrower,
the Parent, Operating Partnership or any of their respective Subsidiaries to a
Person other than the Borrower, the Parent, Operating Partnership or any of
their respective Subsidiaries; and (b) any loss, casualty or condemnation
affecting 25% or more of a Hotel Property owned by the Borrower, the Parent,
Operating Partnership or any of their respective Subsidiaries.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit C.

 

“Assignment and Subordination of Management Agreements” shall mean each of the
Assignment and Subordination of Management Agreements which shall have been
executed and delivered to the Administrative Agent by Borrower (and/or other
appropriate Loan Party, as reasonably determined by Administrative Agent) and
the applicable Manager, substantially in the form set forth as Exhibit M hereto,
for each of the Real Property Assets, as same may be amended, restated, modified
or supplemented from time to time.

 

“Assignments of Contracts (Borrower and Lessee)” shall mean each of the
following with respect to each of the Real Property Assets: (i) each Assignment
of Agreements, Permits and Contracts which shall have been executed and
delivered to the Administrative Agent by Borrower (and/or other appropriate Loan
Party, as reasonably determined by Administrative Agent) substantially in the
form set forth as Exhibit K hereto, as same may be amended, restated, modified
or supplemented from time to time, and (ii) each Assignment of Agreements,
Permits and Contracts which shall have been executed and delivered to the
Administrative Agent by the

 

6



--------------------------------------------------------------------------------

applicable Participating Lessee (and/or other appropriate Loan Party, as
reasonably determined by Administrative Agent) substantially in the form set
forth as Exhibit K hereto, as same may be amended, restated, modified or
supplemented from time to time.

 

“Assignments of Leases and Rents” shall mean each of the Assignments of Leases
and Rents which shall have been executed and delivered to the Administrative
Agent by Borrower (and/or other appropriate Loan Party, as reasonably determined
by Administrative Agent), substantially in the form set forth as Exhibit H
hereto, for each of the Real Property Assets, as same may be amended, restated,
modified or supplemented from time to time.

 

“Availability Covenant” has the meaning in Section 7.09.

 

“Bankruptcy Code” shall mean Title 11 U.S.C. § 101 et seq., and the regulations
adopted and promulgated pursuant thereto (as the same may be amended from time
to time).

 

“Base Period” shall mean the immediately prior twelve (12) consecutive complete
months.

 

“Benefit Amount” shall have the meaning set forth in Section 10.23(d).

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof, together with any Additional Borrowers.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each Lender pursuant to Section 2.01 or Converted by each Lender to
Advances of a different Type pursuant to Section 2.02(b).

 

“Borrowing Base Value” shall mean, with respect to each Eligible Property, the
lesser of (i) fifty-five percent (55%) of the Appraised Value of such Eligible
Property or (ii) the Borrowing Capacity Estimate for such Eligible Property, as
determined in connection with the calculation of, and subject to the terms and
conditions set forth in the definition of, Maximum Availability.

 

“Borrowing Capacity Estimate” shall be calculated as the following amount for an
Eligible Property: the quotient of (i) Adjusted Net Operating Income for such
Eligible Property divided by a debt service coverage ratio of 1.65, divided by
(ii) a loan constant equal to the greater of (x) (10.484%) and (y) the weighted
average interest rate payable on all outstanding Borrowings.

 

“Business Day” means (a) with respect to Adjusted Base Rate Advances, a day of
the year on which banks are not required or authorized to close in New York, New
York, and (b) with respect to Eurodollar Rate Advances, a day of the year on
which banks are not required or authorized to close in New York, New York or
London, England.

 

“Business Party” shall have the meaning set forth in Section 5.15(aa).

 

“Capital Expenditure” means for any Person, any payment made directly or
indirectly for the purpose of acquiring or constructing fixed assets, Real
Property or equipment which in

 

7



--------------------------------------------------------------------------------

accordance with GAAP would be capitalized in the fixed asset accounts of such
Person making such expenditure, including, without limitation, amounts paid or
payable for such purpose under any conditional sale or other title retention
agreement or under any Capitalized Lease, but excluding repairs of Property in
the normal and ordinary course of business in keeping with the past practices of
such Person.

 

“Capitalization Event” means any sale or issuance by the Parent or any of its
Subsidiaries of equity securities, except for the issuance of the Operating
Partnership’s limited partnership interests in accordance with the provisions of
Section 6.05.

 

“Capitalized Lease” means, for any Person, any lease of any Property (whether
real, personal or mixed) by that Person as lessee which, in accordance with
GAAP, is or should be accounted for as a capital lease on the balance sheet of
that Person.

 

“Capitalized Lease Obligations” means, as to any Person, the capitalized amount
of all obligations of such Person or any of its Subsidiaries under Capitalized
Leases, as determined on a consolidated basis in conformity with GAAP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

 

“Change in Control” means for any Person, a change in ownership or control of
such Person effected through either of the following transactions:

 

(a) any Person or related group of Persons who (other than such Person or an
Affiliate of such Person) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of securities
possessing more than thirty-five percent (35%) of the total combined voting
power of such Person’s outstanding securities; or

 

(b) there is a change in the composition of such Person’s Board of Directors
over a period of thirty-six (36) consecutive months (or less) such that a
majority of Board members (rounded up to the nearest whole number) ceases, by
reason of one or more proxy contests for the election of Board members, to be
comprised of individuals who either (i) have been Board members continuously
since the beginning of such period or (ii) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

 

“Clean-up Period” means a period of five (5) consecutive Business Days during
each of the following periods: July 1, 2005 through and including December 31,
2005; January 1, 2006 through and including June 30, 2006; and July 1, 2006
through and including the Revolving Maturity Date.

 

“Closing Date” has the meaning set forth in the initial paragraph of this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

 

8



--------------------------------------------------------------------------------

“Collateral” shall mean all property and interests in property now owned or
hereafter acquired in or upon which a Lien has been or is purported or intended
to have been granted under any of the Security Instruments or any of the other
Credit Documents, including, without limitation, all Real Property Assets.

 

“Commitments” means, for each Lender, such Lender’s Revolving Commitment and
Term Commitment, respectively and collectively, as the context may require.

 

“Compliance Certificate” means a certificate of the Borrower in substantially
the form of the attached Exhibit D.

 

“Consolidated” refers, with respect to any Person, to the consolidation of the
accounts of such Person with such Person’s Subsidiaries in accordance with GAAP.

 

“Contingent Obligation” as to any Person shall mean any obligation of such
Person guaranteeing any Indebtedness, leases (including Capitalized Leases)
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth, solvency or other financial condition of the primary obligor,
(iii) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation, (iv) otherwise to assure or
hold harmless the owner of such primary obligation against loss in respect
thereof, or (v) for the debts of any partnership in which such Person is a
general partner; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or obligations of such Person which would not be
required to be disclosed under GAAP as liabilities or footnoted on such Person’s
financial statement. The amount of any disclosed, accrued or accruable
Contingent Obligation shall be determined in accordance with GAAP.

 

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the Board of Directors of such Person.

 

“Controlled Group” means all members of the controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Borrower, are treated as a single employer under Section 414 of the
Code.

 

“Convert”, “Conversion”, and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.02(b).

 

“Credit Documents” shall mean this Agreement, the Notes, the Security
Instruments, the Assignments of Leases and Rents, the Approved Participating
Lease Subordination Agreements, the Assignment and Subordination of Management
Agreements, the Assignments of Contracts

 

9



--------------------------------------------------------------------------------

(Borrower and Lessee), Tenant Estoppel Certificates, if any, Financing
Statements, the Subordination, Non-Disturbance and Attornment Agreements, if
any, the Fee Letter, and Administrative Fee Letter, the Franchisor Estoppel and
Recognition Letter, and any other documents or instruments evidencing, securing
or guaranteeing the Loan or perfecting Lenders’ Lien in the Collateral,
including, without limitation, the modification agreements described in
Section 3.02(a)(i) hereof.

 

“Creditors Rights Laws” shall have the meaning set forth in Section 5.15(cc).

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

“Default Rate” shall mean the annual rates of interest applicable to the
Advances after an Event of Default shall have occurred and be continuing, as set
forth in Section 2.06(a) and (b).

 

“Defaulted Indebtedness” shall have the meaning set forth in Section 4.18.

 

“Defaulting Lender” means any Lender which has wrongfully refused or failed to
make available its portion of any Borrowing or to fund its portion of any
unreimbursed payment under Section 9.05, or notified in writing the Borrower or
the Administrative Agent that such Lender does not intend to comply with its
obligations under this Agreement.

 

“Deferred Maintenance Account” shall have the meaning set forth in
Section 5.14(a).

 

“Dollar Equivalent” means the equivalent in another currency of an amount in
U.S. Dollars to be determined by reference to the rate of exchange quoted by the
Administrative Agent, at 10:00 a.m. (New York, New York time) on the date of
determination, for the spot purchase in the foreign exchange market of such
amount of Dollars with such other currency.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Administrative Contact” in the questionnaire such
Lender provided to the Administrative Agent, or such other office of such Lender
as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

“EBITDA” means for any Person or Hotel Property, as applicable, for any period
for which such amount is being determined, an amount equal to (a) the Net Income
for such Person or Hotel Property, as applicable, for such period plus (b) to
the extent deducted in determining Net Income, Interest Expense, income taxes,
depreciation, amortization, and other non-cash items for such period, as
determined on a Consolidated basis in accordance with GAAP plus (c) to the
extent deducted in determining Net Income, deductions for minority interest
attributable to the ownership interests in the Operating Partnership not owned
(directly or indirectly) by the Parent plus (d) with respect to the Parent, non
cash employee compensation up to $2,000,000 for each Fiscal Year; provided that
with respect to EBITDA attributable to an Unconsolidated Entity, (i) for any
such Unconsolidated Entity for which the Unconsolidated Entity Percentage is
equal to or greater than 20%, such Person shall only be deemed to have received
the Unconsolidated Entity Percentage of such Unconsolidated Entity’s EBITDA to
the extent not

 

10



--------------------------------------------------------------------------------

subject to (A) any limitation or restriction (except for the obligation to repay
Indebtedness of such Person) on the right to distribute such EBITDA to such
Person’s owners or (B) any decision by another Person to not distribute the
available cash of such Unconsolidated Entity to the owners of such
Unconsolidated Entity, and (ii) for any such Unconsolidated Entity for which the
Unconsolidated Entity Percentage is less than 20%, such Person shall only be
deemed to have received the actual sums paid by such Unconsolidated Entity to
such Person; provided further that if the Parent or any of its Subsidiaries
during such Rolling Period or in the period from the end of such Rolling Period
to the Status Reset Date which occurs in the Fiscal Quarter following such
Rolling Period either sells or disposes of any Investments or Non-Replaced
Property, the EBITDA arising from such Investment or Non-Replaced Property, as
applicable, for the applicable Rolling Period shall be excluded from the
calculation of EBITDA; provided further if the Parent or any of its Subsidiaries
during such Rolling Period or in the period from the end of such Rolling Period
to the Status Reset Date which occurs in the Fiscal Quarter following such
Rolling Period either purchases or acquires any Investments or Non-Replaced
Property, the EBITDA arising from such Investment or Non-Replaced Property, as
applicable, for the applicable Rolling Period on a pro forma basis shall be
included in the calculation of EBITDA and; provided further, notwithstanding the
foregoing, in no event shall any gains or losses in connection with the
(i) purchase or sale of any Investments, (ii) any impairment with respect
thereto, or (iii) early extinguishment of Indebtedness, be included in
calculating EBITDA.

 

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any State thereof, and having primary capital of not less than
$250,000,000 and approved by the Administrative Agent, which approvals will not
be unreasonably withheld, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development and having primary capital (or its equivalent) of not less than
$250,000,000 (or its Dollar Equivalent) and approved by the Administrative
Agent, which approvals will not be unreasonably withheld, (c) an investment bank
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $5,000,000,000, (d) an insurance company, finance
company or financial institution (whether a corporation, partnership, trust or
other Person) organized under the laws of the United States, or any state
thereof, and having total assets in excess of $5,000,000,000, (e) any Approved
Fund, (f) any “accredited investor” (as defined in Regulation D of the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder) which has total assets in excess of $100,000,000, (g) a Lender, and
(h) an Affiliate of the respective assigning Lender, without approval of any
Person but otherwise meeting the eligibility requirements of (a), (b), (c), (d),
(e) or (f) above.

 

“Eligible Properties” shall mean (A) each Initial Real Property Asset and each
Additional Real Property Asset, but only for so long as such Initial Real
Property Asset and Additional Real Property Asset continues to meet each of the
criteria set forth in this definition, and (B) those Real Property Assets that
meet (and continue to meet) all of the following criteria:

 

(a) Such Real Property Asset is wholly-owned in fee simple by Borrower with the
exception of the Albuquerque Property, in which Borrower holds a valid ground
leasehold estate, and the Mahwah Property in which Borrower, in part, holds a
valid leasehold estate;

 

11



--------------------------------------------------------------------------------

(b) Such Real Property Asset is not encumbered by or subject to any mortgage or
deed of trust liens, negative pledges or any springing liens of any kind;

 

(c) Such Real Property Asset is not subject to any material structural or title
defects as determined by Administrative Agent in its reasonable discretion after
reviewing (a) current Engineering Reports (dated within six (6) months of the
date on which Borrower desires that such Real Property Asset first become an
Eligible Property) provided by Borrower and reasonably acceptable to the
Administrative Agent, (b) title reports (current as of the recording of the
documents creating the Lender’s Lien on such Real Property Assets, and (c) such
other information as Administrative Agent may reasonably request;

 

(d) Such Real Property Asset and the related Loan Party shall be in full
compliance with all representations and covenants set forth in Article 11
(entitled “Environmental Matters”) of the Security Instrument creating a Lien
thereon (as determined by Administrative Agent in its reasonable discretion),
each as verified by an Environmental Report (dated within six (6) months of the
date on which Borrower desires that such Real Property Asset first become an
Eligible Property) reasonably acceptable to Administrative Agent;

 

(e) Borrower has delivered an Appraisal to Administrative Agent (dated within
six (6) months of the date on which Borrower desires that such Real Property
Asset become an Eligible Property);

 

(f) Such Real Property Asset is fully operating (not subject to any material
construction that would interfere with the operation of such Real Property Asset
or any structural renovation) with not more than fifteen percent (15%) of its
keys out of service as of the date on which Borrower desires that such Real
Property Asset become an Eligible Property; and

 

(g) Such Real Property Asset is a full service transient hospitality property
(and not a Limited Service Hotel, and none of the rooms thereof shall be subject
to a time share program) located in the United States, except as otherwise
approved by the Required Lenders in their sole and absolute discretion.

 

“Engineering Report” means with respect to (i) any Real Property Asset, a
property condition assessment which (a) is prepared for the Lenders and the
Administrative Agent by a Person reasonably satisfactory to the Administrative
Agent, (b) is prepared in accordance with a scope of services reasonably
satisfactory to the Administrative Agent, and (c) is prepared within six
(6) months of the date such Property, or the date any New Property or Substitute
Property shall become a Real Property Asset pursuant to the terms and conditions
of this Agreement, as applicable (or, with respect to the Initial Real Property
Assets, within six (6) months of the Initial Closing Date), and (ii) any Hotel
Property (other than a Real Property Asset), a property condition assessment
which (a) is prepared for Parent, Operating Partnership and/or any Subsidiary
thereof by a Person and with a scope of services substantially similar to the
Person (in terms of experiences and expertise) and scope of services described
in clause (i) and (b) is prepared within six (6) months of the acquisition of
such Hotel Property.

 

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8), as amended.

 

12



--------------------------------------------------------------------------------

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

 

“Environmental Law” means all Legal Requirements arising from, relating to, or
in connection with the Environment, health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, medical, infectious, or
toxic substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, medical, infectious, or toxic
substances, materials or wastes.

 

“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.

 

“Environmental Report” means with respect to (i) any Real Property Asset, an
environmental assessment report which (a) is prepared for the Lenders and the
Administrative Agent by a Person reasonably satisfactory to the Administrative
Agent, (b) is prepared in accordance with a scope of services reasonably
satisfactory to the Administrative Agent, (c) is prepared within six (6) months
of the date such Property shall become a Real Property Asset, pursuant to the
terms and conditions of the Agreement, as applicable (or with respect to the
Initial Real Property Assets, within six (6) months of the Initial Closing
Date), and (d) certifies to the Administrative Agent and the Lenders as to
whether or not the soil and the groundwater for such Hotel Property contain
Hazardous Substances except for Permitted Hazardous Substances and (ii) any
Hotel Property (other than a Real Property Asset), an environmental assessment
report which (a) is prepared for Parent, Operating Partnership and/or any
Subsidiary thereof by a Person and with a scope of services substantially
similar to the Person (in terms of experience and expertise) and scope of
services described in clause (i), (b) is prepared within six (6) months of the
acquisition of such Hotel Property and (c) certifies to Parent, Operating
Partnership and/or Subsidiary thereof, as applicable, as to the matters
described in clause (i).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

 

“Eurocurrency Reserve Requirements” shall mean, with respect to each day during
an Interest Period for a Eurodollar Rate Advance, that percentage (expressed as
a decimal) which is in effect on such day, if any, as prescribed by the Federal
Reserve Board or other governmental authority or agency having jurisdiction with
respect thereto for determining the maximum

 

13



--------------------------------------------------------------------------------

reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

 

“Eurodollar Base Rate” shall mean, relative to any Interest Period for any
Eurodollar Rate Advance included in any Borrowing, the rate per annum determined
on the basis of the rate for deposits in Dollars for a period equal to such
Interest Period appearing on Page 3750 of the Telerate screen as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Page 3750 of the Telerate screen
(or otherwise on such screen), the “Eurodollar Base Rate” for purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Administrative Contact” in the questionnaire such
Lender provided to the Administrative Agent, or such other office of such Lender
as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the greater of (i) 1.25% and (ii) (a) the Eurodollar Base Rate, or, (b) if
any Lender is subject to Eurocurrency Reserve Requirements, whether or not such
reserves are actually incurred or maintained, the average of the Eurodollar Base
Rate and the Adjusted Eurodollar Base Rate (as defined below), with such average
to be weighted according to the percentage of the Eurodollar Rate Advance
subject to such Lender’s interest in the Loan and the balance of such Eurodollar
Rate Advance. The “Adjusted Eurodollar Base Rate” shall mean a rate per annum,
determined for each day during an Interest Period in accordance with the
following formula (rounded upwards to the nearest whole multiple of 0.0625%):

 

    Eurodollar Base Rate         1.00 - Eurocurrency Reserve Requirements    

 

“Eurodollar Rate Advance” means a Revolving Advance or a Term Advance, as
applicable, which bears interest as provided in Section 2.06(b).

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as same shall be
amended from time to time, and all rules and regulations promulgated pursuant
thereto.

 

“Excluded Net Cash Proceeds” shall mean with respect to each Asset Disposition
first occurring after the Closing Date, one hundred percent (100%) of Net Cash
Proceeds of each such Asset Disposition (the “Borrower’s Asset Disposition
Portion”) until such time as the aggregate amount of the Borrower’s Asset
Disposition Portion (or any portion thereof) shall equal $30,000,000, and
thereafter, no portion of Net Cash Proceeds of Asset Dispositions shall be
Excluded Net Cash Proceeds.

 

14



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall mean, collectively, that certain $100,000,000
Senior Secured Credit Agreement dated as of October 28, 2002 among Operating
Partnership, Societe Generale, SG Cowen Securities Corporation, Solomon Smith
Barney Inc. and the lenders named therein, and any amendments, supplements,
replacements and restatements thereof.

 

“Existing Lehman Credit Agreement” shall have the meaning set forth in the
Preliminary Statements immediately preceeding Article I of this Agreement.

 

“Existing Management Agreements” shall have the meaning set forth in the
definition of Approved Management Agreement.

 

“Facility Amount” shall mean, collectively, the Revolving Facility Amount and
the Term Facility Amount, as such amount shall be reduced pursuant to
Section 2.04, Section 2.07 or otherwise pursuant to the terms and conditions of
this Agreement.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published, for any
day which is a Business Day, the average of the quotations for any such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Fee Letter” shall have the meaning set forth in Section 2.03.

 

“Fees” means all amounts payable pursuant to Section 2.03.

 

“FF&E” means furniture, fixtures and equipment.

 

“FF&E Reserve” means, for any Person or any Hotel Property for any period, a
reserve equal to four percent (4%) of gross revenues from any Hotel Property
owned by such Person and its Subsidiaries on a Consolidated basis or from such
Hotel Property, as applicable, for such period, excluding, however, from such
calculation for the applicable Person and Hotel Property the gross revenues
generated by the office, retail and garage portions of such Hotel Property or
the Hotel Properties owned or leased by such Person and its Subsidiaries on a
Consolidated basis.

 

“Financial Statements” means the financial statements of the Parent, the
Borrower and their respective Subsidiaries dated as of March 31, 2005.

 

“Financing Statements” shall mean each UCC-1 financing statement naming
Borrower, (and/or other appropriate Loan Party, as reasonably determined by
Administrative Agent), as debtor, and Administrative Agent, as secured party,
and filed in the appropriate offices of each

 

15



--------------------------------------------------------------------------------

jurisdiction where each Real Property Asset and Borrower (and/or other
appropriate Loan Party, as reasonably determined by Administrative Agent) is
located .

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

 

“Fiscal Quarter” means each of the three-month periods ending on
March 31, June 30, September 30 and December 31.

 

“Fiscal Year” means the twelve-month period ending on December 31.

 

“Fixed Charge Coverage Ratio” means, as of the end of any Rolling Period, a
ratio of (a) the Parent’s Adjusted EBITDA for such Rolling Period to (b) the
Parent’s Fixed Charges for such Rolling Period.

 

“Fixed Charges” means, for any Person for the period for which such amount is
being determined, the amount (without duplication) of (a) all scheduled
principal payments and mandatory prepayments (excluding optional prepayments and
scheduled principal payments in respect of any such Indebtedness which is
payable in a single installment at final maturity), (b) Interest Expense during
such period, (c) all payments scheduled to be made in respect of Capitalized
Leases of such Person and such Person’s Subsidiaries on a Consolidated basis
during such period, (d) all preferred stock dividends and preferred partnership
or membership distributions paid during such period by such Person and such
Person’s Subsidiaries on a Consolidated basis and (e) minority interest payments
made to the holders of preferred stock, preferred partnership or preferred
membership interests of such Person and such Person’s Subsidiaries on a
Consolidated basis.

 

“Florida Liens” means the Liens securing the Obligations evidenced by the
Security Instruments encumbering the Real Property Assets located in the State
of Florida.

 

“Franchise Affiliation” shall mean the same franchise or brand of hotel (i.e.:
Westin, Sheraton, Embassy Suite, Doubletree) or franchises or brands of hotels
owned or controlled by the same Person or Affiliate of such Person.

 

“Franchise Agreement” means each Franchise Agreement or License Agreement
(including those in effect on the Closing Date described in Schedule 4.21 with
respect to the Initial Real Property Assets and Additional Real Property Assets)
and any other franchise or license agreements relating to Real Property Assets
pursuant to which Borrower or the Participating Lessee has the right to operate
the hotel located on the related Real Property Asset under a name and/or hotel
system controlled by such franchisor or licensor.

 

“Franchise Concentration” shall mean, with respect to the aggregate of the
Appraised Values of the Eligible Properties which are operated under the same
Franchise Affiliation, the result, expressed as a percentage, of dividing the
aggregate of the Appraised Values of such Eligible Properties, by the aggregate
of the Appraised Values of all Eligible Properties.

 

“Franchise Concentration Event” shall mean any of the following events: (i) any
release or substitution of any Real Property Asset pursuant to Section 2.13
hereof, (ii) any addition of a

 

16



--------------------------------------------------------------------------------

New Property pursuant to Section 2.17 hereof, (iii) any termination of any
Franchise Agreement which governs any Eligible Property, (iv) entering into any
new Franchise Agreement governing any Eligible Property to the extent that the
Franchisor under such new Franchise Agreement is not part of the same Franchise
Affiliation as the Franchisor under the existing Franchise Agreement governing
such Eligible Property or (v) the change of any Real Property Asset from being a
Real Property Asset which does not meet the criteria of an Eligible Property to
a Real Property Asset which meets the criteria of an Eligible Property.

 

“Franchisor” means a franchisor or licensor under any of the Franchise
Agreements.

 

“Franchisor Estoppel and Recognition Letters” shall mean each of the Franchisor
Estoppel and Recognition Letters (or updates thereof with respect to the Initial
Real Property Assets) which shall be executed and delivered to Administrative
Agent by the appropriate Franchisor, substantially in the form set forth as
Exhibit L hereto, for each of the Real Property Assets, as same may be amended,
restated, modified or supplemented from time to time.

 

“Free Cash Flow” means, for any Person for any period, (a) the Funds From
Operations for such period less (b) the sum of (i) the aggregate FF&E Reserves
for such Person and its Subsidiaries for such period, and (ii) the aggregate
amount of scheduled principal payments and mandatory prepayments on the Total
Indebtedness of such Person (excluding optional prepayments, scheduled principal
payments in respect of any such Indebtedness which is payable in a single
installment at final maturity and mandatory prepayments in connection with Asset
Dispositions) required to be made during such period.

 

“Fund,” “Trust Fund,” or “Superfund” means the Hazardous Substance Response
Trust Fund, established pursuant to 42 U.S.C. § 9631 (1988) and the Post-closure
Liability Trust Fund, established pursuant to 42 U.S.C. § 9641 (1988), which
statutory provisions have been amended or repealed by the Superfund Amendments
and Reauthorization Act of 1986, and the “Fund,” “Trust Fund,” or “Superfund”
that are now maintained pursuant to 42 U.S.C. § 9507.

 

“Funding Borrower” shall have the meaning set forth in Section 10.23(c).

 

“Funding Costs” means all amounts payable pursuant to Sections 2.08 and 2.09.

 

“Funds From Operations” means, for any Person for any period for which such
amount is being determined, an amount equal to such Person’s (a) Net Income for
such period excluding gains (losses) from debt restructuring and sales of
property (including furniture and equipment) plus (b) depreciation and
amortization (including amortization of deferred financing costs) plus (or
minus) (c) adjustments for Unconsolidated Entities owned by such Person to
reflect the actual cash received by such Person from such Unconsolidated
Entities in lieu of those amounts included in the preceding clauses (a) and
(b) for such Unconsolidated Entities.

 

“Future Property” means any Hotel Property which the Parent, Operating
Partnership or any Subsidiary of the Parent acquires, including, without
limitation, any Substitute Property or New Properties but excluding the Initial
Properties.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

 

17



--------------------------------------------------------------------------------

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
securities exchange, self-regulatory organization, authority or instrumentality,
bureau or court having jurisdiction over any Lender, the Borrower, the Parent,
the Operating Partnership, any Subsidiaries of the Operating Partnership or the
Parent, any Approved Operator, a property manager or any of their respective
Properties.

 

“Governmental Proceedings” means any action or proceedings by or before any
Governmental Authority, including, without limitation, the promulgation,
enactment or entry of any Legal Requirement.

 

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products, radio
nuclides, radioactive materials, and medical and infectious waste.

 

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

 

“Hospitality/Leisure-Related Business” shall mean a full service and limited
service hotel or resort, executive conference center, an extended stay lodging,
or a convention center, and other businesses incidental to, or in support of
such business, including without limitation, (a) developing, improving or
acquiring lodging facilities, restaurants and other food-service facilities,
golf facilities or other entertainment facilities or club, convention or meeting
facilities and marketing services or reservation systems related thereto, and
(b) acquiring, developing, or improving any real estate (including retail,
office or garage use) ancillary or connected to any hotel, resort, executive
conference center, extended stay lodging, convention center or reservation
system constructed, leased, owned, managed or operated (or proposed to be
constructed, leased, or owned) by the Parent, Operating Partnership, Borrowers
or any of their Subsidiaries at any time; provided that such business shall not
include any casino or other gaming (even if only a part of a Hotel Property) or
senior living.

 

“Hotel Property” for any hotel means the Real Property and the Personal Property
for such hotel, and shall include, without limitation, all Real Property Assets.

 

“IDOT Guarantor” shall mean MeriStar Annapolis Owner SPE, LLC, a Delaware
limited liability company, owner of the fee title interest in the Maryland
Property.

 

“Improvements” for any hotel means all buildings, structures, fixtures, tenant
improvements and other improvements of every kind and description now or
hereafter located in or on or attached to the Land for such hotel; and all
additions and betterments thereto and all renewals, substitutions and
replacements thereof.

 

“Indebtedness” means (without duplication), at any time and with respect to any
Person, the following indebtedness and other obligations and items of such
Person and its Subsidiaries on a Consolidated basis at such time:
(a) indebtedness for borrowed money (whether by loan or the issuance and sale of
debt securities) or for the deferred purchase price of property or services

 

18



--------------------------------------------------------------------------------

purchased (other than amounts constituting trade payables or bank drafts arising
in the ordinary course of business); (b) indebtedness of others in the amount
which such Person or its Subsidiaries has directly or indirectly assumed or
guaranteed or otherwise provided credit support therefor or for which such
Person or its Subsidiaries is liable as a partner of such Person;
(c) indebtedness of others in the amount secured by a Lien on assets of such
Person or its Subsidiaries, whether or not such Person shall have assumed such
indebtedness unless the validity of such Lien is being contested in good faith
and with due diligence by appropriate proceedings, provided that such contested
Lien is subordinate to the Liens created by the Security Instruments and the
other Credit Documents and such Person or its Subsidiaries, as applicable, shall
have delivered a bond or other security reasonably acceptable to the
Administrative Agent equal to 125% of the contested amount; (d) obligations in
respect of letters of credit, acceptance facilities, or drafts or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person or its Subsidiaries (other than trade payables or bank
drafts arising in the ordinary course); (e) obligations under Capitalized
Leases; (f) all obligations, contingent or otherwise, under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing arrangement if the transaction giving rise to such obligation
(1) is considered indebtedness for borrowed money for U.S. federal income tax
purposes but is classified as an operating lease under GAAP and (2) does not
(and is not required pursuant to GAAP to) appear as a liability on the balance
sheet of such Person and its Subsidiaries on a Consolidated basis; (g) all
obligations to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Mandatorily Redeemable Stock issued by such Person or any
other Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (h) all obligations in respect of
any take-out commitment or forward equity commitment (excluding, in the case of
the Borrower and its Subsidiaries, any such obligation that can be satisfied
solely by the issuance of Ownership Interests (other than Mandatorily Redeemable
Stock)); (i) to the extent treated as a liability under GAAP, obligations under
interest rate swap agreements, interest rate cap agreements, interest rate
collar agreements or other similar agreements or arrangements designed to
protect against fluctuations in interest rates; and (j) to the extent treated as
a liability under GAAP, unfunded liability under a Plan; provided that
“Indebtedness” shall not include any Designated Redemption Indebtedness.

 

“Indenture Guaranties” shall mean those certain guaranties of payment given by
Borrower to the trustees for the benefit of the lenders under the Indentures.

 

“Indentures” shall mean collectively, the Senior Note Indentures and the
Subordinate Indenture.

 

“Independent Director” shall have the meaning set forth in Section 5.15(aa).

 

“Independent Director/Springing Member Covenants” shall have the meaning set
forth in Section 5.15(cc).

 

“Information” shall have the meaning set forth in Section 10.06(g)(ii).

 

“Initial Advance” shall have the meaning set forth in Section 3.01.

 

19



--------------------------------------------------------------------------------

“Initial Availability” means U.S. $150,000,000; a schedule setting forth the
computation of Initial Availability is set forth on Exhibit I.

 

“Initial Borrower” shall mean, individually and collectively as the context may
require, 2780 ATLANTA LIMITED PARTNERSHIP, L.P., a Delaware limited partnership,
Meristar SUB 4J, LLC, a Delaware limited liability company (f/k/a Capstar
Oklahoma City Company, L.L.C.), Meristar SUB 3C, LLC, a Delaware limited
liability company, (f/k/a Capstar Tucson Company, L.L.C.), Meristar SUB 8E, LLC,
a Delaware limited liability company, (f/k/a Capstar Windsor Locks Company,
L.L.C.), Meristar Key Largo SPE, LLC, a Delaware limited liability company, and
Meristar Annapolis SPE, LLC, a Delaware limited liability company.

 

“Initial Closing Date” shall mean December 19, 2003.

 

“Initial Properties” means collectively the Hotel Properties listed on Schedule
1.01(b) (including, without limitation, the Initial Real Property Assets and
Additional Real Property Assets), and “Initial Property” means any of such Hotel
Properties.

 

“Initial Real Property Assets” means the Real Property Assets and identified as
such listed on Schedule 4.23 and “Initial Real Property Asset” means each of the
Initial Real Property Assets.

 

“Interest Coverage Ratio” means, as of the end of any Rolling Period, a ratio of
(a) the Parent’s EBITDA to (b) Parent’s Interest Expense, for such Rolling
Period.

 

“Interest Expense” means, for any Person for any period for which such amount is
being determined, the total interest expense (including that properly
attributable to Capitalized Leases in accordance with GAAP) and all charges
incurred with respect to letters of credit of such Person and its Subsidiaries
determined on a Consolidated basis in conformity with GAAP, plus capitalized
interest of such Person and its Subsidiaries on a Consolidated basis; provided
however that if the Parent or any of its Subsidiaries during any Rolling Period
or in the period from the end of such Rolling Period to the Status Reset Date
which occurs in the Fiscal Quarter following such Rolling Period repays any
Indebtedness, the Interest Expense arising from such Indebtedness, for the
applicable Rolling Period shall be excluded from the calculation of Interest
Expense; and provided further if the Parent or any of its Subsidiaries during
such Rolling Period or in the period from the end of such Rolling Period to the
Status Reset Date which occurs in the Fiscal Quarter following such Rolling
Period incurs any Indebtedness, the Interest Expense arising from such
Indebtedness, as applicable, for the applicable Rolling Period on a pro forma
basis shall be included in the calculation of Interest Expense.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Advance or the date of
the Conversion of any Adjusted Base Rate Advance into such an Advance and ending
on the last day of the period selected by the Borrower pursuant to the
provisions below and Section 2.02 and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and Section 2.02. The duration of each such Interest Period
shall be one, two, three or six months, in each case as the Borrower may select,
upon notice received by the Administrative

 

20



--------------------------------------------------------------------------------

Agent not later than 12:00 noon (New York, New York time) on the third Business
Day prior to the first day of such Interest Period, provided, however, that:

 

(a) Interest Periods for Advances of the same Borrowing shall be of the same
duration;

 

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day;

 

(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

 

(d) each successive Interest Period shall commence on the day on which the next
preceding Interest Period expires;

 

(e) no Interest Period with respect to a Revolving Advance or a Term Advance
shall extend beyond the Revolving Maturity Date or the Term Maturity Date,
respectively;

 

(f) the Interest Periods of the outstanding Eurodollar Rate Advances as of the
Closing Date shall initially be as set forth on Schedule 1.01(d) attached hereto
and each subsequent Interest Period shall be determined as set forth in this
Agreement.

 

“Interest Rate Agreements” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement pertaining to the fluctuations in interest rates.

 

“Investment” means, with respect to any Person, (a) any loan or advance to any
other Person, (b) the ownership, purchase or other acquisition of (i) any
Ownership Interests or Ownership Interests Equivalent of any other Person,
(ii) all or substantially all of the assets of any other Person, or (iii) all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any joint venture or
partnership with, or any capital contribution to, or other investment in, any
other Person or any real property, or (d) any Capital Expenditure.

 

“Investment Amount” means (a) for any Hotel Property the sum of (i) for any
Initial Property, the amount set forth for such Initial Property on Schedule
1.01(b) attached hereto, and for any other Hotel Property, the aggregate
purchase price paid by the Parent, the Borrower, the Operating Partnership or
any Subsidiary thereof for such other Hotel Property, and (ii) the actual cost
of any Capital Expenditures for such Hotel Property made by the Parent, the
Borrower, the Operating Partnership or any Subsidiary thereof; provided that
with respect to the Investment Amount for a Hotel Property owned or leased by an
Unconsolidated Entity, the Investment Amount for such Hotel Property shall be
deemed to be the Unconsolidated Entity Percentage of the Investment Amount for
such Hotel, and (b) for any other Investment or Property the

 

21



--------------------------------------------------------------------------------

aggregate purchase price paid by the Parent, the Borrower, the Operating
Partnership or any Subsidiary thereof for such other Investment or Property. The
Investment Amount shall include any Ownership Interests or Ownership Interest
Equivalents used to purchase such Investment at their fair market value at the
time of purchase; provided that any such Ownership Interests or Ownership
Interest Equivalents which are convertible into the Parent’s common stock shall
be valued at the price at which they could be exchanged into the Parent’s common
stock assuming such exchange occurred on the date of acquiring such Investment.

 

“January 2001 Indenture” shall have the meaning set forth in paragraph (c) of
the definition of “Senior Note Indenture”.

 

“Land” for any hotel means the real property upon which the hotel is located,
together with all rights, title and interests appurtenant to such real property
now or hereafter belonging, including without limitation all rights, title and
interests, if any, in and to (a) all strips and gores within or adjoining such
property, (b) the streets, roads, sidewalks, alleys, and ways adjacent thereto,
(c) all of the tenements, hereditaments, easements, reciprocal easement
agreements, rights-of-way and other rights, privileges and appurtenances
thereunto belonging or in any way pertaining thereto, (d) all reversions and
remainders, (e) all air space rights, and all water, sewer and wastewater
rights, and (f) all mineral, oil, gas, hydrocarbon substances and other rights
to produce or share in the production of anything related to such property.

 

“Leases” shall have the meaning ascribed to it in the Security Instruments.

 

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, without limitation, all zoning, fire safety
and building codes, Access Laws, all Environmental Laws and The Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001.

 

“Lehman” shall mean Lehman Brothers Bank, FSB.

 

“Lenders” means Lehman and the lenders listed on the signature pages of this
Agreement and each Eligible Assignee that shall become a party to this Agreement
pursuant to Section 10.06.

 

“Leverage Ratio” means the ratio on any date of (a) the Parent’s Total
Indebtedness on such date, to (b) the Parent’s EBITDA for the Rolling Period
immediately preceding such date.

 

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capitalized
Lease or other title retention agreement).

 

“Limited Service Hotel” shall mean shall mean a Hotel Property which, in the
reasonable determination of Administrative Agent, does not provide a reasonable
mix of the following types of guest amenities: meeting facilities, on-site
restaurants and full food and beverage services,

 

22



--------------------------------------------------------------------------------

room service, uniformed guest services and banquet rooms, or is otherwise deemed
to be a limited service hotel in the reasonable judgment of Administrative
Agent.

 

“Liquid Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States;

 

(b) (i) negotiable or nonnegotiable certificates of deposit, time deposits, or
other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender or
(B) any other bank or trust company which has a combined capital surplus and
undivided profit of not less than $250,000,000 or the Dollar Equivalent thereof,
if at the time of deposit or purchase, such bank debt securities are rated not
less than “A” (or the then equivalent) by the rating service of S&P or of
Moody’s, and (ii) commercial paper issued by (A) any Lender or (B) any other
Person if at the time of purchase such commercial paper is rated not less than
“A-2” (or the then equivalent) by the rating service of S&P or not less than
“P-2” (or the then equivalent) by the rating service of Moody’s, or upon the
discontinuance of both of such services, such other nationally recognized rating
service or services, as the case may be, as shall be selected by the Borrower
with the consent of the Administrative Agent;

 

(c) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $250,000,000 or the Dollar Equivalent thereof,
if at the time of entering into such agreement the debt securities of such
Person are rated not less than “A” (or the then equivalent) by the rating
service of S&P or of Moody’s; and

 

(d) such other instruments (within the meaning of New York’s Uniform Commercial
Code) as the Borrower may request and the Required Lenders may approve in
writing, which approval will not be unreasonably withheld.

 

“LLC Agreement” shall have the meaning set forth in Section 5.15(cc).

 

“Loan” shall mean, in the aggregate, the Term Advances and the Revolving
Advances, the aggregate principal amount of which shall not exceed the lesser of
the Facility Amount or the Maximum Availability.

 

“Loan Party” shall mean individually and collectively, as the context requires,
Borrower, IDOT Guarantor or any other Person existing now or hereafter that has
or shall have mortgaged, assigned, pledged or is required to mortgage, assign or
pledge any of its assets as Collateral to secure the Obligations hereunder,
other than OPCO and OPCO OP.

 

“Mahwah Property” shall mean the Real Property Asset set forth on Schedule 4.23
located in Mahwah, New Jersey.

 

23



--------------------------------------------------------------------------------

“Mandatorily Redeemable Stock” means, with respect to any Person, any Ownership
Interests of such Person which by the terms of such Ownership Interests (or by
the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than Ownership Interests which are redeemable solely in
exchange for common stock or Ownership Interests Equivalent thereof), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than Ownership Interests which are redeemable solely in
exchange for common stock or Ownership Interests Equivalent thereof), in each
case on or prior to the Revolving Maturity Date.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Market Value” means for any Hotel Property, at any date, the value thereof to
be calculated as follows:

 

(a) for a Hotel Property that has been owned for four (4) or more Fiscal
Quarters, by the Parent or by a Person that has been a Subsidiary of the Parent
during such entire period, the product of (i) the Adjusted EBITDA for such Hotel
Property for the preceding Rolling Period times (b) ten (10); and

 

(b) for any other Hotel Property, the Investment Amount in such Hotel Property.

 

“Maryland Property” shall mean the Real Property Asset set forth on Schedule
4.23 located in Annapolis, Maryland.

 

“Material Adverse Effect” shall mean any condition which causes or continues the
occurrence of an Event of Default or has a material adverse effect upon (i) the
business, operations, properties, assets, prospects, corporate structure or
condition (financial or otherwise) of Borrower, the Parent, the Operating
Partnership and their Subsidiaries, taken as a whole, (ii) the ability of
Borrower or any of the other applicable Loan Parties to perform, or of
Administrative Agent, or any Lender to enforce, any of the Obligations or any
other obligations under the Credit Documents, (iii) the validity or
enforceability of any of the Credit Documents or (iv) the value of each Real
Property Asset (and related other Property), taken as a whole.

 

“Material Agreement” shall mean each of the following documents: (i) the
Indentures, (ii) the Master Amendment as further amended July 1, 2004 and
(iv) the following documents which govern each of the Initial Real Property
Assets: the Franchise Agreements, the Approved Management Agreements, the
Approved Participating Leases, and “Material Agreements” means all of such
agreements.

 

“Material Subsidiary” means any direct or indirect Subsidiary of the Parent or
the Operating Partnership (except for Borrower and a Permitted Other Subsidiary)
having assets or annual revenues in excess of $5,000,000, and “Material
Subsidiaries” means all such Subsidiaries collectively.

 

“Maturity Date” means, individually and collectively, as the context may
require, the Revolving Maturity Date and the Term Maturity Date.

 

24



--------------------------------------------------------------------------------

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

 

“Maximum Availability” shall mean, subject to the further qualifications in this
definition and the other terms of this Agreement, the sum of the Borrowing Base
Values of each Eligible Property. The Borrowing Base Value for each Eligible
Property is subject to the following limitations and adjustments to be taken
into account in calculating Maximum Availability:

 

(a) In the event that any Eligible Property is subject to any Lien other than a
Permitted Lien, the Borrowing Base Value of the affected Eligible Property shall
not be included in the calculation of the Maximum Availability until such time
as such Lien has been satisfied and released from such Eligible Property;

 

(b) In the event the Franchise Agreement with respect to any Eligible Property
has been terminated, has expired, or the Franchisor thereunder has notified
Borrower or the applicable Loan Party that a default has occurred thereunder,
only seventy-five percent (75%) of the Borrowing Base Value of the affected
Eligible Property shall be included in the calculation of the Maximum
Availability until such time as said default has been cured or a replacement
Franchise Agreement has been entered into in accordance with the terms and
conditions of the Credit Documents; provided however, in the event the Franchise
Agreement has been terminated, or has expired, and said Franchise Agreement has
not been extended or renewed or replaced with a new Franchise Agreement within
ninety (90) days of such expiration or termination, then from and after such
ninety (90) day period the Borrowing Base Value of the affected Eligible
Property shall not be included in the calculation of the Maximum Availability
until such time as a new Appraisal of the affected Eligible Property as an
independent hotel without a Franchise Agreement shall be performed and accepted
by the Administrative Agent, and such new Appraisal shall be used in connection
with the calculation of Maximum Availability as provided in this Agreement.

 

(c) Unless the Required Lenders consent (which in this case must include the
Administrative Agent), which consent may be granted or withheld in their sole
and absolute discretion, the Borrowing Base Value for any single Eligible
Property shall be limited to (and so shall not exceed) thirty percent (30%) of
the Maximum Availability;

 

(d) [Intentionally Omitted];

 

(e) [Intentionally Omitted];

 

(f) No more than one (1) Eligible Property can be located in any one
metropolitan area, and no more than two (2) Eligible Properties can be located
in any one State of the United States; and

 

(g) In the event that Borrower or other Loan Party, as applicable, shall be in
Default under the terms of any PIP Covenant, the Borrowing Base Values of the
Real Property Asset relating to such Default, shall not be included in the
calculation of Maximum Availability until such time as such Default has been
cured in the reasonable determination of Administrative Agent.

 

“Member” shall have the meaning set forth in Section 5.15(cc).

 

25



--------------------------------------------------------------------------------

“Minimum Capital Expenditure Reserves” shall mean with respect to a Property,
for each fiscal year, the greater of (i) four percent (4%) of the Rents and
Accounts Receivable generated by such a Real Property Asset for the prior fiscal
year and (ii) such higher percentage as may be required under the Franchise
Agreement, Approved Participating Lease or other agreement applicable to such
Real Property Asset.

 

“Minimum Capital Expenditure Reserves Account” shall mean, for all Real Property
Assets, a segregated account (which shall be a non-access federally insured
account at a bank satisfactory to Administrative Agent in its sole and absolute
discretion) to which Borrower or the applicable Loan Party shall deposit not
less frequently than annually an amount not less than the aggregate Minimum
Capital Expenditure Reserves for all Real Property Assets and any property
improvement or other construction plans for the related Real Property Asset,
from which Administrative Agent shall, upon the request of Borrower or the
applicable Loan Party and approval thereof by Administrative Agent, which
approval shall not be unreasonably withheld or delayed (provided no Event of
Default shall then be continuing), withdraw amounts from time to time for
Capital Expenditures and the repair, replacement and refurbishment of furniture,
fixtures and equipment as required pursuant to the Approved Participating
Leases.

 

“Minimum Real Property Asset Covenant” shall have the meaning provided in
Section 5.12.

 

“Moody’s” means Moody’s Investor Service Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Parent, the Borrower or any member of
the Controlled Group is making or accruing an obligation to make contributions.

 

“Net Cash Proceeds” means, other than the Excluded Net Cash Proceeds, (a) the
aggregate cash proceeds (including, without limitation, insurance proceeds)
received by the Borrower, the Parent, the Operating Partnership, or any of their
respective Subsidiaries (as applicable) in connection with any Indebtedness
incurrence or Asset Disposition on or after the Closing Date (excluding the
Obligations), minus (b) the reasonable expenses of such Person in connection
with such Indebtedness incurrence or Asset Disposition, minus (c) to the extent
that assets disposed of in connection with an Asset Disposition secure
Indebtedness permitted pursuant to the provisions of Section 6.02(b), the amount
of such Indebtedness which is required to be repaid pursuant to the terms of
such Indebtedness in connection with such Asset Disposition, as reasonably
evidenced by the Borrower to the Administrative Agent.

 

“Net Income” means, for any Person or Hotel Property for any period for which
such amount is being determined, the net income or net loss of such Person and
its Hotel Property, as applicable, after taxes, as determined on a Consolidated
basis in accordance with GAAP, excluding, however, (a) non-recurring expenses
and (b) extraordinary items, including but not limited to (i) any net gain or
loss during such period arising from the sale, exchange, or other disposition of
capital assets (such term to include all fixed assets and all securities) other
than in the ordinary course of business, and (ii) any write-up or write-down of
assets.

 

“New Property” shall have the meaning provided in Section 2.17.

 

26



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Replaced Property” means any Property owned by Parent, Operating
Partnership, Borrower, or any Subsidiary thereof which (a) was used in the
ownership, operation or management of any Hotel Property, (b) has been conveyed,
exchanged, transferred, or assigned by Parent, Operating Partnership, Borrower
or any Subsidiary thereof to a Person other than Borrower, Operating
Partnership, Parent or any Subsidiary thereof, (c) has not been replaced in the
ordinary course of business by Property of equal or better quality, and (d) was
not included within the definition of “Investments”.

 

“Note” means any Term Note and/or Revolving Note, as applicable, and “Notes”
means all of such promissory notes.

 

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit E signed by a Responsible Officer of the Borrower.

 

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit F signed by a Responsible
Officer of the Borrower.

 

“Obligations” means all Advances and other amounts payable by the Borrower to
the Administrative Agent or the Lenders under the Credit Documents.

 

“OPCO” means Interstate Management Company, L.L.C., a Delaware limited liability
company (f/k/a MeriStar Management Company, L.L.C.).

 

“OPCO OP” means MeriStar H & R Operating Company, L.P., a Delaware limited
partnership.

 

“Operating Expenses” shall mean, with respect to any Real Property Asset, for
any given period (and shall include the pro-rata portion for such period of all
such expenses attributable to, but not paid during, such period), all expenses
to be paid or payable, as determined in accordance with GAAP (and in a manner
consistent with the Uniform System of Accounts), during that period in
connection with the operation of such Real Property Asset for which it is to be
determined, including without limitation:

 

(a) expenses for cleaning, repair, maintenance, decoration and painting of such
Real Property Asset (including, without limitation, parking lots and roadways),
net of any insurance proceeds in respect of any of the foregoing;

 

(b) wages (including overtime payments), benefits, payroll taxes and all other
related expenses for the Participating Lessee’s, Borrower’s or any applicable
Subsidiary’s on-site personnel, up to and including (but not above) the level of
the on-site manager, engaged in the repair, operation and maintenance of such
Real Property Asset and service to tenants and on-site personnel engaged in
audit and accounting functions performed by the Participating Lessee, Borrower
or any applicable Subsidiary;

 

(c) management fees paid under the Approved Management Agreements;

 

27



--------------------------------------------------------------------------------

(d) franchise fees, reservation fees and other royalties or similar payments due
and payable under the applicable Franchise Agreement;

 

(e) the cost of all electricity, oil, gas, water, steam, heat, ventilation, air
conditioning and any other energy, utility or similar item and the cost of
building and cleaning supplies;

 

(f) the cost of any leasing commissions and tenant concessions or improvements
payable by Borrower, the Parent, the Operating Partnership, any Subsidiary, the
Participating Lessee or other appropriate Person (as such appropriateness may be
determined by Administrative Agent in its reasonable discretion) pursuant to any
leases which are in effect for such Property at the commencement of that period
as such costs are recognized in accordance with GAAP, but on no less than a
straight line basis over the remaining term of the respective Approved
Participating Lease, exclusive of any renewal or extension or similar options;
provided, however, the cost of tenant concessions or improvements shall exclude
any expenditure which is properly treatable as a capital item under GAAP if the
related assets acquired must be used at a Property or the ownership of which
reverts to the Borrower if tenant ceases operation at such Real Property Asset;

 

(g) rent (other than rent payable to Borrower or any applicable Subsidiary under
the applicable Approved Participating Leases);

 

(h) liability, casualty and fidelity, dram shop, liability, worker’s
compensation and other insurance premiums;

 

(i) legal, accounting and other professional fees and expenses incurred or
attributable to the Real Property Assets;

 

(j) the cost of all equipment to be used in the ordinary course of business,
which is not capitalized in accordance with GAAP;

 

(k) real estate, personal property and other taxes;

 

(l) advertising and other marketing costs and expenses;

 

(m) casualty losses to the extent not reimbursed by an independent third party;
and

 

(n) all amounts that should be reserved, as reasonably determined by Borrower or
any Participating Lessee, for repair or maintenance of the Real Property Asset
and to maintain the value of the Real Property Asset including replacement
reserves equal to the reserves provided for in the Borrower’s or the applicable
Subsidiary’s capital budget;

 

(o) any other expenses payable by Borrower, the Participating Lessee or any
applicable Subsidiary with respect to such Real Property Asset; and

 

(p) all fees payable in connection with permits and licenses required to be
obtained in the ordinary course of business for the ownership and operation of
the Real Property Assets in connection with their intended use in compliance
with Legal Requirements.

 

28



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Operating Expenses shall not include
(i) depreciation or amortization or any other non-cash item of expense unless
otherwise determined by Administrative Agent, (ii) interest, principal, fees,
costs and expense reimbursements of Administrative Agent and the Lenders in
administering the Loan but not in exercising any of its rights under this
Agreement or the Credit Documents; or (iii) any expenditure (other than leasing
commissions, tenant concessions and improvements, and replacement reserves)
which is properly treatable as a capital item under GAAP.

 

“Operating Partnership” means MeriStar Hospitality Operating Partnership, L.P.,
a Delaware limited partnership.

 

“Original Closing Date” shall mean December 19, 2003, which is the “Closing
Date” as defined in the Existing Lehman Credit Agreement.

 

“Ownership Interests” means shares of stock, other securities, partnership
interests, member interests, beneficial interests or other interests in any
Person, whether voting or non-voting, and participations or other equivalents
(regardless of how designated) of or in a Person.

 

“Ownership Interests Equivalents” means all securities (other than Ownership
Interests) convertible into or exchangeable for Ownership Interests and all
warrants, options or other rights to purchase or subscribe for any Ownership
Interests, whether or not presently convertible, exchangeable or exercisable.

 

“Parent” means MeriStar Hospitality Corporation, a Maryland corporation.

 

“Parent Common Stock” means the common stock of Parent, par value $.01 per
share.

 

“Parent Deemed Investment Amount” means, in connection with measuring the
Investment Amount in an Unconsolidated Entity which owns or leases an
Unconsolidated Entity Property in a particular category of hotel under the
definition of “Parent Property Requirement”, a reasonable allocation of the
portion of the Investment Amount in such Unconsolidated Entity attributable to
the Unconsolidated Entity Property or Unconsolidated Entity Properties owned or
leased by such Unconsolidated Entity which is or are within the category tested.
Such allocation shall be based upon the cost of such Unconsolidated Entity
Property or Unconsolidated Entity Properties and the total cost of all assets
owned by such Unconsolidated Entity, all as proposed by the Borrower and
approved by the Administrative Agent in its reasonable discretion.

 

“Parent Property” means a Hotel Property owned or leased by the Parent or one of
the Parent’s Subsidiaries, and “Parent Properties” means all such Hotel
Properties.

 

“Parent Property Requirements” means collectively that as of the last day of any
Rolling Period (a) all Parent Properties must be located within the United
States or in an Approved Other Country, provided that the guest rooms for the
Parent Properties which are located in an Approved Other Country shall not
exceed 4% of the guest rooms for all Parent Properties; (b) the guest rooms for
the Parent Properties which are limited service or extended stay hotels shall
not collectively in the aggregate exceed 10% of the guest rooms for all Parent
Properties; (c) the guest rooms for the Parent Properties which are not operated
(or are not subject to a binding agreement to convert to operation) under any
franchise or license agreement with an Approved

 

29



--------------------------------------------------------------------------------

Franchisor shall not exceed 15% of the guest rooms for all Parent Properties;
(d) the Investment Amount or guest rooms, as applicable, for Parent Properties
which are substantially subject to a ground lease shall not exceed 20% of the
Investment Amount or 20% of the total guest rooms, as applicable, for all Parent
Properties; and (e) no Hotel Property or other Property shall cause the Parent
to forfeit the Parent’s tax status as a REIT.

 

“Participating Lessee” means an Approved Operator or lessee under any Approved
Participating Lease.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Asset Disposition” means an Asset Disposition which occurs at a time
in which no Default has occurred and is continuing and which would not cause a
Default to occur upon the consummation of such Asset Disposition.

 

“Permitted Encumbrances” with respect to any Property (other than any Real
Property Asset, any Personal Property thereon and any other Collateral with
respect thereto), shall mean any Lien:

 

(a) for taxes, assessments or governmental charges or levies on Property of the
Operating Partnership or applicable Property Owner to the extent not required to
be paid pursuant to Section 5.03;

 

(b) imposed by law (such as landlords’, carriers’, warehousemen’s and mechanics’
liens or otherwise arising from litigation) (i) which are being contested in
good faith and by appropriate proceedings, (ii) with respect to which reserves
in conformity with GAAP have been provided, (iii) which have not resulted in any
Hotel Property being in jeopardy of being sold, forfeited or lost during or as a
result of such contest, (iv) with respect to which neither the Administrative
Agent nor any Lender could become subject to any civil fine or penalty or
criminal fine or penalty, in each case as a result of non-payment of such charge
or claim and (v) with respect to which such contest does not, and could not
reasonably be expected to, result in a Material Adverse Effect, provided that
the Operating Partnership or the applicable Property Owner does not have to
comply with clauses (i) and (ii) if the Operating Partnership or the applicable
Property Owner has caused a title company to insure over such Lien in a manner
reasonably satisfactory to the Administrative Agent;

 

(c) on leased personal property to secure solely the lease obligations
associated with such property; and

 

(d) securing Secured Recourse Indebtedness and Secured Non-Recourse Indebtedness
permitted pursuant to the provisions of Section 6.02.

 

“Permitted Exceptions” shall mean with respect to any Real Property Asset, any
Personal Property thereon and any other Collateral with respect thereto:

 

(a) (i) With respect to the Initial Real Property Assets, Liens existing on the
Original Closing Date and set forth on Schedule 4.19 to the Existing Lehman
Credit Agreement or listed

 

30



--------------------------------------------------------------------------------

in the Title Policies issued on the Original Closing Date with respect to the
Initial Real Property Assets and (ii) with respect to the Additional Real
Property Assets, Liens existing on the Closing Date and set forth on Schedule
4.19 hereto or listed in the Title Policies issued on the Closing Date with
respect to the Additional Real Property Assets;

 

(b) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(c) Statutory Liens of landlords and Liens of mechanics, materialmen and other
Liens imposed by law (other than any Lien imposed by ERISA) created in the
ordinary course of business for amounts not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted, and with respect
to which adequate bonds have been posted if required to do so by Applicable Law
or the terms of the applicable Security Instruments;

 

(d) Easements, rights-of-way, zoning and similar restrictions and other similar
charges or encumbrances not interfering with the ordinary conduct of the
business of Borrower or the Participating Lessee and which do not detract
materially from the value of any of the Real Property Assets to which they
attach or impair materially the use thereof by Borrower or the Participating
Lessee or materially adversely affect the security interests of the Lenders in
the Collateral;

 

(e) Encumbrances granted to Administrative Agent for the benefit of the Lenders
pursuant to the Security Instruments securing the Obligations;

 

(f) Liens on furniture, fixtures and equipment acquired, constructed or improved
in the ordinary course of business (including Capitalized Leases permitted
pursuant to Section 6.02 hereof), provided that (i) such security interests and
the Indebtedness secured thereby are incurred prior to or within ninety
(90) days after such acquisition or the completion of such construction or
improvement, (ii) such security interests shall not apply to any other Property,
and (iii) the aggregate principal amount of the Indebtedness secured by Liens
permitted pursuant to this clause (f) shall not exceed at any time outstanding
an amount equal to $100,000.

 

“Permitted Hazardous Substances” means (a) Hazardous Substances, petroleum and
petroleum products which are (i) used in the ordinary course of business and in
typical quantities for a hotel and (ii) generated, used and disposed of in
accordance with all Legal Requirements and good industry practice in the
Hospitality/Leisure-Related Business and (b) non-friable asbestos to the extent
(i) that no applicable Legal Requirements require removal of such asbestos from
the Hotel Property and (ii) such asbestos is encapsulated in accordance with all
applicable Legal Requirements and such reasonable operations and maintenance
program as may be reasonably required by the Administrative Agent.

 

“Permitted Liens” means (a) with respect to any Real Property Asset, any
Personal Property thereon and any other Collateral with respect thereto, the
Permitted Exceptions and (b) with respect to any other Property, the Permitted
Encumbrances.

 

“Permitted Other Subsidiaries” means (a) a Subsidiary of the Operating
Partnership which is a single-purpose Person (i) which owns a Hotel Property or
Hotel Properties or an

 

31



--------------------------------------------------------------------------------

interest in a Person which owns a Property which Property or interest is pledged
to secure Secured Non-Recourse Indebtedness or Secured Recourse Indebtedness
permitted by this Agreement, and (ii) which does not own any Hotel Properties
other than those that secure such Indebtedness, (b) a direct or indirect
Subsidiary of the Parent which is a single-purpose Person and which is not a
Subsidiary of the Operating Partnership and does not have assets or annual
revenues in excess of $5,000,000, or (c) a TRS which is a lessee for a Hotel
Property that secures either Secured Non-Recourse Indebtedness or Secured
Recourse Indebtedness permitted pursuant to this Agreement. Notwithstanding the
foregoing, the Borrower shall not be deemed a Permitted Other Subsidiary.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.

 

“Personal Property” for any hotel means all FF&E, inventory and other personal
property of every kind, whether now existing or hereafter acquired, tangible and
intangible, now or hereafter located on or about the Real Property, and used or
to be used in the future in connection with the operation of such hotel.

 

“PIP Covenant” shall have the meaning set forth in Section 5.17.

 

“PIP Covenant Work” shall have the meaning set forth in Section 5.17.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent, the Borrower or any member of the
Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.

 

“Prescribed Forms” means such duly executed form(s) or statement(s), and in such
number of copies, which may, from time to time, be prescribed by law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Lender providing the form(s) or
statement(s), (b) the Code, or (c) any applicable rule or regulation under the
Code, permit the Borrower to make payments hereunder for the account of such
Lender free of (or, upon written request of the Borrower specifying the
applicable form, at a reduced rate of) deduction or withholding of income or
similar taxes (except for any deduction or withholding of income or similar
taxes as a result of any change in or in the interpretation of any such treaty,
the Code or any such rule or regulation).

 

“Principal” shall have the meaning provided in Section 5.15.

 

“Projections” shall have the meaning set forth in Section 10.06(g)(ii).

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

“Property Condition Reports” shall mean, collectively, those certain Property
Condition Assessments for the Real Property Assets prepared by EMG and dated
November 6, 2003 and

 

32



--------------------------------------------------------------------------------

identified as EMG Project Numbers 109768, 109772, 109776, 109782 and 109779, and
the EMG report dated November 25, 2003 and identified as EMG Project Number
110477.

 

“Property Improvement Plan” shall mean with respect to any Real Property Asset,
the current outstanding property improvement plan or similar documentation
required by the applicable Franchisor for such Real Property Asset.

 

“Property Information” for any Hotel Property means an Engineering Report and
Environmental Report for such Hotel Property.

 

“Property Owner” for any Initial Property or Future Property, or Real Property
Asset means the Person who owns fee or, with respect to Properties which are not
Real Property Assets or Eligible Properties, leasehold title interest, (as
applicable) in and to such Property.

 

“Pro Rata Share” means, at any time with respect to any Lender, the ratio
(expressed as a percentage) of (a) the sum of such Lender’s Commitment at such
time (or, if the Commitments have been terminated, such Lender’s Advances at
such time) to (b) the sum of all Lenders’ Commitments at such time (or, if the
Commitments have been terminated, all Lenders’ Advances at such time).

 

“Quality Assurance Reports” shall have the meaning set forth in Section 5.05(m).

 

“Real Property” for any hotel means the Land and the Improvements for such
hotel, including without limitation, parking, restaurants and other food-service
facilities, golf facilities or other entertainment facilities or club,
conference or meeting facilities and other ancillary facilities necessary for
the operation of such hotel, and office and retail property owned by the Parent,
the Operating Partnership, the Borrower or any Subsidiary thereof in connection
with such hotel; provided that such property shall not include any casino or
other gaming property (even if only a part of a Hotel Property) or senior living
property.

 

“Real Property Assets” means the real property (a) described on Schedule 4.23
(b) each New Property and (c) Substitute Property that, in each case, is
encumbered by a Security Instrument or a Substitute Mortgage, and “Real Property
Asset” shall mean each such real property; notwithstanding the foregoing,
however, upon the release by Administrative Agent of the Lien against all of the
Collateral relating to a Real Property Asset, such Real Property Asset, as of
the effective date of such release, shall no longer be included within the
definition of Real Property Assets.

 

“Reduced Revolving Facility Amount” shall mean the Revolving Facility Amount
from and after the Revolving Facility Amount Reduction Date.

 

“Register” has the meaning set forth in paragraph (c) of Section 10.06.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Reimbursement Contribution” shall have the meaning set forth in
Section 10.23(c).

 

33



--------------------------------------------------------------------------------

“REIT” means a real estate investment trust under Sections 856-860 of the Code.

 

“Related Fund” means, with respect to any Approved Fund, any fund that invests
in commercial loans which is advised or managed by the same investment advisor
as such Approved Fund.

 

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Release Property” shall have the meaning set forth in Section 2.13.

 

“Rents” shall have the meaning provided in the Security Instrument.

 

“Repayment Event” means the occurrence of any of the following:

 

(a) the incurrence by the Parent, the Operating Partnership or any of their
respective Subsidiaries of any Indebtedness after the date of this Agreement
except:

 

(i) the Obligations;

 

(ii) Unsecured Indebtedness permitted pursuant to the provisions of Section 6.02
to the extent such Unsecured Indebtedness is an extension, renewal or
refinancing of any of such Unsecured Indebtedness set forth on Schedule 4.18(a),
except to the extent there are Net Cash Proceeds of any such extension, renewal
or refinancing (exclusive of any prepayment consideration due and payable to the
lender being repaid in connection with such refinancing); and

 

(iii) Secured Recourse Indebtedness and Secured Non-Recourse Indebtedness
permitted pursuant to the provisions of Section 6.02 to the extent such
Indebtedness is either (A) an extension, renewal or refinancing of any of such
Indebtedness set forth on Schedule 4.18(a), except to the extent there are Net
Cash Proceeds of any such extension, renewal or refinancing or (B) incurred in
connection with the acquisition of Future Properties in accordance with the
provisions of this Agreement, except to the extent there are Net Cash Proceeds
in connection therewith (exclusive of any prepayment consideration due and
payable to the lender being repaid in connection with such refinancing).

 

(b) the occurrence of an Asset Disposition after the date of this Agreement.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA.

 

“Required Lenders” means Non-Defaulting Lenders the sum of whose outstanding
Advances and Commitments (or after the termination thereof, outstanding
Advances) represent at least 51% of the sum of all outstanding Advances of
Non-Defaulting Lenders and the sum of all Commitments of Non-Defaulting Lenders
(or after the termination of the Commitments, the sum of the then total
outstanding Advances of Non-Defaulting Lenders.

 

“Required Maintenance Amount” shall have the meaning set forth in
Section 5.14(a).

 

34



--------------------------------------------------------------------------------

“Required Property Improvement Obligations” shall mean any renovations,
construction of any improvements or any other construction at any Real Property
Asset required under any Property Improvement Plan or other similar
documentation, or required by a Franchise Agreement.

 

“Required Work” means for any Future Property, the work agreed upon by the
Borrower and the Administrative Agent, if any, as the Required Work for such
Future Property, if any.

 

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Responsible Officer” means the Chief Executive Officer, President, Executive
Vice President, Chief Investment Officer, Chief Financial Officer or Treasurer
of any Person, or, with respect to a partnership, the general partner of such
Person, or, with respect to a limited liability company, the non-member manager
or managing member of such Person.

 

“Restricted Payment” means (a) any direct or indirect payment, prepayment,
redemption, purchase, or deposit of funds or Property for the payment (including
any sinking fund or defeasance), prepayment, redemption or purchase of
Indebtedness which Indebtedness is not permitted by this Agreement or any
Subordinate Indebtedness, and (b) the making by any Person of any dividends or
other distributions (in cash, property, or otherwise) on, or payment for the
purchase, redemption or other acquisition of, any shares of any capital stock,
any limited liability company interests or any partnership interests of such
Person, other than dividends or distributions payable in such Person’s (or the
Parent’s) stock, limited liability company interests or any partnership
interests.

 

“Revolving Advance” shall mean any advance by a Lender to the Borrower pursuant
to such Lender’s Revolving Commitment or a continuation of an existing Revolving
Advance.

 

“Revolving Commitments” shall mean, for each Lender, the amount set forth
opposite such Lender’s name on Schedule 1.01(a) as its Revolving Commitment or,
if such Lender has entered into any Assignment and Acceptance after the Closing
Date, such Lender and/or assignee under such Assignment and Acceptance, as
applicable, the amount set forth for such Lender as its Revolving Commitment in
the Register maintained by the Administrative Agent pursuant to
Section 10.06(c), as such Revolving Commitments shall be reduced in accordance
with this Agreement.

 

“Revolving Facility Amount” shall mean (i) from the Closing Date through, but
not including Revolving Facility Amount Reduction Date, U.S. $75,000,000 and
(ii) from and after the Revolving Facility Amount Reduction Date, U.S.
$50,000,000, as such amounts shall be reduced pursuant to Section 2.04 or
otherwise pursuant to the terms and conditions of this Agreement.

 

“Revolving Facility Amount Reduction Date” shall mean the date which is the
first anniversary of the Closing Date.

 

35



--------------------------------------------------------------------------------

“Revolving Loan” shall mean, in the aggregate, the Revolving Advances made to
Borrower under this Agreement and evidenced by the Revolving Note pursuant to
the terms hereof, the aggregate principal amount of which shall not exceed the
Revolving Facility Amount.

 

“Revolving Maturity Date” shall mean December 19, 2006.

 

“Revolving Note” means an amended and restated promissory note of the Borrower
payable to the order of any Lender, in substantially the form of the attached
Exhibit A-2, evidencing indebtedness of the Borrower to such Lender resulting
from Revolving Advances from such Lender, and “Revolving Notes” means all of
such promissory notes.

 

“RMA” means the REIT Modernization Act, as amended.

 

“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., or
any successor thereof.

 

“Secured Non-Recourse Indebtedness” of any Person means all Indebtedness of such
Person and its Subsidiaries on a Consolidated basis with respect to which
recourse for payment is limited to specific assets encumbered by a Lien securing
such Indebtedness; provided, however, that personal recourse of a holder of
Indebtedness against any obligor with respect thereto for fraud,
misrepresentation, misapplication of cash, non-payment of real estate taxes or
ground lease rent, waste and other circumstances customarily excluded from
non-recourse provisions in customary non-recourse financing of commercial real
estate shall not, by itself, prevent any Indebtedness from being characterized
as Secured Non-Recourse Indebtedness, provided further that if a personal
recourse claim is made in connection therewith, such claim shall not constitute
Secured Non-Recourse Indebtedness for the purposes of this Agreement to the
extent of such claim.

 

“Secured Recourse Indebtedness” of any Person means (a) the Total Indebtedness
of such Person for which the obligations thereunder are secured by a Lien on any
assets of such Person or its Subsidiaries minus (b) any Secured Non-Recourse
Indebtedness of such Person or its Subsidiaries.

 

“Security Instruments” shall mean each of the mortgages, deeds of trust, deeds
to secure debt or other security instruments which shall be executed and
delivered to the Administrative Agent by Borrower (and/or other appropriate Loan
Party, as reasonably determined by Administrative Agent), substantially in the
form set forth as Exhibit G hereto, for each of the Real Property Assets, as
same may be amended, restated, modified or supplemented from time to time.

 

“Senior Note Indenture - $200,000,000 9 1/8% Senior Notes” means that certain
Indenture dated as of February 7, 2002, among MeriStar Hospitality Operating
Partnership, L.P., MeriStar Hospitality Finance Corp. III, MeriStar Hospitality
Corporation, certain guarantors and U.S. Bank Trust National Association, as
Trustee covering $200,000,000 9 1/8% Senior Notes due 2011.

 

36



--------------------------------------------------------------------------------

“Senior Note Indentures” means, collectively, the following, all as may be
supplemented from time to time:

 

(a) Senior Note Indenture - $200,000,000 9 1/8% Senior Notes;

 

(b) that certain Indenture dated as of December 19, 2001, among MeriStar
Hospitality Operating Partnership, L.P., MeriStar Hospitality Finance Corp. II,
MeriStar Hospitality Corporation, certain guarantors and U.S. Bank Trust
National Association, as Trustee covering $250,000,000 10 1/2% unsecured Senior
Notes due 2009;

 

(c) that certain Indenture dated as of January 26, 2001, among MeriStar
Hospitality Operating Partnership, L.P., MeriStar Hospitality Finance Corp.,
MeriStar Hospitality Corporation, certain guarantors and U.S. Bank Trust
National Association, as Trustee covering $300,000,000 9% unsecured Senior Notes
due 2008 and $200,000,000 9 1/8% unsecured Senior Notes due 2011, as amended by
First Supplemental Indenture dated December 19, 2001 and Second Supplemental
Indenture dated February 7, 2002; and

 

(d) the Indenture dated as of March 18, 1999, as amended by a First Supplemental
Indenture dated January 26, 2001, a Second Supplemental Indenture dated
December 19, 2001, and a Third Supplemental Indenture dated February 7, 2002,
pursuant to which MeriStar Hospitality Corporation issued $55 million Series C
and D 8 3/4% unsecured Senior Subordinated Notes due 2007.

 

“Senior Unsecured Indebtedness” of any Person means any Unsecured Indebtedness
of such Person which is not Subordinate Indebtedness of such Person.

 

“Senior Unsecured Interest Coverage Ratio” means, as of the end of any Rolling
Period, a ratio of (a) the Parent’s Unencumbered EBITDA to (b) Parent’s Senior
Unsecured Interest Expense, for such Rolling Period.

 

“Senior Unsecured Interest Expense” means, for any Person for any period, the
Interest Expense for all Senior Unsecured Indebtedness of such Person and its
Subsidiaries on a Consolidated basis for such Period.

 

“Senior Unsecured Leverage Ratio” means the ratio on any date of (a) the
Parent’s Senior Unsecured Indebtedness on such date, to (b) the Parent’s
Unencumbered EBITDA for the Rolling Period immediately preceding such date.

 

“Solvent” as to any Person shall mean that (i) the sum of the assets of such
Person, based upon a fair valuation, will exceed its liabilities based upon a
fair valuation, including Contingent Obligations, (ii) such Person will have
sufficient capital with which to conduct its business as presently conducted and
(iii) such Person has not incurred debts, and does not intend to incur debts,
beyond its ability to pay such debts as they mature. For purposes of this
definition, “debt” means any liability on a claim, and “claim” means (x) a right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured, or (y) a right to an equitable remedy
for breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured,

 

37



--------------------------------------------------------------------------------

disputed, undisputed, secured, or unsecured. With respect to any Contingent
Obligations, such liabilities shall be computed in accordance with GAAP at the
amount which, in light of all the facts and circumstances existing at the time,
represents the amount which can reasonably be expected to become an actual or
matured liability.

 

“Special Member” shall have the meaning set forth in Section 5.15(cc).

 

“SPE Principal” shall have the meaning set forth in Section 5.15(cc).

 

“Status Reset Date” means the date following the end of any Fiscal Quarter which
is the earlier of (a) the 50th day following the end of such Fiscal Quarter and
(b) the date which is 5 days following the delivery of the reports and other
documents required by (i) the provisions of Section 5.05(a) for such Fiscal
Quarter (except for the Fiscal Quarter which ends on the date the Fiscal Year
ends) or (ii) the provisions of Section 5.05(b) for the Fiscal Quarter which
ends on the date the Fiscal Year ends; provided that the documents contemplated
by the preceding clause (ii) shall never be deemed delivered prior to the 40th
day following the end of the Fiscal Year.

 

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock and preferred stock.

 

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any stock, whether or not presently convertible, exchangeable or
exercisable.

 

“Subordinate Indebtedness” means with respect to any Person the Indebtedness of
such Person and its Subsidiaries on a Consolidated basis which (a) shall not
mature, become payable or require the payment of any principal amount thereof
(or any amount in lieu thereof) or be mandatorily redeemable, pursuant to a
sinking fund or otherwise redeemable at the option of the holder thereof, in any
case in whole or in part, before the date that is ninety one (91) days after the
Revolving Maturity Date and (b) shall be junior and subordinate to the
Obligations and subject to an intercreditor agreement or subordination
provisions which is acceptable to the Administrative Agent in its sole and
absolute discretion

 

“Subordinate Indenture” means the Indenture dated as of August 19, 1997 between
the Parent, as successor by merger to CapStar Hotel Company, and IBJ Schroder
Bank & Trust Company, as trustee, as amended by First Supplemental Indenture
dated March 20, 1998 and Second Supplemental Indenture dated August 3, 1998,
covering approximately $204,000,000 8.75% unsecured Senior Subordinated Notes
due August 19, 2007 as amended by First Supplemental Indenture dated as of
March 20, 1998, a Second Supplemental Indenture dated as of August 3, 1998, a
Third Supplemental Indenture dated as of January 26, 2001, a Fourth Supplemental
Indenture dated as of December 19, 2001, and a Fifth Supplemental Indenture
dated as of February 7, 2002.

 

“Subsidiary” of a Person means any corporation, association, partnership
(general or limited), limited liability company or other business entity of
which more than fifty percent (50%) of the outstanding shares of capital stock
(or other equivalent interests) having by the

 

38



--------------------------------------------------------------------------------

terms thereof ordinary voting power under ordinary circumstances to elect a
majority of the board of directors or Persons performing similar functions (or,
if there are no such directors or Persons, having general voting power) of such
entity (irrespective of whether at the time capital stock (or other equivalent
interests) of any other class or classes of such entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more
Subsidiaries of such Person or by one or more Subsidiaries of such Person.

 

“Substitute Mortgage” shall have the meaning set forth in Section 2.13.

 

“Substitute Property” shall have the meaning set forth in Section 2.13.

 

“Syndication” shall have the meaning set forth in Section 10.06(g)(i).

 

“Tenant Estoppel Certificate” shall mean an estoppel certificate in form
reasonably satisfactory to Lender.

 

“Term Advance” shall mean any advance by a Lender to the Borrower pursuant to
such Lender’s Term Commitment or a continuation of an existing Term Advance, and
refers to an Adjusted Base Rate Advance or a Eurodollar Rate Advance.

 

“Term Commitments” means, for each Lender, the amount set forth opposite such
Lender’s name on Schedule 1.01(a) as its Term Commitment or, if such Lender has
entered into any Assignment and Acceptance after the Closing Date, the amount
set forth for such Lender as its Term Commitment in the Register maintained by
the Administrative Agent pursuant to Section 10.06(c), as such Term Commitments
shall be reduced in accordance with the terms of this Agreement.

 

“Term Commitments Expiration Date” shall mean February 1, 2006.

 

“Term Facility Amount” shall mean U.S. $75,000.000, as such amount shall be
reduced pursuant to Section 2.04, Section 2.07 or otherwise pursuant to the
terms and conditions of this Agreement.

 

“Term Loan” shall mean, in the aggregate, the Term Advances made to Borrower
under this Agreement and evidenced by the Term Notes pursuant to the terms
hereof, the aggregate principal amount of which shall not exceed the Term
Facility Amount.

 

“Term Maturity Date” shall mean August 1, 2006.

 

“Term Note” shall mean an amended and restated promissory note of the Borrower
payable to the order of any Lender in substantially the form of the attached
Exhibit A-1, evidencing indebtedness of the Borrower to such Lender resulting
from Term Advances from such Lender, and “Term Notes” means all of such
promissory notes.

 

“Termination Event” means (a) the occurrence of a Reportable Event with respect
to a Plan, as described in Section 4043 of ERISA and the regulations issued
thereunder (other than a Reportable Event not subject to the provision for
30-day notice to the PBGC under such

 

39



--------------------------------------------------------------------------------

regulations), (b) the withdrawal of the Borrower or any of the Controlled Group
from a Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, (c) the giving of a notice of intent to
terminate a Plan under Section 4041(c) of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, or (e) any other event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan.

 

“Title Companies” shall have the meaning set forth in the definition of Title
Policy below.

 

“Title Policy” shall mean (i) the title insurance policies insuring the lien of
the Security Instruments encumbering the Initial Real Property Assets issued by
title insurance companies on the Original Closing Date in connection with the
Existing Lehman Credit Agreement, as endorsed or updated pursuant to
Section 3.02 hereof and (ii) each of the title insurance policies issued by
title insurance companies (the “Title Companies”) reasonably satisfactory to
Administrative Agent (together with reinsurance policies, with direct access
endorsements if necessary in Administrative Agent’s reasonable discretion)
insuring the lien of the Security Instruments on the Real Property Assets, in
form and substance satisfactory to the Administrative Agent insuring that the
Security Instruments are a first Lien on the good and marketable fee simple
title (except, with respect to the Albuquerque Property, the valid ground
leasehold interest) (subject to Permitted Exceptions) of the Borrower (and/or
other appropriate Loan Party, as reasonably determined by Administrative Agent),
to such Real Property Assets, in an amount equal to the amount of the Allocated
Loan Amount for each Real Property Asset, together with a “tie-in” and first
loss endorsement satisfactory to the Administrative Agent or, if such
endorsement is not available in the state in which such Real Property Asset is
located, in an amount equal to one hundred twenty-five percent (125%) of the
amount of the Allocated Loan Amount for each such Real Property Asset, together
with a “last dollar endorsement” where available, and containing such other
endorsements and such affirmative insurance as shall be reasonably required by
Administrative Agent, including, without limitation, a revolving credit
endorsement, if available.

 

“Title Search” shall have the meaning set forth in Section 5.13.

 

“Total Indebtedness” of any Person means the sum of the following (without
duplication): (a) all Indebtedness of such Person and its Subsidiaries on a
Consolidated basis, plus (b) to the extent not already included in the
calculation of the preceding clause (a), the aggregate amount of the
Indebtedness of such Person’s or such Person’s Subsidiary’s Unconsolidated
Entities for which such Person has a direct or Contingent Obligation, plus
(c) to the extent not already included in the calculation of either of the
preceding clauses (a) or (b), the aggregate amount of letters of credit for
which such Person or any of its Subsidiaries would have a direct or Contingent
Obligation to reimburse the issuers of such letters of credit upon a drawing
under such letters of credit, minus (d) to the extent included in the
calculation of either of the preceding clauses (a), (b), or (c), the amount of
any minority interests.

 

“Total Unencumbered Assets” shall have the meaning ascribed to such term in the
Senior Note Indenture - $200,000,000 9 1/8% Senior Notes.

 

40



--------------------------------------------------------------------------------

“Transaction Costs” shall mean all reasonable costs and expenses paid or payable
by Borrower relating to the Transactions including, without limitation, the
reasonable costs and expenses of Administrative Agent in conducting its due
diligence with respect to the Transactions, financing fees, commitment fees,
advisory fees, appraisal fees, legal fees, accounting fees, brokerage fees and
commissions, title insurance premiums, survey charges, mortgage recording taxes,
recording charges and taxes, intangible taxes, documentation taxes or similar
taxes whether paid directly by Borrower or as reimbursement to Administrative
Agent.

 

“Transactions” shall mean each of the transactions contemplated by this
Agreement and Credit Documents, including, without limitation, the establishment
or any amendment of the credit facility hereunder.

 

“TRS” means a “Taxable REIT Subsidiary” as such term is used in the RMA.

 

“Type” has the meaning set forth in Section 1.04.

 

“UCC Searches” shall mean, collectively, UCC searches, together with tax lien,
judgment, bankruptcy and litigation searches conducted in the appropriate
jurisdictions by a search firm acceptable to the Administrative Agent.

 

“Unconsolidated Entity” means, with respect to any Person, at any date, any
other Person in whom such Person holds an Investment, which Investment is
accounted for in the financial statements of such Person on an equity basis of
accounting and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person, if such statements were prepared as of such date.

 

“Unconsolidated Entity Percentage” means, for any Person, with respect to a
Person’s Unconsolidated Entity, the percentage ownership interest of such Person
in such Unconsolidated Entity.

 

“Unconsolidated Entity Property” means a Hotel Property owned or leased by an
Unconsolidated Entity in which the Parent or one of the Parent’s Subsidiaries
has an Investment, and “Unconsolidated Entity Properties” means all such Hotel
Properties.

 

“Unencumbered” means, with respect to any Hotel Property, at any date of
determination, the circumstance that such Hotel Property or the interest of the
Operating Partnership or its Subsidiary therein on such date:

 

(a) is not subject to any Liens (including restrictions on transferability or
assignability except for restrictions on the transferability of ground leases)
of any kind (including any such Lien or restriction imposed by (i) any agreement
governing Indebtedness, or (ii) the organizational documents of the Operating
Partnership or any of its Subsidiaries), but excluding Permitted Encumbrances;

 

(b) is not subject to any agreement (including (i) any agreement governing
Indebtedness, and (ii) if applicable, the organizational documents of the
Operating Partnership or any of its Subsidiaries) which prohibits or limits the
ability of the Operating Partnership or any of its Subsidiaries to create,
incur, assume or suffer to exist any Lien upon such Hotel Property,

 

41



--------------------------------------------------------------------------------

other than Permitted Encumbrances (excluding any agreement or organizational
document which limits generally the amount of Indebtedness which may be incurred
by the Operating Partnership or its Subsidiaries); and

 

(c) is not subject to any agreement (including any agreement governing
Indebtedness) which entitles any Person to the benefit of any Lien (other than
Permitted Encumbrances) on such Hotel Property, or would entitle any Person to
the benefit of any such Lien upon the occurrence of any contingency (including,
without limitation, pursuant to an “equal and ratable” clause).

 

Notwithstanding the foregoing, the “equal and ratable” clause contained in the
Senior Note Indentures as of the Closing Date, and a similar “equal and ratable”
clause contained in any future indenture for Senior Unsecured Indebtedness
permitted by this Agreement shall not by itself cause a Hotel Property to fail
to qualify as Unencumbered. For the purposes of this Agreement, (a) any Hotel
Property owned by a Subsidiary of the Operating Partnership shall not be deemed
to be Unencumbered unless both (i) such Hotel Property and (ii) all Stock owned
directly or indirectly by Operating Partnership in such Subsidiary is
Unencumbered and (b) any Hotel Property leased by the Operating Partnership or a
Subsidiary of the Operating Partnership, as lessee, which lease constitutes
Indebtedness of such lessee shall not be deemed “Unencumbered.”

 

“Unencumbered EBITDA” means for any Person for any period for which such amount
is being determined, an amount equal to the EBITDA for such Person and its
Subsidiaries on a Consolidated basis for such period derived from Unencumbered
Hotel Properties; provided that with respect to EBITDA attributable to an
Unconsolidated Entity which owns or leases Unencumbered Hotel Properties,
(a) for any such Unconsolidated Entity for which the Unconsolidated Entity
Percentage is equal to or greater than 20%, such Person or its Subsidiary, as
applicable, shall only be deemed to have received the Unconsolidated Entity
Percentage of such Unconsolidated Entity’s EBITDA derived from Unencumbered
Hotel Properties to the extent not subject to (i) any limitation or restriction
(except for the obligation to repay Indebtedness of such Person) on the right to
distribute such EBITDA to such Person’s owners or (ii) any decision by another
Person to not distribute the available cash of such Unconsolidated Entity to the
owners of such Unconsolidated Entity, and (b) for any such Unconsolidated Entity
for which the Unconsolidated Entity Percentage is less than 20%, such Person or
its Subsidiary shall only be deemed to have received that actual sums paid by
such Unconsolidated Entity to such Person or its Subsidiary, as applicable,
derived from Unencumbered Hotel Properties.

 

“Underwriting Fees” shall have the meaning set forth in Section 2.03.

 

“Unsecured Indebtedness” of any Person means (a) any Total Indebtedness of such
Person minus (b) any Secured Non-Recourse Indebtedness and Secured Recourse
Indebtedness of such Person.

 

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

42



--------------------------------------------------------------------------------

Section 1.03 Accounting Terms.

 

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements.

 

(b) Unless otherwise indicated, all financial statements of the Borrower and the
Parent, all calculations for compliance with covenants in this Agreement, and
all calculations of any amounts to be calculated under the definitions in
Section 1.01 shall be based upon the Consolidated accounts of the Borrower, the
Parent and their respective Subsidiaries (as applicable) in accordance with
GAAP.

 

Section 1.04 Types of Advances. Advances are distinguished by “Type”. The “Type”
of an Advance refers to the determination whether such Advance is an Eurodollar
Rate Advance or Adjusted Base Rate Advance, each of which constitutes a Type.

 

Section 1.05 Miscellaneous. Article, Section, Schedule and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified.

 

Section 1.06 Recitals. The matters set forth in the recitals at the beginning of
this Agreement are agreed to by the parties to this Agreement and incorporated
into this Agreement as if set forth in their entirety herein.

 

Section 1.07 Senior Indebtedness. The Obligations and all renewals and
extensions of the Obligations are designated as “Designated Senior Indebtedness”
under the Subordinate Indenture.

 

ARTICLE II

 

THE ADVANCES

 

Section 2.01 The Advances.

 

(a) Subject to and upon the terms and conditions set forth herein, each Lender
severally agrees at any time and from time to time on any Business Day up to
fifteen (15) days prior to the Revolving Maturity Date or, subject to
Section 2.01(b) below, the Term Maturity Date, as applicable, to make Revolving
Advances or Term Advances, respectively; provided that Advances shall not be
made (or be required to be made) by any Lender on any date if, after giving
effect thereto, (i) such Lender’s Pro Rata Share would exceed such Lender’s
Commitment at such time, (ii) the aggregate outstanding principal amount of all
Revolving Advances would exceed the Revolving Facility Amount, (iii) the
aggregate outstanding principal amount of all Term Advances would exceed the
Term Facility Amount or (iv) the aggregate outstanding principal amount of all
Advances would exceed the lesser of the Maximum Availability at such time and
the Facility Amount. Within the limits set forth in the preceding sentence, the
Borrower may from time to time prepay pursuant to Section 2.07 and with respect
to Revolving Advances only, reborrow under this Section 2.01(a). No portion of
the Loan comprised of Term Advances, once repaid, may be reborrowed.

 

43



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 2.01(a), (i) no Advances shall be
made under this Agreement during any Clean-up Period and (ii) no Term Advances
shall be made under this Agreement from and after the Term Commitments
Expiration Date.

 

Section 2.02 Method of Borrowing.

 

(a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing,
given not later than 12:00 noon (New York, New York time) (i) on the third
(3rd) Business Day before the date of the proposed Borrowing, in the case of a
Borrowing consisting of Eurodollar Rate Advances, or (ii) on the Business Day
before the date of the proposed Borrowing, in the case of a Borrowing consisting
of Adjusted Base Rate Advances, by the Borrower to the Administrative Agent,
which shall give each Lender prompt notice on the day of receipt of such timely
Notice of Borrowing of such proposed Borrowing by telecopier. Each Notice of
Borrowing shall be in writing or by telecopier specifying the requested (i) date
of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of the Term Advance and/or the Revolving Advance
comprising such Borrowing, and (iv) if such Borrowing is to be comprised of
Eurodollar Rate Advances, the Interest Period for each such Advance. The
Administrative Agent shall promptly notify each Lender who is obligated to fund
an Advance under such Notice of Borrowing of such Notice of Borrowing not later
than 6:00 p.m. (New York, New York time) on the day such Notice of Borrowing is
deemed received by the Administrative Agent. In the case of a proposed Borrowing
comprised of Eurodollar Rate Advances, the Administrative Agent shall also so
notify each Lender who is obligated to fund an Advance under such Notice of
Borrowing and the Borrower of the applicable interest rate under
Section 2.06(b). Each Lender shall, before 12:00 noon (New York, New York time)
on the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at its address referred to in
Section 10.02, or such other location as the Administrative Agent may specify by
notice to the Lenders, in same day funds, such Lender’s Pro Rata Share of such
Borrowing. Upon the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent.

 

(b) Conversions and Continuations. In order to elect to Convert or continue
Advances comprising part of the same Borrowing under this Section, the Borrower
shall deliver an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at the Administrative Agent’s office no later than 12:00
noon (New York, New York time) (i) on the date which is at least three
(3) Business Days in advance of the proposed Conversion or continuation date in
the case of a Conversion to or a continuation of a Borrowing comprised of
Eurodollar Rate Advances and (ii) on the Business Day prior to the proposed
Conversion Date in the case of a Conversion to a Borrowing comprised of Adjusted
Base Rate Advances. Each such Notice of Conversion or Continuation shall be in
writing or by telecopier, specifying (i) the requested Conversion or
continuation date (which shall be a Business Day), (ii) the principal amount of
the Term Advance and/or Revolving Advance comprising the Borrowing amount, and
Type of the Advances to be Converted or continued, (iii) whether a Conversion or
continuation is requested, and if a Conversion, into what Type of Advances, and
(iv) in the case of a Conversion to, or a continuation of, Eurodollar Rate
Advances, the requested Interest Period. Not later than 6:00 p.m. (New York, New
York time) on the day such Notice of Conversion or Continuation is deemed
received by the Administrative Agent, the Administrative Agent shall provide
each

 

44



--------------------------------------------------------------------------------

Lender who has an Advance affected by such Notice of Conversion or Continuation
with a copy thereof and, in the case of a Conversion to or a continuation of
Eurodollar Rate Advances, notify each Lender who has an Advance affected by such
Notice of Conversion or Continuation and notify the Borrower of the applicable
interest rate under Section 2.06(b). For purposes other than the conditions set
forth in Section 3.03 and the prohibition against reborrowing Term Advances once
repaid, the portion of Advances comprising part of the same Borrowing that are
Converted to Advances of another Type shall constitute a new Borrowing. If the
Borrower shall fail to specify an Interest Period for a Eurodollar Rate Advance
including the continuation of a Eurodollar Rate Advance, the Borrower shall be
deemed to have selected an Adjusted Base Rate Advance.

 

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

 

(i) in the case of Eurodollar Rate Advances each Revolving Advance and/or Term
Advance, respectively, comprising each Borrowing shall be in an aggregate amount
of not less than $2,000,000 or greater multiples of $100,000;

 

(ii) in the case of Adjusted Base Rate Advances each Revolving Advance and/or
Term Advance, respectively, comprising each Borrowing shall be in an aggregate
amount of not less than $1,000,000 or greater multiples of $100,000;

 

(iii) the Borrower may not request Borrowings on more than four (4) days in any
calendar month.

 

(iv) at no time shall there be more than six (6) Interest Periods applicable to
outstanding Eurodollar Rate Advances;

 

(v) the Borrower may not select Eurodollar Rate Advances for any Borrowing to be
made, Converted or continued if a Default has occurred and is continuing;

 

(vi) if any Lender shall, at any time prior to the making of any requested
Borrowing comprised of Eurodollar Rate Advances, notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations under this Agreement to make Eurodollar Rate
Advances or to fund or maintain Eurodollar Rate Advances, then such Lender’s Pro
Rata Share of such Borrowing shall be made as an Adjusted Base Rate Advance,
provided that such Adjusted Base Rate Advance shall be considered part of the
same Borrowing and interest on such Adjusted Base Rate Advance shall be due and
payable at the same time that interest on the Eurodollar Rate Advances
comprising the remainder of such Borrowing shall be due and payable; and such
Lender agrees to use commercially reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such designation would
avoid the effect of this paragraph and would not, in the reasonable judgment of
such Lender, be otherwise materially disadvantageous to such Lender;

 

45



--------------------------------------------------------------------------------

(vii) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
an Adjusted Base Rate Advance;

 

(viii) if the Required Lenders shall, at least one (1) Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Rate Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Rate Advances for such Borrowing or
for any subsequent Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
an Adjusted Base Rate Advance; and

 

(ix) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (a) or (b) above, the Administrative Agent will forthwith so notify
the Borrower and the Lenders and such Advances will be made available to the
Borrower on the date of such Borrowing as Adjusted Base Rate Advances or, if an
existing Advance, Converted into Adjusted Base Rate Advances.

 

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of Eurodollar Rate Advances, the Borrower shall indemnify each Lender against
any loss, out-of-pocket cost or expense incurred by such Lender as a result of
any condition precedent for Borrowing set forth in Article III not being
satisfied for any reason, including, without limitation, any loss, cost or
expense actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

 

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s Pro Rata Share
of the Borrowing, the Administrative Agent may assume that such Lender has made
its Pro Rata Share of such Borrowing available to the Administrative Agent on
the date of such Borrowing in accordance with paragraph (a) of this Section 2.02
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made its Pro Rata Share of such
Borrowing available to the Administrative Agent, such Lender agrees to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at the Federal Funds Rate for each such day. If such
Lender shall

 

46



--------------------------------------------------------------------------------

repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement even
though not made on the same day as the other Advances comprising such Borrowing.
If such Lender shall not repay to the Administrative Agent such corresponding
amount and interest as provided above, Borrower agrees to repay to the
Administrative Agent promptly on demand such corresponding amount, together with
interest on such amount, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at the interest rate applicable on each such day to
Advances comprising such Borrowing.

 

(f) Lender Obligations Several. The failure of any Lender to make the Advance to
be made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, to make its Advance on the date of such Borrowing. No Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

(g) Notes. (i) The indebtedness of the Borrower to each Lender resulting from
Term Advances owing to such Lender shall be evidenced by a Term Note of the
Borrower payable to the order of such Lender in substantially the form of
Exhibit A-1 and (ii) The indebtedness of the Borrower to each Lender resulting
from Revolving Advances owing to such Lender shall be evidenced by a Revolving
Note of the Borrower payable to the order of such Lender in substantially the
form of Exhibit A-2.

 

Section 2.03 Fees.

 

(a) Commitment Fees. For the period from the Closing Date until the Revolving
Maturity Date the Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee on the average daily amount by which
such Lender’s Commitment exceeds such Lender’s Pro Rata Share of the average
daily funded portion of the Facility Amount at a rate per annum equal to 0.75%
(computed on the actual number of days elapsed, including the first day and
excluding the last, based upon a 360-day year). Such fees shall be due and
payable quarterly in arrears (i) on the date which is 30 days following the end
of the last Business Day of each March, June, September and December and (ii) on
the Revolving Maturity Date.

 

(b) Underwriting Fee. Borrower shall pay to Administrative Agent the
underwriting fees (the “Underwriting Fees”) relating to the arrangement and
making of the Loan as set forth in a separate loan fee letter (the “Fee
Letter”). The Underwriting Fees shall be paid pursuant to the terms of the Fee
Letter.

 

(c) Administrative Fee Letter. The Borrower agrees to pay to the Administrative
Agent for the benefit of Lehman Commercial Paper, Inc. as applicable, the fees
set forth in the Administrative Fee Letter payable to such Persons as and when
the same are due and payable pursuant to the terms of the Administrative Fee
Letter. The Borrower agrees to pay to the Administrative Agent for the benefit
of the Lenders the upfront fees payable to the Lenders set forth in the
Administrative Fee Letter on the Closing Date pursuant to the terms of the
Administrative Fee Letter.

 

47



--------------------------------------------------------------------------------

Section 2.04 Reduction of the Commitments.

 

(a) Upon the occurrence of a Change in Control in the Parent or the Operating
Partnership, then, in such event the Required Lenders may, at their sole option
upon written notice to the Borrower (a “Termination Notice”), declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate and the Commitments shall reduce to zero.

 

(b) The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, permanently terminate in whole or permanently reduce
ratably in part the Commitments of the Lenders; provided, however, that (i) each
partial reduction shall be in the aggregate amount of not less than $5,000,000
or an integral multiple of $1,000,000 in excess thereof, (ii) no such reduction
shall result in an overdraft status as provided in Section 2.07(c)(ii), and
(iii) no such reduction shall result in the total Revolving Commitments of the
Lenders being less than $25,000,000.

 

(c) On the Term Commitments Expiration Date, the obligation of each Lender to
make Term Advances shall be terminated and their respective Term Commitments
shall be reduced to zero.

 

Section 2.05 Repayment of Advances on the Maturity Date. The Borrower shall
repay the outstanding principal amount (i) of each Term Advance on the Term
Maturity Date and (ii) of each Revolving Advance on the Revolving Maturity Date.

 

Section 2.06 Interest, Late Payment Fee. The Borrower shall pay interest on the
unpaid principal amount of each Advance made by each Lender from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

(a) Adjusted Base Rate Advances. (i) With respect to Revolving Advances, if such
Revolving Advance is an Adjusted Base Rate Advance, a rate per annum (computed
on the actual number of days elapsed, including the first day and excluding the
last, based on a 365 day year) equal at all times to the lesser of (A) the
Adjusted Base Rate in effect from time to time plus the Applicable Revolving
Margin and (B) the Maximum Rate, payable in arrears on the first Business Day of
each calendar month and on the date such Adjusted Base Rate Advance shall be
paid in full, provided that during the continuance of an Event of Default,
Adjusted Base Rate Advances shall bear interest at a rate per annum equal at all
times to the lesser of (A) the rate required to be paid on such Revolving
Advance immediately prior to the date on which such amount becomes due plus
three percent (3%) and (B) the Maximum Rate and (ii) with respect to Term
Advances, if such Term Advance is an Adjusted Base Rate Advance, a rate per
annum (computed on the actual number of days elapsed, including the first day
and excluding the last, based on a 365 day year) equal at all times to the
lesser of (A) the Adjusted Base Rate in effect from time to time plus the
Applicable Term Margin and (B) the Maximum Rate, payable in arrears on the first
Business Day of each calendar month and on the date such Adjusted Base Rate
Advance shall be paid in full, provided that during the continuance of an Event
of Default, Adjusted Base Rate Advances shall bear interest at a rate per annum
equal at all times to the lesser of (A) the rate required to be paid on such
Term Advance immediately prior to the date on which such amount becomes due plus
three percent (3%) and (B) the Maximum Rate.

 

48



--------------------------------------------------------------------------------

(b) Eurodollar Rate Advances. (i) With respect to Revolving Advances, if such
Revolving Advance is a Eurodollar Rate Advance, a rate per annum (computed on
the actual number of days elapsed, including the first day and excluding the
last, based on a 360 day year) equal at all times during the Interest Period for
such Revolving Advance to the lesser of (A) the Eurodollar Rate for such
Interest Period plus the Applicable Revolving Margin and (B) the Maximum Rate,
payable in arrears on the last day of such Interest Period, and on the date such
Eurodollar Rate Advance shall be paid in full, and, with respect to Eurodollar
Rate Advances having an Interest Period in excess of 30 days, the first day of
each calendar month during such Interest Period excluding the month in which
such Eurodollar Rate Advance shall be paid in full; provided that during the
continuance of an Event of Default, Eurodollar Rate Advances shall bear interest
at a rate per annum equal at all times to the lesser of (A) the rate required to
be paid on such Revolving Advance immediately prior to the date on which such
amount became due plus three percent (3%) and (B) the Maximum Rate and (ii) with
respect to Term Advances, if such Term Advance is a Eurodollar Rate Advance, a
rate per annum (computed on the actual number of days elapsed, including the
first day and excluding the last, based on a 360 day year) equal at all times
during the Interest Period for such Term Advance to the lesser of (A) the
Eurodollar Rate for such Interest Period plus the Applicable Term Margin and
(B) the Maximum Rate, payable in arrears on the last day of such Interest
Period, and on the date such Eurodollar Rate Advance shall be paid in full, and,
with respect to Eurodollar Rate Advances having an Interest Period in excess of
30 days, the first day of each calendar month during such Interest Period
excluding the month in which such Eurodollar Rate Advance shall be paid in full;
provided that during the continuance of an Event of Default, Eurodollar Rate
Advances shall bear interest at a rate per annum equal at all times to the
lesser of (A) the rate required to be paid on such Term Advance immediately
prior to the date on which such amount became due plus three percent (3%) and
(B) the Maximum Rate.

 

(c) Usury Recapture. In the event the rate of interest chargeable under this
Agreement or the Notes at any time is greater than the Maximum Rate, the unpaid
principal amount of the Notes shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Notes equals the amount of
interest which would have been paid or accrued on the Notes if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Notes, the total amount of interest paid or
accrued under the terms of this Agreement and the Notes is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on the Notes if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on the Notes if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid or accrued under this Agreement on
the Notes. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Notes, and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.

 

(d) Other Amounts Overdue. If any amount payable under this Agreement other than
the Advances is not paid when due and payable, including without limitation,
accrued interest

 

49



--------------------------------------------------------------------------------

and fees, then such overdue amount shall accrue interest hereon due and payable
on demand at a rate per annum equal to the Adjusted Base Rate plus three percent
(3%), from the date such amount became due until the date such amount is paid in
full.

 

(e) Late Payment Fee. Subject to the provisions of Section 10.13, if any
interest payable under this Agreement is not paid when due and payable (after
taking into account any applicable grace period), then the Borrower will pay to
the Administrative Agent for the account of the Lenders contemporaneously with
the payment of such past due interest a late payment fee equal to an amount
equal to the product of (i) such overdue interest times (ii) four percent (4%).

 

Section 2.07 Prepayments.

 

(a) Right to Prepay. The Borrower shall have no right to prepay any principal
amount of any Advance except as provided in this Section 2.07.

 

(b) Optional Prepayments. The Borrower may elect to prepay any of the Advances,
after giving by 12:00 noon (New York, New York time) (i) in the case of
Eurodollar Rate Advances, at least three Business Days’ or (ii) in case of
Adjusted Base Rate Advances, at least one Business Day’s prior written notice to
the Administrative Agent stating the Advances to be repaid, the proposed date
and aggregate principal amount of such prepayment, and if applicable, the
relevant Interest Period for the Advances to be prepaid. If any such notice is
given, the Borrower shall prepay Advances comprising part of the same Borrowing
in whole or ratably in part in an aggregate principal amount equal to the amount
specified in such notice, and shall also pay accrued interest to the date of
such prepayment on the principal amount prepaid and amounts, if any, required to
be paid pursuant to Section 2.08 as a result of such prepayment being made on
such date; provided, however, that each partial prepayment shall be in an
aggregate principal amount not less than $1,000,000 and in integral multiples of
$100,000. The Term Facility Amount shall be reduced by the amount of all
prepayments of Term Advances pursuant to this subsection and may not be
reborrowed.

 

(c) Mandatory Prepayments.

 

(i) Change of Control. On the fifth Business Day following the Borrower’s
receipt of a Termination Notice pursuant to Section 2.04(a) hereof, the Borrower
shall be required to prepay all outstanding Advances in full.

 

(ii) Overdraft. Upon a breach of the Availability Covenant, Borrower shall be
required to prepay all or a portion of the outstanding Advances as provided in
Section 2.18. Any prepayment of outstanding Advances pursuant to this subsection
shall be applied in the following order (a) first, to repay the outstanding
principle of Term Advances, and (b) second, to repay the outstanding principal
of Revolving Advances. The Term Facility Amount shall be reduced by the amount
of all prepayments of Term Advances pursuant to this subsection and may not be
reborrowed.

 

(iii) Repayment Event. Upon the occurrence of any Repayment Event, the Borrower
shall prepay Advances on the Business Day immediately succeeding the date the
Net Cash Proceeds from such Repayment Event are received by the Borrower or the
Parent, as applicable, in an amount equal to the lesser of (A) the amount of the

 

50



--------------------------------------------------------------------------------

outstanding Advances on such Business Day and (B) 100% of the Net Cash Proceeds
of such Repayment Event; subject however, in the event of a casualty or
condemnation at any Real Property Asset, to the provisions contained in
Section 4.3 of the Security Instruments. Any Net Cash Proceeds utilized to repay
Advances shall be applied in the following order: (a) first, to repay the
outstanding principal of Term Advances, and (b) second, to repay the outstanding
principal of Revolving Advances; provided, however, with respect to $25,000,000
of Net Cash Proceeds in connection with any Asset Disposition during the term of
the Loan utilized to repay Advances, such Net Cash Proceeds shall, at the
request of Borrower, be applied first, to repay the outstanding principal of
Revolving Advances, and second, to repay the outstanding principal of Term
Advances. The Term Facility Amount shall be reduced by the amount of all
prepayments of Term Advances pursuant to this subsection and may not be
reborrowed.

 

(iv) Clean-up. During each Clean-up Period the outstanding principal amount of
Revolving Advances shall equal $0.00, and Borrower shall prepay Revolving
Advances to the extent necessary to comply with the foregoing.

 

(v) Revolving Facility Amount Reduction Date. On the Revolving Facility Amount
Reduction Date, the Borrower shall repay the amount of all the outstanding
Revolving Advances which exceeds the Reduced Revolving Facility Amount.

 

(vi) Accrued Interest. Each prepayment pursuant to this Section 2.07(c) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.08 as
a result of such prepayment being made on such date.

 

(d) Ratable Payments. Each payment of any Advance pursuant to this Section 2.07
or any other provision of this Agreement shall be made in a manner such that all
Advances comprising part of the same Borrowing are paid in whole or ratably in
part.

 

(e) Effect of Notice. All notices given pursuant to this Section 2.07 shall be
irrevocable and binding upon the Borrower.

 

(f) Payments with respect to Florida Liens. Notwithstanding anything in this
Agreement or any other Credit Document to the contrary, each payment of any
Advance pursuant to this Section 2.07 or any other provision of this Agreement
shall be made in a manner such that all Advances secured by Florida Liens shall
be deemed the last Advances repaid.

 

Section 2.08 Breakage Costs. If (a) any payment of principal of any Eurodollar
Rate Advance is made other than on the last day of the Interest Period for such
Advance as a result of any payment pursuant to Section 2.07 or the acceleration
of the maturity of the Notes pursuant to Article VIII or otherwise; (b) any
Conversion of a Eurodollar Rate Advance is made other than on the last day of
the Interest Period for such Advance pursuant to Section 2.12 or otherwise; or
(c) the Borrower fails to make a principal or interest payment with respect to
any Eurodollar Rate Advance on the date such payment is due and payable, the
Borrower shall, within 10 days of any written demand sent by any Lender to the
Borrower through the Administrative Agent, pay to the Administrative Agent for
the account of such

 

51



--------------------------------------------------------------------------------

Lender any amounts (without duplication of any other amounts payable in respect
of breakage costs) required to compensate such Lender for any additional losses,
out-of-pocket costs or expenses which it may reasonably incur as a result of
such payment or nonpayment, including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

 

Section 2.09 Increased Costs.

 

(a) Eurodollar Rate Advances. If, due to either (i) the introduction of or any
change (other than any change by way of imposition or increase of reserve
requirements included in the calculation of the Eurodollar Rate) in or in the
interpretation of any law or regulation following the date of this Agreement or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) not complied
with prior to the date of this Agreement, there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, upon demand
by such Lender (with a copy of such demand to the Administrative Agent),
immediately pay to the Administrative Agent for the account of such Lender
additional amounts (without duplication of any other amounts payable in respect
of increased costs) sufficient to compensate such Lender for such increased
cost; provided, however, that, before making any such demand, each Lender agrees
to use commercially reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate as to
the amount of such increased cost and detailing the calculation of such cost
submitted to the Borrower and the Administrative Agent by such Lender at the
time such Lender demands payment under this Section shall be conclusive and
binding for all purposes, absent manifest error.

 

(b) Capital Adequacy. If any Lender determines in good faith that compliance
with any law or regulation or any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law)
implemented or effective after the date of this Agreement affects or would
affect the amount of capital required or expected to be maintained by such
Lender and that the amount of such capital is increased by or based upon the
existence of such Lender’s commitment to lend then, upon 30 days prior written
notice by such Lender (with a copy of any such demand to the Administrative
Agent), the Borrower shall immediately pay to the Administrative Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts (without duplication of any other amounts payable in respect
of increased costs) sufficient to compensate such Lender, in light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend under this Agreement A certificate as to such amounts and detailing the
calculation of such amounts submitted to the Borrower and the Administrative
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.

 

52



--------------------------------------------------------------------------------

Section 2.10 Payments and Computations.

 

(a) Payment Procedures. Except if otherwise set forth herein, the Borrower shall
make each payment under this Agreement and under the Notes not later than 12:00
noon (New York, New York time) on the day when due in Dollars to the
Administrative Agent at the location referred to in the Notes (or such other
location as the Administrative Agent shall designate in writing to the Borrower)
in same day funds. The Administrative Agent will on the same day cause to be
distributed like funds relating to the payment of principal, interest or fees
(other than amounts payable solely to the Administrative Agent, or a specific
Lender pursuant to Section 2.03(b), 2.03(c), 2.06(c), 2.08, 2.09, 2.11 or 2.12
but after taking into account payments effected pursuant to Section 10.04)
ratably to the Lenders in accordance with, in the case of a payment made in
respect of a Borrowing, each Lender’s Pro Rata Share, for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.

 

(b) Computations. All computations of interest based on the Adjusted Base Rate
shall be made by the Administrative Agent on the basis of a year of 365 days and
all computations of fees and interest based on the Eurodollar Rate and the
Federal Funds Rate shall be made by the Administrative Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day, but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Administrative Agent of
an interest rate shall be conclusive and binding for all purposes, absent
manifest error.

 

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

 

(d) Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Lenders that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
date an amount equal to the amount then due such Lender. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender, together with interest, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the Federal Funds Rate
for each such day.

 

(e) Application of Payments. Unless otherwise specified in Section 2.07 hereof,
whenever any payment received by the Administrative Agent under this Agreement
is insufficient to pay in full all amounts then due and payable under this
Agreement and the Notes, such payment shall be distributed and applied by the
Administrative Agent and the Lenders in the following order: first, to the
payment of fees and expenses due and payable to the Administrative Agent under
and in connection with this Agreement or any other Credit

 

53



--------------------------------------------------------------------------------

Document; second, to the payment of all expenses due and payable under
Section 2.11(c), ratably among the Lenders in accordance with the aggregate
amount of such payments owed to each such Lender; third, [Intentionally
Omitted]; fourth, to the payment of all other fees due and payable under
Section 2.03; fifth, to the payment of the interest accrued on all of the Notes,
and sixth to the payment of the principal amount of all of the Notes, regardless
of whether any such amount is then due and payable, ratably among the Lenders in
accordance with the aggregate accrued interest plus the aggregate principal
amount owed to such Lender in the following order (A) first, to repay the
outstanding principal of Term Advances, and (B) second, to repay the outstanding
principal of Revolving Advances. The Term Facility Amount shall be reduced by
the amount of all prepayments of Term Advances pursuant to this subsection and
may not be reborrowed.

 

(f) Register. The Administrative Agent shall record in the Register the
Commitment and the Advances from time to time of each Lender and each repayment
or prepayment in respect to the principal amount of such Advances of each
Lender. Any such recordation shall be conclusive and binding on the Borrower and
each Lender, absent manifest error; provided however, that failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations hereunder in respect of such Advances.

 

Section 2.11 Taxes.

 

(a) No Deduction for Certain Taxes. Any and all payments by the Borrower shall
be made, in accordance with Section 2.10, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, and the Administrative Agent, taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender, or the Administrative Agent (as the case may be) is organized
or carries on business (other than as a result of a connection arising primarily
from the Lender, or the Administrative Agent (as the case may be) having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement) or any political subdivision of the jurisdiction (all
such nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”) and, in the case of each
Lender, Taxes by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision of such jurisdiction. If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable to any
Lender, or the Administrative Agent, (i) the sum payable shall be increased as
may be necessary so that, after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.11), such
Lender, or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made;
provided, however, that if the Borrower’s obligation to deduct or withhold Taxes
is caused solely by such Lender’s, or the Administrative Agent’s failure to
provide the forms described in paragraph (e) of this Section 2.11 and such
Lender, or the Administrative Agent could have provided such forms or if such
Lender, or the Administrative Agent (as the case may be) fails to comply with
Section 2.11(g), no such increase shall be required; (ii) the Borrower shall
make such deductions; and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable Legal Requirements.

 

54



--------------------------------------------------------------------------------

(b) Other Taxes. In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made or from the execution, delivery
or registration of, or otherwise with respect to, this Agreement, the Notes, or
the other Credit Documents (hereinafter referred to as “Other Taxes”).

 

(c) Indemnification. The Borrower indemnifies each Lender, and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.11) paid by such Lender, or
the Administrative Agent (as the case may be) and any liability (including
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. Each payment
required to be made by the Borrower in respect of this indemnification shall be
made to the Administrative Agent for the benefit of any party claiming such
indemnification within thirty (30) days from the date the Borrower receives
written demand detailing the calculation of such amounts therefor from the
Administrative Agent on behalf of itself as Administrative Agent, or any such
Lender. If any Lender, or the Administrative Agent, receives a refund, offset,
credit or deduction in respect of any Taxes or Other Taxes paid by the Borrower
under this paragraph (c), such Lender, or the Administrative Agent, as the case
may be, shall promptly pay to the Borrower the Borrower’s share of such refund,
offset, credit or deduction, received by or credited to the Lender, or the
Administrative Agent, as the case may be, (reduced by any Taxes imposed on the
Lender or the Administrative Agent, as the case may be, by reason of the
receipt, accrual or payment of such refund, offset, credit or deduction).

 

(d) Evidence of Tax Payments. The Borrower will pay, prior to delinquency, all
Taxes and Other Taxes. Within 30 days after the date of any payment of Taxes,
the Borrower will furnish to the Administrative Agent, at its address referred
to in Section 10.02, the original or a certified copy of a receipt evidencing
payment of such Taxes or Other Taxes.

 

(e) Foreign Lender Withholding Exemption. Each Lender that is not incorporated
under the laws of the United States of America or a state thereof agrees that it
will deliver to the Borrower and the Administrative Agent on the date of this
Agreement or upon the effectiveness of any Assignment and Acceptance two duly
completed copies of the Prescribed Forms, as the case may be, certifying in each
case that such Lender is entitled to receive payments under this Agreement and
the Notes payable to it, without deduction or withholding of any United States
federal income taxes. Each Lender which delivers to the Borrower and the
Administrative Agent a Prescribed Form further undertakes to deliver to the
Borrower and the Administrative Agent on or before the date that any such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent two further copies of a replacement Prescribed Form. If
an event (including without limitation any change in treaty, law or regulation)
has occurred prior to the date on which any delivery required by the preceding
sentence would otherwise be required which renders all such forms inapplicable
or which would prevent any Lender from duly completing and delivering any such
letter or form with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax, and in the case of
a Prescribed Form establishing an exemption from, or a reduced rate of, United
States backup withholding

 

55



--------------------------------------------------------------------------------

tax, such Lender shall not be required to deliver such forms. The Borrower shall
withhold tax at the rate and in the manner required by the laws of the United
States with respect to payments made to a Lender failing to timely provide the
Prescribed Forms.

 

(f) Nothing in this Section 2.11 shall require any Lender, or the Administrative
Agent to make available any of its tax returns (or any other information that it
deems to be confidential or proprietary, in its sole discretion).

 

(g) If any Lender claims any additional amounts payable pursuant to this
Section 2.11, then such Lender shall use its reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that would be payable or may thereafter accrue and would not be otherwise
disadvantageous to such or Lender.

 

Section 2.12 Illegality. If any Lender shall notify the Administrative Agent and
the Borrower that the introduction of or any change in or in the interpretation
of any Legal Requirement makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
Eurodollar Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
then, notwithstanding anything herein to the contrary, the Borrower shall, if
demanded by such Lender by notice to the Borrower and the Administrative Agent
no later than 12:00 noon (New York, New York time), (a) if not prohibited by
Legal Requirement to maintain such Eurodollar Rate Advances for the duration of
the Interest Period, on the last day of the Interest Period for each outstanding
Eurodollar Rate Advance of such Lender or (b) if prohibited by Legal Requirement
to maintain such Eurodollar Rate Advances for the duration of the Interest
Period, on the second Business Day following its receipt of such notice from
such Lender, Convert all Eurodollar Rate Advances of such Lender then
outstanding to Adjusted Base Rate Advances, and pay accrued interest on the
principal amount Converted to the date of such Conversion and amounts, if any,
required to be paid pursuant to Section 2.08 as a result of such Conversion
being made on such date. Each Lender agrees to use commercially reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the effect of this paragraph and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

Section 2.13 Release and Substitution of Collateral.

 

(a) Provided that no Default or Event of Default has occurred and is continuing,
prior to the date which is ninety (90) days prior to the Revolving Maturity
Date, Borrower shall have the right, from time to time, to obtain a release of a
Real Property Asset from the Lien of the related Security Instrument and Credit
Documents (a “Release Property”) upon delivery to Administrative Agent of a
written request for such release at least fifteen (15) Business Days prior to
the requested release date. In the event Borrower seeks to obtain such a release
for itself or any other applicable Loan Party, Administrative Agent shall
release such Real Property Asset only upon receipt by Administrative Agent of
the following:

 

(i) A recalculation of Maximum Availability by Borrower assuming the release of
the Release Property and calculation of the difference (positive or negative)
between said recalculated Maximum Availability and the aggregate amount of the
outstanding Obligations;

 

56



--------------------------------------------------------------------------------

(ii) If said recalculated Maximum Availability is less than the aggregate amount
of the outstanding Obligations, a wire transfer of immediately available federal
funds in an amount equal to such shortfall, together with all accrued interest
on the portion of the Obligations being pre-paid and any costs and expenses
incurred by Administrative Agent to effect the Transaction contemplated by this
Section, including the related Funding Costs as a result of such prepayment; and

 

(iii) A certificate of a Responsible Officer of Parent together with other
evidence reasonably satisfactory to Administrative Agent (which shall include
the certificate described in Section 5.05(a)(i)) certifying that all covenants,
terms and conditions of this Agreement continue to be satisfied, and
specifically that (x) the Real Property Assets remaining encumbered by the Liens
of the Security Instruments (A) satisfy the Minimum Real Property Asset
Covenant, and (B) after giving effect to the payment described in clause
(ii) above continue to satisfy the Availability Covenant, (y) there are no
superior or subordinate liens (other than Permitted Liens), mortgages, deeds of
trust or other security instruments, as the case may be, encumbering the Real
Property Assets remaining encumbered by the Lien of the Security Instruments.

 

(iv) Such title endorsements effecting adjustments in the amount of coverage
provided by title insurance policies on the remaining Real Property Assets
necessitated, as reasonably determined by Administrative Agent, by adjustment in
the Allocated Loan Amounts determined pursuant to Section 2.13.

 

Simultaneously with compliance with the conditions set forth in clauses (i),
(ii), (iii) and (iv) above, Administrative Agent and the Lenders shall release
the Lien with respect to all Collateral relating to the applicable Real Property
Asset(s).

 

(b) Provided that no Default or Event of Default has occurred and is continuing,
prior to the date which is ninety (90) days prior to the Revolving Maturity
Date, Borrower shall have the right, subject to the consent of the Required
Lenders (which in this case must include the Administrative Agent), which shall
not be unreasonably withheld, and Administrative Agent’s or such Required
Lenders’ due diligence review as provided below, to obtain a release of a
Release Property and concurrent substitution of one or more fully licensed,
stabilized and operating hospitality properties owned in fee simple by Borrower,
which is an Eligible Property (a “Substitute Property”), and subjects Substitute
Property to the Lien of a new mortgage, deed of trust, deed to secure debt or
similar security instruments, in the same form and substance as the Security
Instruments (“Substitute Mortgage”) and to the Lien of the Credit Documents, as
a first lien thereon subject to Permitted Liens; provided, however, Lender’s
consent to such release and substitution shall be conditioned on, among other
things, receipt by Administrative Agent of the following in form and substance
reasonably satisfactory to Administrative Agent and each of said Required
Lenders where indicated:

 

(i) Evidence that the Substitute Property is fully operational and stabilized,
as reasonably determined by Administrative Agent.

 

57



--------------------------------------------------------------------------------

(ii) An Appraisal of the Substitute Property prepared within six (6) months
prior to delivery which is satisfactory to the Lenders.

 

(iii) An opinion of Borrower’s counsel stating that (A) the Substitute Mortgage
and the Credit Documents by which the Substitute Property will be encumbered
have been duly authorized, executed and delivered by Borrower and are valid and
enforceable in accordance with their terms, subject to bankruptcy and equitable
principles, (B) Borrower is, if required by applicable law, qualified to do
business and in good standing under the laws of the jurisdiction where the
Substitute Property is located, (C) the encumbrance of the Substitute Property
with the Lien of the Substitute Mortgage and the Credit Documents shall not
cause a breach of, or a default under, any agreement, document or instrument to
which Borrower, the Parent, the Operating Partnership or any of their
Subsidiaries is a party or to which it or its properties are bound or affected,
(D) the anticipated release and substitution will not affect the status of the
Parent as a REIT as a qualified real estate investment trust under Section 856
of the Code and (E) the Loan does not violate any usury or other applicable
laws; and (F) the Substitute Mortgage and Financing Statements are in proper
form for recording/filing, and when recorded or filed, as applicable, will
create a Lien against the intended Collateral, and with respect to the Financing
Statements, create a perfected security interest in the intended Collateral.

 

(iv) A certification by Borrower that (A) the certificates, opinions and other
instruments which have been or are therewith delivered to or deposited with
Administrative Agent in connection with such release and substitution conform to
the requirements of this Agreement and the Security Instruments, (B) all
conditions precedent herein have been complied with or have been waived by
Administrative Agent and (C) all conditions precedent to the delivery of the
Substitute Mortgage and Credit Documents contained in this Agreement have been
fulfilled or have been waived by Administrative Agent.

 

(v) Evidence that the Borrower, the Parent, the Operating Partnership, the
Subsidiaries of the Parent and the Operating Partnership and the other Loan
Parties are, and will remain after the consummation of the transaction, Solvent.

 

(vi) Original executed counterparts of the Substitute Mortgage, the Approved
Participating Lease Subordination Agreement, the Assignment of Leases and Rents
and the other Credit Documents encumbering the Substitute Property including,
without limitation, financing statements, consents, control agreements or other
documents necessary to grant or perfect Administrative Agent’s first priority
security interest, subject to Permitted Liens, on behalf of the Lenders in the
fixtures and personalty located thereon and the Rents and Accounts Receivable
derived therefrom.

 

(vii) A Title Policy insuring the lien of the Substitute Mortgage, as well as
such endorsements effecting adjustments in the amount of coverage provided by
the Title Policies on existing Real Property Assets necessitated, as reasonably
determined by Administrative Agent, by adjustment in the Allocated Loan Amounts
determined pursuant to Section 2.13.

 

58



--------------------------------------------------------------------------------

(viii) Evidence to the effect that the Substitute Property and the use thereof
are in substantial compliance with the applicable zoning, subdivision, and all
other applicable federal, state or local laws and ordinances affecting the
Substitute Property, and that all building and operating licenses and permits
necessary for the use and occupancy of the Substitute Property for purposes
ordinary and customary in the industry of the Hospitality/Leisure Related
Business including, but not limited to, current certificates of occupancy, have
been obtained and are in full force and effect.

 

(ix) An Environmental Report dated within six (6) months prior to delivery
reasonably satisfactory to Administrative Agent.

 

(x) Payment of all Transaction Costs incurred by Administrative Agent in
connection with the release of any Release Property and the inclusion of any
Substitute Property as Collateral.

 

(xi) A current new survey or updated survey or a survey dated no later than
three (3) years prior to the date of the proposed substitution, together with an
affidavit from the Borrower that no change has occurred with respect to the
state of fact set forth on such survey (provided that the Title Company issuing
the Title Policy shall issue a “land same as survey” endorsement and insure
Lender against any loss relating to any state of fact that a current survey of
the Substitute Property would show), as determined by Administrative Agent in
its reasonable discretion, of the Substitute Property certified to
Administrative Agent, as Administrative Agent for the Lenders, its successors
and assigns, in such form and as of such date that the Title Companies shall
agree to omit the standard survey exception from the related Title Policy,
prepared by a land surveyor licensed in the state where the Substitute Property
is located pursuant to the 1999 ALTA/ACSM Minimum Standard Requirements Detail
for Land Title Surveys, showing such Table A items as may be reasonably required
by Administrative Agent and meeting the requirement of an Urban Survey
thereunder (or other equivalent standard reasonably satisfactory to
Administrative Agent and its counsel), and otherwise reasonably acceptable to
Administrative Agent.

 

(xii) Payment of all recording charges, filing fees, taxes, or other expenses,
including but not limited to intangibles taxes and documentary stamp taxes in
connection with the recording of the Substitute Mortgage and the Lien necessary
to grant and perfect Lenders’ first priority lien on and security interest in
the Substitute Property for the benefit of Administrative Agent on behalf of
each Lender.

 

(xiii) An Engineering Report dated within six (6) months of delivery prepared by
an independent licensed engineer reasonably satisfactory to the Required
Lenders, prepared in accordance with Administrative Agent’s then current
guidelines for property inspection reports applicable to the types of
properties, locations and loan types as Substitute Property and this Loan,
stating, among other things, that the Substitute

 

59



--------------------------------------------------------------------------------

Property is in good condition and repair and free of damage or waste and is in
material compliance with all Access Laws and is otherwise satisfactory to the
Required Lenders.

 

(xiv) Annual operating statements and occupancy statements for the Substitute
Property for Borrower’s most recent three (3) Fiscal Years (and such prior
Fiscal Years as reasonably required by Administrative Agent in order for
Administrative Agent to perform its due diligence review with respect to the
Substitute Property), together with a year to date operating statement, current
occupancy statements, and a budget for the current Fiscal Year of Borrower
(and/or other appropriate Loan Party as reasonably determined by Administrative
Agent), each certified by Borrower and the other appropriate Loan Party, if
applicable, and a certificate of no material adverse change since the date
thereof executed by an officer of the general partner of Borrower and the other
appropriate Loan Party, if applicable.

 

(xv) Original certificates and copies of policies of insurance required by the
Administrative Agent under the terms of the Substitute Mortgage for the
Substitute Property and, if required by Administrative Agent, a report from
Administrative Agent’s insurance consultant with respect thereto.

 

(xvi) Certified copies of the organizational documents of the Borrower (and/or
the other appropriate Loan Party, as reasonably determined by Administrative
Agent) and evidence of their due organization, existence and good standing in
the state where the Substitute Property is located and in their respective
states of organization.

 

(xvii) Certified copies of all Leases with respect to the Substitute Property
(including, without limitation, any Approved Participating Lease) which are not
terminable within thirty (30) days (unless an Approved Participating Lease) or
contemplate or require rental payments of at least $5,000 per month, on average,
and Tenant Estoppel Certificates as required by Administrative Agent.

 

(xviii) All Subordination, Non-Disturbance and Attornment Agreements, if any.

 

(xix) Certified copies of all contracts and agreements relating to the
management, leasing and operation of the Substitute Property which are not
terminable within thirty (30) days (unless a Franchise Agreement or an Approved
Management Agreement) or contemplate or require payments of at least $5,000 per
month, on average.

 

(xx) Such evidence as Administrative Agent reasonably deems necessary to
indicate compliance with all Legal Requirements and such evidence as
Administrative Agent may deem necessary or appropriate to evidence the
availability of all utilities, including water, sewers, gas and electricity, as
may be necessary for the use of the Substitute Property as intended.

 

(xxi) In the event the property owner is not already a Borrower, documentation
reasonably acceptable to the Administrative Agent executed by such property
owner wherein such property owner shall join in and be bound by the Credit
Documents as a Borrower.

 

60



--------------------------------------------------------------------------------

(xxii) An Assignment and Subordination of Management Agreement from the manager
under the Management Agreement, if any, for the Substitute Property, along with
a certified copy of the Management Agreement, if any.

 

(xxiii) A Franchisor Estoppel and Recognition Letter from the franchisor under
the Franchise Agreement, if any, for the Substitute Property.

 

(xxiv) Certified copies of the most recent Quality Assurance Reports, if any.

 

(xxv) Financing Statements.

 

(xxvi) A certification by a Responsible Officer of Parent certifying that all of
the representations and warranties contained in the Security Instruments and in
the other Credit Documents, after giving effect to the substitution of the
Substitute Property, are true and correct with respect to the Substitute
Property and that there is no Default or Event of Default hereunder.

 

(xxvii) A certificate of a Responsible Officer of Parent together with other
evidence satisfactory to Administrative Agent (which shall include the
certificate described in Section 5.05(a)(i) that after the substitution of a
Substitute Property and the release of the Release Property and payment of any
shortfall in Maximum Availability as described below, the Availability Covenant
is satisfied, and that all other covenants, terms and conditions of this
Agreement continue to be satisfied.

 

(xxviii) Borrower has otherwise complied with all conditions precedent to an
Advance under Article III of this Agreement unless waived by Administrative
Agent.

 

(xxix) UCC Searches with respect to the Substitute Property, the Borrower
(and/or other appropriate Loan Party, as reasonably determined by Administrative
Agent), the Approved Participating Lessee and the general partner or managing
member of the Borrower (and/or other appropriate Loan Party, as reasonably
determined by Administrative Agent), as applicable.

 

(xxx) The Administrative Agent shall have received reasonably satisfactory
evidence indicating which portions of any of the Substitute Property are in a
flood plain.

 

(xxxi) Each depository institution which shall hold any Minimum Capital
Expenditure Reserve Account or Deferred Maintenance Account with respect to the
Substitute Property shall enter into a Control Agreement with Administrative
Agent and Borrower or other applicable Loan Parties in form and substance
satisfactory to Lender, and such depository institution shall name the accounts
“Lehman Commercial Paper, Inc. as Agent for one or more Lenders, as Secured
Party”, or as Administrative Agent shall hereinafter determine.

 

(xxxii) Certified Resolutions, etc. The Administrative Agent shall have received
a certificate of the secretary or assistant secretary of the managing member or
general partner, as applicable, of Borrower (and/or other appropriate Loan
Party, as reasonably determined by Administrative Agent) certifying (i) the
names and true signatures of the

 

61



--------------------------------------------------------------------------------

incumbent officers of such Person authorized to sign the Substitute Mortgage and
other applicable Credit Documents, (ii) the operating agreement of such Person
as in effect on the date of the proposed substitution, (iii) the resolutions of
such Person’s member or board of directors, as applicable, approving and
authorizing the execution, delivery and performance of all Credit Documents
executed by such Person, and (iv) that there have been no changes in the
certificate of formation of such Person since the date of the most recent
certification thereof by the appropriate Secretary of State.

 

(xxxiii) Consents, Licenses, Approvals, etc. The Administrative Agent shall have
received certified copies of all material consents, licenses and approvals
(including, but not limited to, government approvals), if any, required (i) in
connection with the execution, delivery and performance by Borrower (and/or
other appropriate Loan Party as reasonably determined by Administrative Agent)
and the other Loan Parties, and the validity and enforceability, of the Credit
Documents, or (ii) in connection with any of the Transactions, or operation of
any Substitute Property and such consents, licenses and approvals shall be in
full force and effect.

 

(xxxiv) If the Property Owner of the Substitute Property is not already a
Borrower, then such new Property Owner shall be controlled by the Parent and
owned by the Parent and the Operating Partnership as set forth in
Section 5.02(f) hereof, and (i) shall assume all the obligations of Borrower
under this Agreement, the Notes and the other applicable Credit Documents and
(ii) shall become a party to this Agreement, the Notes and the other applicable
Credit Documents and shall be bound by the terms and provisions thereof as if it
had executed this Agreement, the Notes and the other applicable Credit Documents
and shall have the rights and obligations of Borrower, mortgagor and pledgor
thereunder.

 

(xxxv) Such other certificates, opinions, documents and instruments relating to
the substitution reasonably requested by Administrative Agent and all corporate
matters, other documents (including, without limitation, all documents referred
to herein and not appearing as exhibits hereto) and all legal matters in
connection with the substitution shall be reasonably satisfactory in form and
substance to Administrative Agent.

 

In connection with such a release and substitution, the Maximum Availability
shall be recalculated by Borrower, which recalculation shall be subject to the
review and approval of Administrative Agent, provided that any such
recalculation so approved by the Administrative Agent shall be subject to
correction in the event Borrower or any Lender determines that it contains a
material manifest error. Simultaneously with the recordation of the Substitute
Mortgage, in the event the Maximum Availability will be reduced below the
aggregate amount of the Obligations, Borrower shall deliver to Administrative
Agent, by wire transfer of immediately available funds, an amount equal to such
shortfall, together with all accrued interest on the Advance being paid, plus
any costs and expenses incurred by Administrative Agent to effect the
transaction contemplated by this Section, including any related Funding Costs
resulting from any prepayment. Immediately after such recordation and payment,
Administrative Agent and the Lenders shall release their Lien with respect to
the Collateral relating to the Release Property.

 

62



--------------------------------------------------------------------------------

(c) Upon receipt of the items described in Section 2.13(b) above which are
subject to review and approval by the Required Lenders, Administrative Agent
shall promptly deliver them to the Lenders. Each of the Lenders shall have ten
(10) Business Days after it has received each and every one of such items to
review same. Administrative Agent shall have ten (10) Business Days after it has
received each and every one of the items described in Section 2.13 to review
same. In the event Administrative Agent fails to inform Borrower whether the
Required Lenders as described above approve or disapprove the proposed
Substitute Property within ten (10) Business Days after each of the Lenders has
received each of such items in accordance with the foregoing, said Required
Lenders shall be deemed to have given their approval.

 

(d) In connection with any release or release and substitution, Administrative
Agent shall revise Schedule 4.23 hereto to reflect the release of the Release
Property or release of the Release Property and addition of the Substitute
Property and to adjust the Allocated Loan Amounts as Administrative Agent deems
necessary among the Real Property Assets, which adjustment shall be deemed
effective upon the occurrence of such release or release and substitution in
accordance with the terms and conditions hereof.

 

Section 2.14 Determination of Leverage Ratio and Senior Unsecured Leverage
Ratio. The Leverage Ratio shall be determined by the Administrative Agent, as
follows:

 

(a) Quarterly. On the Status Reset Date, the Administrative Agent shall
determine the Leverage Ratio and the Senior Unsecured Leverage Ratio as of the
last day of the immediately preceding Fiscal Quarter upon receipt of a
Compliance Certificate setting forth the components of the Leverage Ratio and
the Senior Unsecured Leverage Ratio as of such date.

 

(b) Adjustments. Following each making, of an acquisition or disposition by the
Parent or its Subsidiary of a Hotel Property or any of the Parent’s or its
Subsidiary’s other Investments or Non-Replaced Property with an Investment
Amount in excess of $5,000,000 or the incurrence by the Parent or its Subsidiary
of additional Indebtedness (excluding any Obligations) in excess of $5,000,000
(an “Adjustment Event”), and the Administrative Agent’s receipt of an Adjustment
Report with respect thereto, the Administrative Agent shall adjust the Leverage
Ratio and the Senior Unsecured Leverage Ratio accordingly.

 

Section 2.15 Lender Replacement.

 

(a) Right to Replace. The Borrower shall have the right to replace each Lender
either (i) affected by a condition under Section 2.02(c)(vi), 2.09, 2.11, or
2.12 for more than 60 days or (ii) that refuses to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by 51% of the Non-Defaulting Lenders entitled to vote on such proposed
change, waiver, discharge or termination, as (and to the extent) provided in
Section 10.01 (each such affected or non-consenting Lender, an “Affected
Lender”) in accordance with the procedures in this Section 2.15 and provided
that no reduction of the total Commitments or Advances occurs as a result
thereof.

 

(b) Replacement Allocation.

 

(i) Upon the occurrence of any condition permitting the replacement of a Lender,
the Administrative Agent in its sole discretion shall have the right to
reallocate

 

63



--------------------------------------------------------------------------------

the amount of the Commitments or Advances, as applicable, of the Affected
Lenders to Persons who desire to increase their Commitments or Advances, as
applicable, including without limitation to Persons which are not already party
to this Agreement but which qualify as Eligible Assignees, which election shall
be made by written notice within 30 days after the date such condition occurs.

 

(ii) If the aggregate amount of the reallocated Commitments is less than the
Commitments of the Affected Lenders, or reallocated Advances is less than the
Advances of the Affected Lenders, (A) the respective Commitments or Advances, as
applicable, of the Lenders which have received such reallocated Commitments or
Advances, as applicable, shall be increased by the respective amounts of their
proposed reallocations to the extent any such Lender agrees to such increase,
and (B) the Borrower shall have the right to add additional Lenders which are
Eligible Assignees to this Agreement to replace such Affected Lenders, which
additional Lenders would have aggregate Commitments or Advances, as applicable,
no greater than those of the Affected Lenders minus the amounts of the
Commitments or Advances, as applicable, already reallocated.

 

(iii) Notwithstanding any provision in this Section 2.15 to the contrary, (A) no
Lender may have such Lender’s Commitment or Advances, as applicable, increased
pursuant to the provisions of this Section 2.15 without such Lender’s written
consent and (B) no Lender except for an Affected Lender may have such Lender’s
Commitment or Advances, as applicable, decreased pursuant to the provisions of
this Section 2.15 without such Lender’s written consent.

 

(c) Procedure. Any assumptions of Commitments or Advances, as applicable,
pursuant to this Section 2.15 shall be (i) made by the purchasing Lender or
Eligible Assignee and the selling Lender entering into an Assignment and
Assumption and by following the procedures in Section 10.06 for adding a Lender.
In connection with the reallocation of the Commitments or Advances, as
applicable, of any Lender pursuant to the foregoing paragraph (b), each Lender
with a reallocated Commitment or Advances, as applicable, shall purchase from
the Affected Lenders at par such Lender’s ratable share of the outstanding
Advances of the Affected Lenders.

 

Section 2.16 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) (i) on account of the Advances made by it in excess of its Pro Rata
Share of payments or collateral on account of the Advances obtained by all the
Lenders, such Lender shall notify the Administrative Agent and forthwith
purchase from the other Lenders such participations in the Advances, made by
them or held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or benefits of such collateral or proceeds ratably in
accordance with the requirements of this Agreement with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such Lender’s ratable share (according to the proportion
of (a) the amount of the participation sold by such Lender to the purchasing
Lender as a result of such excess payment to (b) the total amount of such excess
payment) of such recovery, together with an amount equal to such Lender’s
ratable share (according to the proportion of (a) the amount of such Lender’s
required repayment to the purchasing Lender to

 

64



--------------------------------------------------------------------------------

(b) the total amount of all such required repayments to the purchasing Lender)
of any interest or other amount paid or payable by the purchasing Lender in
respect of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.16
may, to the fullest extent permitted by Legal Requirement, unless and until
rescinded as provided above, exercise all its rights of payment (including the
right of set-off) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.

 

Section 2.17 Increasing Maximum Availability. Borrower may, prior to the
Revolving Maturity Date and subject to the limitations set forth herein,
increase the Maximum Availability by offering to add additional properties which
are Eligible Properties as security for the Loan and encumbering them with the
Lien of the Security Instruments and the Credit Documents (each, a “New
Property”). If the Required Lenders (which in this case must include the
Administrative Agent) consent to the addition of any such New Property, which
consent will not be unreasonably withheld, then, subject to continued
satisfaction of the Availability Covenant (after giving effect to such New
Property), and all the covenants, terms and conditions in this Agreement and
specifically this Section 2.17 are complied with, the Maximum Availability shall
be increased when New Properties have been encumbered by the Lien of the
Security Instruments and the Credit Documents by an amount equal to the Maximum
Availability allocable to the New Property (subject to the limitations set forth
in the definition of Maximum Availability in Section 1.01 hereof), provided that
each New Property be encumbered by the Lien of the Security Instruments and the
Credit Documents within forty-five (45) days after notification by the
Administrative Agent to Borrower that such New Property is satisfactory to said
Required Lenders.

 

In addition to the restrictions set forth above, to add a New Property as
Collateral and a Real Property Asset hereunder, each of the following conditions
precedent must be satisfied:

 

(a) No Default or Event of Default has occurred and is continuing or would
result from the consummation of the proposed addition of the New Property;

 

(b) Borrower has executed and delivered to Administrative Agent (at Borrower’s
sole cost and expense) all of the documents, certifications and opinions
required under Section 2.13(b) for a Substitute Property and has complied with
all of the conditions contained in Section 2.13 with respect to a Substitute
Property or such conditions have been waived by Administrative Agent; and

 

(c) The Required Lenders and the Administrative Agent as described above must
approve or be deemed to have approved the proposed New Property in accordance
with the terms and conditions of Section 2.13(c).

 

In connection with such addition, Administrative Agent shall revise Schedule
4.23 hereto to reflect the addition of the New Property and to adjust the
Allocated Loan Amounts as Administrative Agent deems necessary among the Real
Property Assets, which adjustment shall be deemed effective upon the occurrence
of such addition in accordance with the terms and conditions hereof. Also in
connection with such addition, the Maximum Availability shall be recalculated by
Borrower, which recalculation shall be subject to the review and approval of

 

65



--------------------------------------------------------------------------------

Administrative Agent, provided that any such recalculation so approved by the
Administrative Agent shall be subject to correction in the event Borrower or any
Lender determines that it contains a material manifest error. No increase in the
Maximum Availability may take place after the Revolving Maturity Date.

 

Section 2.18 Availability Covenant. In the event that Borrower is no longer in
compliance with the Availability Covenant by virtue of (i) Borrower’s receipt of
written notice from the Administrative Agent that the Availability Covenant is
no longer satisfied, (ii) Borrower’s delivery of the Section 5.05(a)(i)
certificate indicating that the Availability Covenant is no longer satisfied
(or, if such certificate is not delivered on or prior to the date provided for
in Section 5.05(a)(i), the date on which such certificate was required to be
delivered thereunder) or (iii) Borrower’s determination that the Availability
Covenant is no longer satisfied, then Borrower shall have thirty (30) days to
either repay, without penalty or premium (other than as provided in Section 2.08
and 2.09), that amount of the Loan necessary to cause compliance with the
Availability Covenant or to cause the addition of a New Property as additional
Collateral and a Real Property Asset pursuant to the terms of this Section 2.18
and Section 2.17 in order to cause compliance with such covenant. In order to
elect to add a New Property in satisfaction of the foregoing, Borrower must
deliver to Administrative Agent, within five (5) Business Days after receipt of
any notice or determination of a breach of the Availability Covenant, a “Request
For Additional Collateral” substantially in the form of Exhibit N hereto,
executed by a Responsible Officer of the Borrower, which request shall contain a
certification that the Borrowing Base Value for the New Property would be
sufficient to satisfy the Availability Covenant, taking into account the
limitations set forth in the definition of Maximum Availability, if combined
with the Borrowing Base Values for the then existing Eligible Properties. If
Borrower complies with all of the conditions in this Section 2.18 and
Section 2.17, including, without limitation, obtaining the consent of the
Required Lenders as described therein, within said thirty (30) day time period,
Borrower shall not be required to repay any portion of the Loan as a result of
such breach of the Availability Covenant. If however, (x) Borrower shall fail to
timely deliver a Request For Additional Collateral, (y) the proposed New
Property offered by Borrower is not satisfactory to said Required Lenders and
the Administrative Agent in their reasonable discretion or (z) if the proposed
New Property is satisfactory to said Required Lenders and the Administrative
Agent, but Borrower shall fail to timely encumber such New Property with the
Liens of the Credit Documents pursuant to Section 2.17 within the thirty
(30) day time period provided above, then Borrower must immediately repay the
amount described above and, in the event of Borrower’s failure to do so, an
Event of Default shall be deemed to have occurred. Notwithstanding any of the
foregoing to the contrary, if the Maximum Availability is ever less than fifty
percent (50%) of the Facility Amount, Borrower shall immediately prepay the Loan
in full and Borrower shall be deemed to have elected to terminate the Loan
pursuant to Section 2.04.

 

Section 2.19 Adjustment of Allocated Loan Amounts upon Addition of New Property.
Upon the addition of any New Property pursuant to Section 2.17 or 2.18,
Administrative Agent shall revise Schedule 4.23 to reflect the addition of such
New Property or Properties and to adjust the Allocated Loan Amounts as the
Administrative Agent deems necessary among the Real Property Assets.

 

66



--------------------------------------------------------------------------------

Section 2.20 Additional Borrowers. If an additional entity is joined as a
borrower under the Loan as a result of adding any Substitute Property or New
Property to be encumbered by a Security Instrument and the other Credit
Documents, each such additional entity (individually, an “Additional Borrower”
and collectively “Additional Borrowers”) (i) shall be (a) controlled by the
Parent and owned by the Parent and Operating Partnership as set forth in
Section 5.02(f) hereof, (b) a “restricted subsidiary” of the Operating
Partnership pursuant to the Senior Note Indenture, (ii) shall, upon approval by
the Administrative Agent and execution of a written agreement acceptable to
Administrative Agent, wherein such additional entity shall assume the
obligations under (on the part of the Borrower to be performed) and become a
party to and be bound by the Notes, this Agreement and the other applicable
Credit Documents, be deemed to be a “Borrower” for the purpose of this Agreement
and the other Credit Documents and (iii) shall be required to deliver and
execute such documents as required by and otherwise satisfy and comply with the
requirements of this Agreement and the other Credit Documents.

 

ARTICLE III

 

CONDITIONS OF LENDING

 

Section 3.01 Conditions Precedent to the Initial Advance. The obligation of
Administrative Agent and each Lender to make any Advance of the Loan (in
accordance with its Pro Rata Share) which shall result in the aggregate
outstanding Advances under the Loan to equal the principal amount of no greater
than $50,000,000 on or subsequent to the Closing Date is subject to the
satisfaction by Borrower on or prior to the Closing Date of the following
conditions precedent:

 

(a) Credit Documents.

 

(i) Senior Secured Credit Agreement. Borrower, each Lender, and Administrative
Agent shall have executed and delivered this Agreement to the Administrative
Agent.

 

(ii) The Notes. Borrower shall have executed and delivered to the Administrative
Agent the Notes in the amount, maturity and as otherwise provided herein.

 

(b) Opinions of Counsel. The Administrative Agent shall have received legal
opinions, dated the Closing Date, from counsel to the Borrower, the IDOT
Guarantor, and, if applicable, the Parent and the Operating Partnership licensed
to practice law in the jurisdictions where such Persons are formed, in form and
substance satisfactory to the Administrative Agent and their counsel, opining
that, among other things: (i) this Agreement, the Notes and the other Credit
Documents have been duly authorized, executed and delivered by the Borrower and
the IDOT Guarantor and are valid and enforceable in accordance with their terms,
subject to bankruptcy and equitable principles; (ii) the execution and delivery
of this Agreement and the Notes shall not cause a breach of, or a default under,
any agreement, document or instrument to which the Borrower, the IDOT Guarantor,
the Parent or the Operating Partnership is a party or to

 

67



--------------------------------------------------------------------------------

which they or any of their properties are bound or affected (including, without
limitation the Senior Note Indentures); and (iii) the Loan does not violate any
usury or other applicable laws.

 

(c) Organizational Documents. The Administrative Agent shall have received,
(i) with respect to the Parent, the certificate of incorporation of Parent, as
amended, modified or supplemented to the Closing Date, certified to be true,
correct and complete by the appropriate Secretary of State as of a date not more
than twenty (20) days prior to the Closing Date, together with a good standing
certificate from such Secretary of State (ii) with respect to Operating
Partnership, the Borrower and the IDOT Guarantor, the agreement of limited
partnership or operating agreement of such Person, as amended, modified or
supplemented to the Closing Date, certified to be true, correct and complete by
a general partner or managing member of such Person, together with a copy of the
certificate of limited partnership or articles of organization of such entity,
as amended, modified or supplemented to the Closing Date, certified to be true,
correct and complete by the appropriate Secretary of State as of a date not more
than twenty (20) days prior to the Closing Date, together with a good standing
certificate from such Secretary of State and a good standing certificate from
the Secretary of State (or the equivalent thereof) of each other State in which
an Initial Real Property Asset is located and/or in which each such Person is
required to be qualified to transact business, each to be dated not more than
twenty (20) days prior to the Closing Date, (iii) evidence reasonably
satisfactory to the Administrative Agent that the Borrower and IDOT Guarantor
are each a “restricted subsidiary” of the Operating Partnership pursuant to the
Senior Note Indenture and (iv) evidence reasonably satisfactory to the
Administrative Agent that the Parent is a REIT, including, without limitation,
copies of the REIT’s real estate investment trust registration statement and all
amendments thereto, any similar material documents filed with the United States
Securities and Exchange Commission or issued in connection with a public
offering of equity securities by the Parent.

 

(d) Certified Resolutions, etc. The Administrative Agent shall have received a
certificate of the secretary or assistant secretary of the managing member or
general partner, as applicable, of the Borrower and the IDOT Guarantor
certifying (i) the names and true signatures of the incumbent officers of such
Person authorized to sign the applicable Credit Document, (ii) the operating
agreement of such Person as in effect on the Closing Date, (iii) the resolutions
of such Person’s member or board of directors, as applicable, approving and
authorizing the execution, delivery and performance of all Credit Documents
executed by such Person, and (iv) that there have been no changes in the
certificate of formation of such Person since the date of the most recent
certification thereof by the appropriate Secretary of State.

 

(e) Fees and Operating Expenses. The Administrative Agent shall have received,
for its and the Lenders’ account as applicable, all Transaction Costs, the Fees
and other reasonable fees and expenses due and payable hereunder on or before
the Closing Date, including, without limitation, those relating to any
syndication of the Loan, the costs of all engineering, environmental and real
property appraisal reports required to be delivered hereunder, and the
reasonable fees and expenses accrued through the date of such proposed Advance,
of counsel retained by Administrative Agent.

 

Section 3.02 Advances in Excess of $50,000,000. The obligation of Administrative
Agent and each Lender to make an Advance under the Loan (in accordance with its
Pro-Rata Share) which shall result in the aggregate outstanding Advances under
the Loan to equal the

 

68



--------------------------------------------------------------------------------

principal amount in excess of $50,000,000 is further subject to the satisfaction
on the date such Advance is made of the following conditions precedent:

 

(a) Modification of the Credit Documents relating to the Initial Real Property
Assets. With respect to the Initial Real Property Assets, the Initial Borrower
and the IDOT Guarantor, the following conditions shall be satisfied:

 

(i) Modification Agreements. Administrative Agent shall have received
modification agreements fully executed by all appropriate Loan Parties (and
other parties to such Credit Documents) with respect to all Credit Documents
relating to the Initial Real Property Assets, reflecting, among other things,
the increase in the Facility Amount and the amendment and restatement of the
Existing Lehman Credit Agreement by this Agreement, in such form as
Administrative Agent shall require.

 

(ii) Opinion Letters. Administrative Agent shall have received legal opinions
dated as of the date of such Advance from legal counsel to such Loan Parties in
a form acceptable to Administrative Agent with respect to the enforceability of
such modifications to the Credit Documents, the authority of the applicable Loan
Parties to execute and deliver such modification documents, the matters
described in Section 3.01(b) (but with respect to such modification documents)
and such other matters as Administrative Agent shall reasonably require.

 

(iii) Organization Documents. Administrative Agent shall have received the
documentation described in Section 3.01(c), provided the reference in such
Section 3.01(c) to the Closing Date shall, for the purposes hereof, be deemed to
be the date of the proposed Advance.

 

(iv) Certified Resolutions, etc. The Administrative Agent shall have received
the documentation set forth in Section 3.01(d), provided the reference is such
Section 3.01(d) to the Closing Date and the Credit Documents shall, for the
purposes hereof, be deemed to be the date of the proposed Advance and such
modifications to such Credit Documents, respectively.

 

(v) UCC Searches. The Administrative Agent shall have received satisfactory
(i.e., showing no Liens other than Permitted Liens) UCC searches against the
Initial Real Property Assets, the Initial Borrower, IDOT Guarantor and
Participating Lessees of the Initial Real Property Assets.

 

(vi) Title Insurance. The Administrative Agent shall have received endorsements
to the existing Title Policies or new Title Policies insuring the lien of the
Security Instruments encumbering the Initial Real Property Assets, as modified
in accordance with Section 3.02(a)(i), in form and substance and with such
endorsements as reasonably required by Administrative Agent.

 

(vii) Fees and Operating Expenses. The Administrative Agent shall have received,
for its and the Lenders’ account as applicable, all Transaction Costs, the Fees
and other reasonable fees and expenses due and payable hereunder on or before
the date of such proposed Advance, including, without limitation, those relating
to any

 

69



--------------------------------------------------------------------------------

syndication of the Loan, the costs of all engineering, environmental and real
property appraisal reports required to be delivered hereunder, and the
reasonable fees and expenses accrued through the date of such proposed Advance,
of counsel retained by Administrative Agent.

 

(b) Credit Documents with respect to the Additional Real Property Assets.

 

(i) Security Instruments. Administrative Agent shall have received a Security
Instrument with respect to each of the Additional Real Property Assets.

 

(ii) Assignments of Leases and Rents. Administrative Agent shall have received
an Assignment of Leases and Rents with respect to each of the Additional Real
Property Assets.

 

(iii) Approved Participating Lease Subordination Agreements. Administrative
Agent shall have received an Approved Participating Lease Subordination
Agreement with respect to each of the Additional Real Property Assets.

 

(iv) Assignments of Contracts (Borrower and Lessee). Administrative Agent shall
have received an Assignment of Contracts (Borrower and Lessee) with respect to
each of the Additional Real Property Assets.

 

(v) Franchisor Estoppel and Recognition Letters. Administrative Agent shall have
received a Franchisor Estoppel and Recognition Letter with respect to each of
the Additional Real Property Assets.

 

(vi) Subordination, Non-Disturbance and Attornment Agreements. Administrative
Agent shall have received a Subordination, Non-Disturbance and Attornment
Agreement in form and substance satisfactory to the Required Lenders with
respect to each tenant identified on Schedule 3.01(e), if any.

 

(vii) Quality Assurance Reports. The Administrative Agent shall have received
certified copies of the most recent Quality Assurance Reports as of the date of
such Advance with respect to each Additional Real Property Asset, each of which
shall be reasonably satisfactory to the Administrative Agent.

 

(viii) Flood Plain. The Administrative Agent shall have received reasonably
satisfactory evidence indicating which portions of any of the Additional Real
Property Assets are in a flood plain.

 

(ix) Assignment and Subordination of Management Agreement. Administrative Agent
shall have received an Assignment and Subordination of Management Agreement with
respect to each Additional Real Property Asset.

 

(x) Control Agreement. Each depository institution which shall hold any Minimum
Capital Expenditure Reserve Account or Deferred Maintenance Account with respect
to any Additional Real Property Asset shall enter into a Control Agreement with
Administrative Agent and the Borrower or other applicable Loan Parties in form
and

 

70



--------------------------------------------------------------------------------

substance satisfactory to Lender, and such depository institution shall name the
accounts “Lehman Commercial Paper, Inc. as Agent for one or more Lenders, as
Secured Party”, or as Administrative Agent shall hereinafter determine.

 

(c) Opinions of Counsel. The Administrative Agent shall have received legal
opinions, dated the date of such Advance, from counsel to the Borrower, any
other Loan Party, and, if applicable, the Parent and the Operating Partnership
licensed to practice law in the jurisdictions where such Persons are formed and
where the Additional Real Property Assets are located with respect to opinions
regarding the enforceability of the Security Instruments and other matters, in
form and substance satisfactory to the Administrative Agent and their counsel,
opining that, among other things: (i) this Agreement and the Credit Documents
have been duly authorized, executed and delivered by the Borrower and any other
Loan Party and are valid and enforceable in accordance with their terms, subject
to bankruptcy and equitable principles; (ii) the Borrower and the any other Loan
Party are qualified to do business and in good standing under the laws of the
jurisdiction in which they are respectively organized, in which they are
transacting business and where the Additional Real Property Assets are located;
(iii) the encumbrance of the Additional Real Property Assets with the Liens of
the Credit Documents shall not cause a breach of, or a default under, any
agreement, document or instrument to which the Borrower, any other Loan Party,
the Parent or the Operating Partnership is a party or to which they or any of
their properties are bound or affected (including, without limitation the Senior
Note Indentures; (iv) the Loan does not violate any usury or other applicable
laws; and (v) the Security Instruments and Financing Statements are in proper
form for recording/filing, and when recorded or filed, as applicable, will
create a Lien against the intended Collateral, and with respect to the Financing
Statements, create a perfected security interest in the intended Collateral.

 

(d) Organizational Documents. The Administrative Agent shall have received,
(i) with respect to the Borrower and any other Loan Party, the agreement of
limited partnership or operating agreement of such Person, as amended, modified
or supplemented to the date of such Advance, certified to be true, correct and
complete by a general partner or managing member of such Person, together with a
copy of the certificate of limited partnership or articles of organization of
such entity, as amended, modified or supplemented to the date of such Advance,
certified to be true, correct and complete by the appropriate Secretary of State
as of a date not more than twenty (20) days prior to the date of such Advance,
together with a good standing certificate from such Secretary of State and a
good standing certificate from the Secretary of State (or the equivalent
thereof) of each other State in which an Additional Real Property Asset is
located and/or in which each such Person is required to be qualified to transact
business, each to be dated not more than twenty (20) days prior to the date of
such Advance, (ii) evidence reasonably satisfactory to the Administrative Agent
that the Borrower and each other Loan Party are each a “restricted subsidiary”
of the Operating Partnership pursuant to the Senior Note Indenture and
(iii) evidence reasonably satisfactory to the Administrative Agent that the
Parent is a REIT, including, without limitation, copies of the REIT’s real
estate investment trust registration statement and all amendments thereto, any
similar material documents filed with the United States Securities and Exchange
Commission or issued in connection with a public offering of equity securities
by the Parent.

 

71



--------------------------------------------------------------------------------

(e) Certified Resolutions, etc. The Administrative Agent shall have received a
certificate of the secretary or assistant secretary of the managing member or
general partner, as applicable, of the Borrower and each other Loan Party
certifying (i) the names and true signatures of the incumbent officers of such
Person authorized to sign the applicable Credit Document, (ii) the operating
agreement of such Person as in effect on the date of such Advance, (iii) the
resolutions of such Person’s member or board of directors, as applicable,
approving and authorizing the execution, delivery and performance of all Credit
Documents executed by such Person, and (iv) that there have been no changes in
the certificate of formation of such Person since the date of the most recent
certification thereof by the appropriate Secretary of State.

 

(f) Estoppel Certificates. The Administrative Agent shall have received a Tenant
Estoppel Certificate dated as of a date no more than twenty (20) days prior to
the date of such Advance from each of the parties listed on Schedule 3.01(e), if
any, with respect to the leases set forth on such schedule, if any.

 

(g) Insurance. The Administrative Agent shall have received certificates of
insurance demonstrating insurance coverage in respect of each of the Additional
Real Property Assets of types, in amounts, and with insurers satisfactory to the
Administrative Agent in its reasonable discretion and otherwise in compliance
with the terms, provisions and conditions of the Security Instruments.

 

(h) Lien Search Reports. The Administrative Agent shall have received UCC
Searches with respect to the Additional Real Property Assets, the Borrower
(and/or other appropriate Loan Party, as reasonably determined by Administrative
Agent), the Approved Participating Lessee and the general partner or managing
member of the Borrower (and/or other appropriate Loan Party, as reasonably
determined by Administrative Agent), as applicable.

 

(i) Payment of Taxes. The Administrative Agent shall have received proof of
payment of any required recording fees, mortgage recording taxes, documentary
stamp taxes, intangibles taxes or other similar costs in connection with the
making of such Advance, as well as any future Advances hereunder, including,
without limitation, with respect to readvances of any previously repaid
Advances.

 

(j) Financing Statements. The Administrative Agent shall have received
acknowledgment copies (or other evidence of filing) of each UCC-1 Financing
Statement naming the Borrower and any other Loan Party, as debtor, and
Administrative Agent, as secured party, and filed in the appropriate offices of
each jurisdiction where the Additional Real Property Assets, the Borrower and
such other Loan Party are located.

 

(k) Title Insurance Policies; Surveys. The Administrative Agent shall have
received (i) Title Policies insuring the lien of the Security Instruments on the
Additional Real Property Assets, and (ii) a current new or updated survey or a
survey dated no later than three (3) years prior to the date of the proposed
Advance, together with an affidavit from the Borrower that no changes has
occurred with respect to the state of facts set forth on such survey (provided
that the Title Company issuing the Title Policy shall issue a “land same as
survey” endorsement and insure Lender against any loss relating to any state of
fact that a current survey of the Additional Real Property Asset would show)
with respect to each of the Additional Real Property Assets

 

72



--------------------------------------------------------------------------------

certified to Administrative Agent on behalf of one or more Lenders, and each of
their respective successors and assigns, in such form and of such date that the
Title Companies shall agree to omit the standard survey exception from the
applicable Title Policy, prepared by a land surveyor licensed in the applicable
states where each Additional Real Property Asset is located pursuant to the 1999
ALTA/ACSM Minimum Standard Requirements Detail for Land Title Surveys and
showing such Table A items as Administrative Agent may reasonably require and
meeting the requirement of an Urban Survey thereunder (or other equivalent
standard reasonably satisfactory to Administrative Agent and its counsel) and
otherwise reasonably satisfactory to the Administrative Agent.

 

(l) Financial Statements. The Administrative Agent shall have received
(i) consolidated audited financial statements of the Parent and Operating
Partnership for the most recently ended Fiscal Year of the Parent and Operating
Partnership, and the unaudited consolidated financial statements of the Parent
and the Operating Partnership for each Fiscal Quarter of the Parent and the
Operating Partnership, respectively, ending since the end of such entity’s most
recent Fiscal Year, up to the Fiscal Quarter ending March 31, 2005, together
with a certification from a Responsible Officer of the Parent that there has
been no change since such date which could result in a Material Adverse Effect,
and (ii) for each Additional Real Property Asset, annual operating statements
and occupancy statements for the Borrower’s most recent Fiscal Year together
with current year to date operating statements, current occupancy statements and
the operating and capital budget approved by the Borrower for the current Fiscal
Year, through March 31, 2005, together with a certification from a Responsible
Officer of the Parent that there has been no change since such date which could
result in a Material Adverse Effect. Such financial statements shall be
reasonably acceptable to the Administrative Agent, and each such statement shall
be certified by a Responsible Officer of the Parent that, as of the Date of such
Advance, there has been no change in the financial condition of any Additional
Real Property Asset or Borrower, the Operating Partnership, the Parent or any of
their Subsidiaries since the date thereof which could result in a Material
Adverse Effect.

 

(m) Environmental Matters. The Administrative Agent shall have received
Environmental Reports with respect to each of the Additional Real Property
Assets each of which shall be in form and substance reasonably satisfactory to
the Administrative Agent.

 

(n) Fees and Operating Expenses. The Administrative Agent shall have received,
for its and the Lenders’ account as applicable, all Transaction Costs, the Fees
and other reasonable fees and expenses due and payable hereunder on or before
the date of such Advance, including, without limitation, those relating to any
syndication of the Loan, the costs of all engineering, environmental and real
property appraisal reports required to be delivered hereunder, and the
reasonable fees and expenses accrued through the date of such Advance, of
counsel retained by Administrative Agent.

 

(o) Consents, Licenses, Approvals, etc. The Administrative Agent shall have
received certified copies of all material consents, licenses and approvals
(including, but not limited to, government approvals), if any, required (i) in
connection with the execution, delivery and performance by the Borrower and the
other Loan Parties, and the validity and enforceability, of the Credit
Documents, or (ii) in connection with any of the Transactions, or operation of
any Additional Real Property Asset and such consents, licenses and approvals
shall be in full force and effect.

 

73



--------------------------------------------------------------------------------

(p) Appraisals. Each of the Lenders shall have received Appraisals acceptable to
the Administrative Agent with respect to each of the Additional Real Property
Assets dated within six (6) months prior to the date of such Advance.

 

(q) Engineering Reports. The Administrative Agent shall have received
Engineering Reports with respect to each of the Additional Real Property Assets,
and such report state, among other things, that each Additional Real Property
Asset is in good condition and repair, free from damage and waste and is in
material compliance with all Access Laws.

 

(r) Zoning Compliance. The Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent to the effect that each of
the Additional Real Property Assets and the use thereof are in substantial
compliance with the applicable zoning, subdivision, and all other applicable
federal, state or local laws and ordinances affecting each of the Additional
Real Property Assets, and that all building and operating licenses and permits
necessary for the use and occupancy of each of the Additional Real Property
Assets as is ordinary and customary in the industry of the Hospitality/Leisure
Related Business, including, but not limited to, current certificates of
occupancy, if available, have been obtained and are in full force and effect.

 

(s) Leases. The Administrative Agent shall have received certified copies of all
Leases which are not terminable within thirty (30) days (unless an Approved
Participating Lease) or contemplate or require rental payments of at least
$5,000 per month, on average, and with a term of greater than thirty (30) days,
with respect to each Additional Real Property Asset, each of which shall be
reasonably satisfactory to the Administrative Agent.

 

(t) Contracts and Agreements. The Administrative Agent shall have received
certified copies of (i) all contracts and agreements relating to the management,
leasing and operation of each of the Additional Real Property Assets which are
not terminable within thirty (30) days or contemplate or require payments of at
least $5,000 per month, on average, and with at term of greater than thirty
(30) days, each of which shall be reasonably satisfactory to Administrative
Agent and (ii) the Franchise Agreement and Approved Management Agreement with
respect to each Additional Real Property Asset, each of which shall be
reasonably satisfactory to the Administrative Agent.

 

(u) Representations and Warranties. The Administrative Agent shall have received
a certification by the Borrower certifying that as of the date of such Advance
(i) all of the representations and warranties contained in this Agreement, the
Security Instruments and the other Credit Documents are true and correct with
respect to each of the Additional Real Property Assets, and as applicable as set
forth in each such representation and warranty, the Borrower, the Parent,
Operating Partnership and their Subsidiaries, as the case may be, (ii) there is
no Default or Event of Default hereunder and (iii) all documents, certificates
and instruments delivered to Administrative Agent as set forth in this
Section 3.02 or otherwise delivered in connection with each such Advance are
true, correct and complete.

 

74



--------------------------------------------------------------------------------

(v) Certification as to Covenants. The Administrative Agent shall have received
a certificate of Borrower together with other evidence reasonably satisfactory
to the Administrative Agent, that, as of the date of such Advance and after
giving effect to the Transaction to be consummated thereon, the financial
covenants set forth in Article VII (including, without limitation, the
Availability Covenant) are complied with, and that there is no Default or Event
of Default hereunder.

 

(w) Certification as to Legal Requirements. The Administrative Agent shall have
received such evidence as Administrative Agent shall deem reasonably necessary
to establish (including, without limitation, a certificate of the Operating
Partnership for itself in its capacity as managing member of Borrower) that each
Additional Real Property Asset is in compliance with all Legal Requirements in
all material respects as of the date of such Advance.

 

(x) Utilities. The Administrative Agent shall have received such evidence as
Administrative Agent shall deem reasonably necessary to establish that each
Additional Real Property Asset has access and availability to and is currently
being provided with all utilities necessary to such Additional Real Property
Asset’s operations, including, but not limited to, water, sewer, gas and
electricity service.

 

(y) Additional Matters. The Administrative Agent shall have received such other
certificates, opinions, documents and instruments relating to the Transactions
as may have been reasonably requested by Administrative Agent, and all corporate
and other proceedings and all other items and documents (including, without
limitation, any items and documents required to be delivered pursuant to
Sections 2.13 and 2.17 hereof and any other documents referred to herein and not
appearing as exhibits hereto) and all legal matters in connection with the
Transactions shall be reasonably satisfactory in form and substance to the
Administrative Agent.

 

Section 3.03 Conditions Precedent to All Advances of the Loan. The obligation of
Administrative Agent and each Lender to make any Advance under the Loan (in
accordance with its Pro-Rata Share) is further subject to the satisfaction on
the date such Advance is made of the following conditions precedent:

 

(a) Representations and Warranties. The representations and warranties contained
herein and in the other Credit Document (other than representations and
warranties which expressly speak only as of a different date) shall be true and
correct in all material respects on such date both before and after giving
effect to the making of such Advance.

 

(b) Financial Covenants; No Default or Event of Default. The Administrative
Agent shall have received a Compliance Certificate of Borrower that the
covenants set forth in Article VII (including, without limitation, the
Availability Covenant) are complied with and that no Default or Event of Default
shall have occurred and be continuing on such date either before or after giving
effect to the making of such Advance.

 

(c) No Injunction. No law or regulation shall have been adopted, no order,
judgment or decree of any governmental authority shall have been issued, and no
litigation shall be pending or threatened, which in the good faith judgment of
Administrative Agent would enjoin, prohibit or restrain, or impose or result in
the imposition of any material adverse condition upon,

 

75



--------------------------------------------------------------------------------

the consummation of any of the Transactions, the making of the Advances or
Borrower’s obligation to make payments (or Administrative Agent or any Lender’s
rights to receive payments) in respect of the Loan and the other Obligations.

 

(d) No Material Adverse Effect. No event, act or condition shall have occurred
after the Original Closing Date which has had or could have a Material Adverse
Effect.

 

(e) Notice of Borrowing. The Administrative Agent shall have received a fully
executed Notice of Borrowing or Notice of Conversion or Continuation, as the
case may be, in respect of the Advance to be made on such date.

 

(f) No Litigation. Except for matters identified on Schedule 4.08 (as the same
may be amended or supplemented), no actions, suits or proceedings shall be
pending or threatened with respect to the Transactions or the Credit Documents,
Borrower, the Parent, the Operating Partnership or any of their Subsidiaries, or
with respect to the Real Property Assets, that could, individually or in the
aggregate, result in a Material Adverse Effect and matters identified on
Schedule 4.08, individually or in the aggregate, do not result in a Material
Adverse Effect.

 

(g) Additional Taxes. If reasonably required by Administrative Agent, proof of
payment of additional taxes and other charges based on reallocations of
Allocated Loan Amounts pursuant to the terms of this Agreement or, if required
under the Legal Requirements of the state in which a Real Property Asset is
located, based on the readvance of previously repaid Loan proceeds.

 

(h) No Revolving Credit Endorsement. In the event in any Title Policy a
revolving credit endorsement is not available under the laws of any State, the
Administrative Agent shall have received (i) a continuation of title showing
title to the Real Property Asset(s) in such State to be vested in Borrower and
no exceptions to the title of such Property other than the Permitted Liens and
those exceptions previously approved by Administrative Agent in writing or by
acceptance of such Title Policy, and (ii) an endorsement to the related Title
Policy dated as of the date of the Advance insuring the priority of the Lien of
the Security Instruments, subject only to the Permitted Liens and exceptions
previously approved by Administrative Agent in writing or by acceptance of such
Title Policy, for the full amount of each such Advance and all previous
Advances.

 

(i) Additional Matters. Administrative Agent shall have received such other
certificates, opinions, documents and instruments relating to the Transactions
as may have been reasonably requested by Administrative Agent.

 

Section 3.04 Conditions as Covenants. If the Lenders make any Advances, prior to
the satisfaction of all conditions precedent set forth in Sections 3.01, 3.02
and 3.03; the Borrower shall nevertheless cause such condition or conditions to
be satisfied within two (2) Business Days (ten (10) Business Days for those
items for which the Borrower is permitted such time period pursuant to the
provisions of Section 3.03) after the date of the making of such Advances.

 

76



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants as follows:

 

Section 4.01 Existence; Qualification; Partners; Subsidiaries.

 

(a) The Operating Partnership is a limited partnership duly organized, validly
existing, and in good standing under the laws of Delaware and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of property or conduct of its business requires such qualification, except where
the failure to so qualify would not result in a Material Adverse Effect. The
Operating Partnership directly or indirectly owns 100% of the Ownership Interest
in each respective Borrower.

 

(b) The Parent is a corporation duly organized, validly existing, and in good
standing under the laws of Maryland and in good standing and qualified to do
business in each jurisdiction where its ownership or lease of property or
conduct of its business requires such qualification, except where the failure to
so qualify would not result in a Material Adverse Effect. The Parent owns 100%
of the outstanding stock in MeriStar LP, Inc. and is the sole general partner of
the Operating Partnership. MeriStar LP, Inc. owns at least 88% of the
outstanding partnership interests in the Operating Partnership and is the sole
limited partner of the Operating Partnership. The Parent has no first tier
Subsidiaries except for the Operating Partnership, MeriStar LP, Inc., and
certain Permitted Other Subsidiaries.

 

(c) Each Subsidiary of the Parent and Operating Partnership is a corporation,
limited partnership, general partnership or limited liability company duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of formation and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification, except where the failure to so qualify
would not result in a Material Adverse Effect. The Parent and Operating
Partnership have no Subsidiaries on the date of this Agreement other than the
Subsidiaries listed on the attached Schedule 4.01. Schedule 4.01 lists the
jurisdiction of formation and the address of the principal office of each such
Subsidiary existing on the date of this Agreement. Schedule 4.01 lists which of
such Subsidiaries are TRS. As of the date of this Agreement, the Parent and
Operating Partnership owns, directly or indirectly, at least the percentage
interests in each such Subsidiary listed on the attached Schedule 4.01.

 

(d) The Borrower, IDOT Guarantor and any other Loan Party are each a limited
liability company, or limited partnership, as applicable, duly organized,
validly existing, and in good standing under the laws of Delaware and in good
standing and qualified to do business in each jurisdiction where its ownership
or lease of property or conduct of its business requires such qualification,
except where the failure to so qualify would not have a Material Adverse Effect.

 

Section 4.02 Partnership and Corporate Power. The execution, delivery, and
performance by the Borrower and any other Loan Party of the Credit Documents to
which it is a party and the consummation of the transactions contemplated hereby
and thereby (a) are

 

77



--------------------------------------------------------------------------------

within such Persons’ partnership, limited liability company and corporate
powers, as applicable, (b) have been duly authorized by all necessary corporate,
limited liability company and partnership action, as applicable, (c) do not
contravene (i) such Person’s certificate or articles, as the case may be, of
incorporation or by-laws, operating agreement or partnership agreement, as
applicable, or (ii) any law or any contractual restriction binding on or
affecting any such Person, the contravention of which could reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement. At
the time of each Borrowing, such Borrowing and the use of the proceeds of such
Borrowing will be within the Borrower’s partnership powers, will have been duly
authorized by all necessary partnership action, (a) will not contravene (i) the
Borrower’s, IDOT Guarantor’s or any other Loan Party’s partnership agreement or
operating agreement, as applicable or (ii) to Borrower’s knowledge, any law or
any contractual restriction binding on or affecting the Parent, Operating
Partnership, Borrower or any of their respective Subsidiaries, the contravention
of which could reasonably be expected to result in a Material Adverse Effect or
require the creation or imposition of any Lien prohibited by this Agreement or
cause a Default or Event of Default.

 

Section 4.03 Authorization and Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower or any
other Loan Party of any Credit Documents to which it is a party or the
consummation of the transactions contemplated thereby. At the time of each
Borrowing, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
the use of the proceeds of such Borrowing the absence of which could reasonably
be expected to result in a Material Adverse Effect.

 

Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the other
Credit Documents to which the Borrower or any other Loan Party is a party have
been duly executed and delivered by the Borrower and such Loan Party; and the
Security Instruments have been duly executed and delivered by the respective
parties thereto. Each Credit Document is the legal, valid, and binding
obligation of the Borrower, and the applicable Loan Party which is a party to it
enforceable against the Borrower, and such Loan Party in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity (whether
considered in proceeding at law or in equity).

 

Section 4.05 Parent Common Stock; REIT. The entire authorized capital stock of
the Parent consists of 100,000,000 shares of Parent Common Stock of which
approximately 87,439,857 shares of Parent Common Stock are duly and validly
issued and outstanding, fully paid and nonassessable as of the Closing Date. The
issuance and sale of such Parent Common Stock either (i) has been registered
under applicable federal and state securities laws or (ii) was issued pursuant
to an exemption therefrom. The Parent Common Stock is duly listed on the New
York Stock Exchange, Inc. and the Parent has timely filed all reports required
to be filed by it with the New York Stock Exchange, Inc. and the Securities and
Exchange Commission. The Parent qualifies as a REIT.

 

78



--------------------------------------------------------------------------------

Section 4.06 Financial Statements. The respective Consolidated balance sheets,
statements of operations, shareholders’ equity and cash flows, of the Parent,
the Operating Partnership, the Borrower, the IDOT Guarantor and any other Loan
Party contained in the Financial Statements fairly present such Person’s
financial condition in all material respects on a Consolidated basis as of the
dates indicated in the Financial Statements and the respective results of the
operations for the periods indicated, and such balance sheets and statements
were prepared in accordance with GAAP, subject to year-end adjustments. Since
the date of such statements, no change has occurred which would cause a Material
Adverse Effect.

 

Section 4.07 True and Complete Disclosure. No representation, warranty, or other
statement made by the Borrower or any other Loan Party (or on behalf of the
Borrower or any other Loan Party) in this Agreement or any other Credit Document
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which they were made as of the date of this Agreement.
There is no fact known to any Responsible Officer of the Borrower or the Parent
or the Operating Partnership on the date of this Agreement that has not been
disclosed to the Administrative Agent which could reasonably be expected to
result in a Material Adverse Effect. All projections, estimates, and pro forma
financial information furnished by the Borrower and/or the Parent and/or the
Operating Partnership or on behalf of the Borrower were prepared on the basis of
assumptions, data, information, tests, or conditions believed to be reasonable
at the time such projections, estimates, and pro forma financial information
were furnished. No representation, warranty or other statement made in the
Parent’s latest 10K, the 10Q or the annual report contains any untrue statement
of material fact or omits to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which they were made as of the date same were made. Borrower and/or Parent
and/or the Operating Partnership has made all filings required by the Exchange
Act.

 

Section 4.08 Litigation. Except as set forth in the attached Schedule 4.08,
there is no pending or, to the best knowledge of the Borrower, threatened action
or proceeding affecting the Borrower, the Parent, the Operating Partnership, any
other Loan Party, or any of their respective Subsidiaries before any court,
Governmental Authority or arbitrator either (a) in which in Borrower’s good
faith judgment the anticipated loss is over $500,000 unless the same has been
affirmatively accepted for coverage in writing by an insurance company as a
valid claim under its insurance policy (provided that with respect to the giving
of this representation after the date of this Agreement, the representation
shall only be deemed to apply to those matters for which Administrative Agent
would have been entitled to notice under Section 5.05(l)) or (b) which in
Borrower’s good faith judgment would result in criminal penalties against the
Parent, the Operating Partnership, the Borrower or their respective Subsidiaries
which could reasonably be expected to result in a Material Adverse Effect.

 

Section 4.09 Use of Proceeds.

 

(a) Advances. The proceeds of the Advances have been, and will be used by the
Borrower (i) with respect to Revolving Advances, (a) to repay the Indebtedness
evidenced by the Existing Credit Agreement, if any, (b) subject to Section 6.14,
for working capital purposes of

 

79



--------------------------------------------------------------------------------

the Parent, the Operating Partnership, the Borrower and their respective
Subsidiaries and (c) to repay the Indebtedness evidenced by any of the
Indentures and (ii) with respect to Term Advances, to repay the Indebtedness
evidenced by any of the Indentures.

 

(b) Regulations. No proceeds of Advances will be used to purchase or carry any
Margin Stock or be used in violation of Regulations T, U or X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof. The Borrower is not engaged
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

 

Section 4.10 Investment Company Act. Neither the Borrower, the Parent, the
Operating Partnership, nor any of their respective Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

Section 4.11 Taxes. All federal, state, local and foreign tax returns, reports
and statements required to be filed (after giving effect to any extension
granted in the time for filing) by the Parent, the Borrower, the Operating
Partnership, their respective Subsidiaries, or any member of a Controlled Group
have been filed with the appropriate governmental agencies in all jurisdictions
in which such returns, reports and statements are required to be filed, and
where the failure to file could reasonably be expected to result in a Material
Adverse Effect, except where contested in good faith and by appropriate
proceedings; and all taxes and other impositions due and payable (which are
material in amount) have been timely paid prior to the date on which any fine,
penalty, interest, late charge or loss (which are material in amount) may be
added thereto for non-payment thereof except where contested in good faith and
by appropriate proceedings. As of the date of this Agreement, neither the
Parent, the Borrower, the Operating Partnership nor any member of a Controlled
Group has given, or been requested to give, a waiver of the statute of
limitations relating to the payment of any federal, state, local or foreign
taxes or other impositions. None of the Property owned by the Parent, the
Operating Partnership, the Borrower or any other member of a Controlled Group is
Property which the Parent, the Operating Partnership, the Borrower or any member
of a Controlled Group is required to be treated as being owned by any other
Person pursuant to the provisions of Section 168(f)(8) of the Code. Proper and
accurate amounts have been withheld by the Borrower and all members of each
Controlled Group from their employees for all periods to comply in all material
respects with the tax, social security and unemployment withholding provisions
of applicable federal, state, local and foreign law. Timely payment of all
material sales and use taxes required by applicable law have been made by the
Parent, the Operating Partnership, the Borrower and all other members of each
Controlled Group, the failure to timely pay of which could reasonably be
expected to result in a Material Adverse Effect. The amounts shown on all tax
returns to be due and payable have been paid in full or adequate provision
therefor is included on the books of the appropriate member (in Parent’s or
Operating Partnership’s reasonable discretion) of the applicable Controlled
Group, except where failure to do the same does not have a Material Adverse
Effect.

 

Section 4.12 Pension Plans. All Plans are in compliance in all material respects
with all applicable provisions of ERISA. No Termination Event has occurred with
respect to any Plan, and each Plan has complied with and been administered in
all material respects in

 

80



--------------------------------------------------------------------------------

accordance with applicable provisions of ERISA and the Code. Except where the
failure would not result in a Material Adverse Effect, no “accumulated funding
deficiency” (as defined in Section 302 of ERISA) has occurred and there has been
no excise tax imposed under Section 4971 of the Code. No Reportable Event has
occurred with respect to any Multiemployer Plan, and each Multiemployer Plan has
complied with and been administered in all material respects with applicable
provisions of ERISA and the Code. Neither the Parent, the Operating Partnership,
the Borrower, nor any member of a Controlled Group has had a complete or partial
withdrawal from any Multiemployer Plan for which there is any material
withdrawal liability. As of the most recent valuation date applicable thereto,
neither the Parent, the Operating Partnership, the Borrower nor any member of a
Controlled Group has received notice that any Multiemployer Plan is insolvent or
in reorganization.

 

Section 4.13 Condition of Hotel Property; Casualties; Condemnation. Except as
disclosed in an Engineering Report with respect to each Real Property Asset, or
otherwise in writing to Administrative Agent with respect to each other Initial
Property or any other Future Property, each Real Property Asset, each Initial
Property and any Future Property (a) is and will continue to be in good repair,
working order and condition, normal wear and tear excepted, (b) is free of
structural defects other than those being addressed by the Parent, Borrower,
IDOT Guarantor, the Operating Partnership or any other Loan Party and for which
the Parent, Borrower, IDOT Guarantor, Operating Partnership or any other Loan
Party has sufficient funds to address, (c) other than with respect to the and
the PIP Covenant Work, is not subject to material deferred maintenance and
(d) has and will have all building systems contained therein and all other FF&E
in good repair, working order and condition, normal wear and tear excepted. No
condemnation or other like proceedings that has had, or could reasonably be
expected to cause, a Material Adverse Effect, are pending nor, to the knowledge
of the Parent, Borrower, IDOT Guarantor, the Operating Partnership or any other
Loan Party threatened against any Property in any manner whatsoever. No casualty
has occurred to any Property that could reasonably be expected to result in a
Material Adverse Effect.

 

Section 4.14 Insurance. The Borrower, the Operating Partnership and each of its
Subsidiaries carry the insurance required pursuant to the provisions of
Section 3.3 of the Security Instrument.

 

Section 4.15 No Burdensome Restrictions; No Defaults.

 

(a) Except in connection with Indebtedness which is permitted pursuant to the
provisions of Section 6.02, neither the Borrower, the Parent, the Operating
Partnership nor any of its Subsidiaries is a party to any indenture, loan or
credit agreement. Neither the Borrower, the Parent, the Operating Partnership
nor any of their respective Subsidiaries is a party to any agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation which could reasonably be expected to
result in a Material Adverse Effect.

 

(b) Except for the Indentures, neither the Borrower, the Operating Partnership,
nor the Parent, nor their respective Subsidiaries has entered into or suffered
to exist any agreement (other than this Agreement and the Credit Documents)
(i) prohibiting the creation or assumption of any Lien upon the Properties of
the Parent, the Operating Partnership, the Borrower or any of

 

81



--------------------------------------------------------------------------------

their respective Subsidiaries (except for Properties of and Ownership Interests
in the Permitted Other Subsidiaries), whether now owned or hereafter acquired,
or (ii) requiring an obligation to be secured if some other obligation is or
becomes secured.

 

(c) Except as set forth in the Franchisor Estoppel and Recognition Letters, any
ground lease estoppel delivered to Lender on the Closing Date and the Schedules
to this Agreement, neither the Borrower, the Parent, the Operating Partnership
nor any of their Subsidiaries is in default (including, without limitation, due
to entering into this Loan Agreement and the other Credit Documents) under or
with respect to (i) any contract, agreement, lease or other instrument which
could reasonably be expected to result in a Material Adverse Effect or (ii) any
ground lease, participating lease, franchise agreement, license agreement or
management agreement which could reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower, the Parent, the Operating Partnership nor
any of their Subsidiaries has received any written notice of default under any
ground lease, participating lease, franchise agreement, license agreement or
management agreement and which, if not cured, could reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower, the Parent, the
Operating Partnership nor any of their Subsidiaries has received any notice of
default under any other material contract, agreement, lease or other instrument
which is continuing and which, if not cured, could reasonably be expected to
result in a Material Adverse Effect.

 

(d) No Default has occurred and is continuing (or with respect to the giving of
this representation after the date of this Agreement, as otherwise disclosed to
the Administrative Agent in writing after the date of this Agreement and prior
to the date such representation is deemed given).

 

Section 4.16 Environmental Condition.

 

(a) Except as set forth in Schedule 4.16 (or with respect to the giving of this
representation after the date of this Agreement, as otherwise disclosed to the
Administrative Agent in writing after the date of this Agreement and prior to
the date such representation is deemed given), to the knowledge of the Borrower,
or the Operating Partnership, the Borrower, the Operating Partnership and its
Subsidiaries (i) have obtained all material Environmental Permits necessary for
the ownership and operation of their respective Properties and the conduct of
their respective businesses; (ii) have been and are in material compliance with
all terms and conditions of such Environmental Permits and with all other
requirements of applicable Environmental Laws; and (iii) have not received
written notice of any violation or alleged violation of any Environmental Law or
Environmental Permit. To the knowledge of the Borrower (or with respect to the
giving of this representation after the date of this Agreement, as otherwise
disclosed to the Administrative Agent in writing after the date of this
Agreement and prior to the date such representation is deemed given), the
Borrower, the Operating Partnership and its Subsidiaries are not subject to any
actual or contingent Environmental Claim which the Borrower or the Operating
Partnership believes in good faith will involve cost or expense to the Borrower
or its Subsidiaries in excess of $1,000,000 for any single Environmental Claim,
or in excess of $5,000,000 for all such Environmental Claims in the aggregate.

 

(b) Except as set forth in Schedule 4.16, to the knowledge of Borrower, none of
the present or previously owned or operated Property of the Borrower or the
Operating Partnership

 

82



--------------------------------------------------------------------------------

or of any of its present or former Subsidiaries, wherever located, (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws which could reasonably be expected to result in a Material
Adverse Effect; (ii) is subject to a Lien, arising under or in connection with
any Environmental Laws, that attaches to any revenues or to any Property owned
or operated by the Borrower or the Operating Partnership or any of its
Subsidiaries, wherever located; (iii) has been the site of any Release, use or
storage of Hazardous Substances or Hazardous Wastes from present or past
operations except for Permitted Hazardous Substances, which Permitted Hazardous
Substances have not caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response or (iv) none of the Improvements are constructed on land designated by
any Governmental Authority having land use jurisdiction as wetlands.

 

Section 4.17 Legal Requirements, Zoning, Utilities, Access. Except as set forth
on Schedule 4.17 attached hereto, the use and operation of each Hotel Property
as a commercial hotel with related uses constitutes a legal use under applicable
zoning regulations (as the same may be modified by special use permits or the
granting of variances or “grand fathering”) and complies in all material
respects with all Legal Requirements, and does not violate in any material
respect any material approvals, material restrictions of record or any material
agreement affecting any Hotel Property (or any portion thereof). The Borrower,
the Operating Partnership and its Subsidiaries possess all certificates of
public convenience, authorizations, permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights and copyrights
(collectively “Permits”) required by Governmental Authority to own and operate
the Hotel Properties, except for those Permits that if not possessed would not
result in a Material Adverse Effect. The Borrower, the Operating Partnership and
its Subsidiaries own and operate their business in material compliance with all
applicable Legal Requirements and are otherwise in compliance with all Legal
Requirements except for non-compliance which in the aggregate would not result
in a Material Adverse Effect. To the extent necessary for the full utilization
of each Hotel Property in accordance with its current use, telephone services,
gas, steam, electric power, storm sewers, sanitary sewers and water facilities
and all other utility services are available to each Hotel Property, are
adequate to serve each such Hotel Property, exist at the boundaries of the Land
and are not subject to any conditions, other than normal charges to the utility
supplier, which would limit the use of such utilities. All streets and easements
necessary for the occupancy and operation of each Hotel Property are available
within or abutting the boundaries of the Land.

 

Section 4.18 Existing Indebtedness. Except for the Obligations, the only
Indebtedness of the Parent, the Operating Partnership or any of their respective
Subsidiaries existing as of the Closing Date is the Senior Unsecured
Indebtedness, other Unsecured Indebtedness, Secured Non-Recourse Indebtedness
and Secured Recourse Indebtedness set forth on Schedule 4.18(a) attached hereto.
Schedule 4.18(a) attached hereto correctly sets forth whether such Indebtedness
is Senior Indebtedness or Subordinate Indebtedness. No “default” or “event of
default”, however defined, has occurred and is continuing under any such
Indebtedness (including, without limitation, due to entering into this Loan
Agreement and the other Credit Documents) (or with respect to the giving of this
representation after the date of

 

83



--------------------------------------------------------------------------------

this Agreement, as otherwise disclosed to the Administrative Agent in writing
after the date of this Agreement and prior to the date such representation is
deemed given).

 

Section 4.19 Ownership; Title; Encumbrances. As of the Closing Date, the only
Hotel Properties leased or owned by the Borrower, the Parent, the Operating
Partnership, or any of their respective Subsidiaries are the Initial Properties.
With respect to the Initial Properties, the Borrower, the Operating Partnership,
or any Subsidiary, as the case may be, has (i) good and marketable fee simple
title to the Real Property (other than for Real Property (which shall not
include any Eligible Properties other than the Albuquerque Property or the
Mahwah Property) subject to a ground lease or space lease, as to which it has a
valid leasehold, or subleasehold interest) and (ii) good and marketable title to
the Personal Property (other than Personal Property for any Hotel Property for
which the Property Owner has a valid leasehold interest) free and clear of all
Liens except Permitted Liens, and there exists no Liens or other charges against
such Property or leasehold interest or any of the real or personal, tangible or
intangible, Property of the Borrower, Parent, Operating Partnership or any of
their respective Subsidiaries (including without limitation statutory and other
Liens of mechanics, workers, contractors, subcontractors, suppliers, taxing
authorities and others; provided that certain Capital Expenditures have been
made with respect to the Hotel Properties prior to the Closing Date for which
the payment is not past due), except (A) Permitted Liens and (B) the Personal
Property (plus any replacements thereof) owned by an Approved Operator.

 

Section 4.20 Leasing Arrangements.

 

(a) The only material leases of Real Property for which either the Borrower, the
Operating Partnership, or a Subsidiary is a lessor are the Approved
Participating Leases listed on Schedule 4.20(a) attached hereto. Schedule
4.20(a) attached hereto correctly sets forth whether the lessee under such
leases is an Approved Operator or a TRS. The only material leases burdening the
Hotel Properties for which the lessee is entitled to participate in the
increased revenues of the Hotel Properties are the Approved Participating
Leases.

 

(b) The only material leases of Real Property for which either the Borrower, the
Operating Partnership, or a Subsidiary is a lessee are the ground leases listed
on Schedule 4.20(b) attached hereto and the Approved Participating Leases listed
on Schedule 4.20(a) where a TRS is the lessee. The Property Owner for Real
Property subject to a ground lease is the lessee under such ground lease and no
consent is necessary to such Person being the lessee under such ground lease,
which has not already been obtained.

 

(c) The aforementioned ground leases and the Approved Participating Leases are
in full force and effect; no monetary defaults by the Borrower, the Operating
Partnership or any Subsidiary thereof, or to the actual knowledge of the
Borrower by any other party thereto, exist thereunder; and no other defaults by
the Borrower, the Operating Partnership or any Subsidiary thereof, or to the
actual knowledge of the Borrower by any other party thereto, exist thereunder
which could reasonably be expected to result in a Material Adverse Effect (or
with respect to the giving of this representation after the date of this
Agreement, as otherwise disclosed to the Administrative Agent in writing after
the date of this Agreement and prior to the date such representation is deemed
given).

 

84



--------------------------------------------------------------------------------

Section 4.21 Franchise Agreements. The only hotel franchise agreements or
license agreements burdening the Initial Properties are those certain agreements
listed on Schedule 4.21 attached hereto. The Property Owner or Approved Operator
for a Hotel Property subject to a franchise or license agreement is the licensee
under such agreement and no consent is necessary to such Person being the
licensee under such agreement which has not already been obtained except for
those consents, if any, which are set forth on Schedule 4.21. To the knowledge
of the Borrower, such franchise and license agreements are in full force and
effect and no material defaults by the Borrower, the Operating Partnership or
any Subsidiary exist thereunder (or with respect to the giving of this
representation after the date of this Agreement, as otherwise disclosed to the
Administrative Agent in writing after the date of this Agreement and prior to
the date such representation is deemed given). THE BORROWER IS A PARTY TO A
LICENSE AGREEMENT WITH THE SHERATON CORPORATION THAT ENABLES IT TO OPERATE A
HOTEL USING THE SERVICE MARK “SHERATON®.” NEITHER THE SHERATON CORPORATION NOR
ITS AFFILIATES OWN SUCH HOTEL OR ARE A PARTY TO THIS FINANCING AND HAVE NOT
PROVIDED OR REVIEWED, AND ARE NOT RESPONSIBLE FOR, ANY DISCLOSURES OR OTHER
INFORMATION SET FORTH HEREIN.

 

Section 4.22 Management Agreements. The only management agreements burdening the
Initial Properties (excluding management agreements for parking facilities) are
those certain management agreements listed on Schedule 4.22 attached hereto,
and, except as set forth on Schedule 4.22, all such management agreements are
between a TRS, as owner, and an Approved Operator, as manager. To the knowledge
of the Borrower and except as set forth in the Franchisor Estoppel and
Recognition Letters, any ground lease estoppels delivered to Lender on the
Closing Date and the Schedules to this Agreement, the management agreements are
in full force and effect and no material defaults by the TRS exist thereunder
(or with respect to the giving of this representation after the date of this
Agreement, as otherwise disclosed to the Administrative Agent in writing after
the date of this Agreement and prior to the date such representation is deemed
given).

 

Section 4.23 Intentionally omitted.

 

Section 4.24 Senior Indebtedness. The Obligations and all renewals and
extensions of the Obligations constitute “Designated Senior Indebtedness” under
the Subordinate Indenture.

 

Section 4.25 Security Interests and Liens. The Security Instruments and the
other Credit Documents create, as security for the Obligations, valid and
enforceable Liens on all of the Collateral, in favor of Administrative Agent on
behalf of the Lenders and subject to no other liens (except for Permitted
Liens), except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors rights generally, or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law and such security interests in and Liens on the Collateral
shall be perfected and shall be superior to and prior to the rights of all third
parties in the Collateral (except for Permitted Liens), and, other than in
connection with any future change in Borrower’s or any other Loan Party’s name
or the location of the Collateral or Borrower’s or any other Loan Party’s
principal place of business, no further recordings or filings are or will be
required in connection with the creation, perfection or enforcement of such
security interests and Liens, other than the filing of

 

85



--------------------------------------------------------------------------------

continuation statements in accordance with applicable law. Borrower’s, IDOT
Guarantor’s and any other Loan Party’s execution and delivery of this Loan
Agreement and the other Credit Documents does not create an obligation on the
part of the Parent, the Operating Partnership, the Borrower, the IDOT Guarantor,
any Subsidiary or any other Loan Party to grant a Lien of any kind or priority
upon any Real Property Asset, except as contemplated herein or by any Other
Credit Document.

 

Section 4.26 Financial Statements: Financial Condition; etc. The Financial
Statements delivered pursuant to Section 5.05(a), (b) and (p) were prepared in
accordance with GAAP consistently applied and fairly present the financial
condition and the results of operations of Borrower, the Parent, the Operating
Partnership and their Subsidiaries, and the Real Property Assets covered thereby
on the dates and for the periods covered thereby, except as disclosed in the
notes thereto and, with respect to interim financial statements, subject to
normally recurring year-end adjustments. Except for the $44,000,000 mortgage
loan encumbering the Hotel Property located in Clearwater, Florida, known as the
Hilton Clearwater Beach Resort, neither Borrower, nor the Parent, nor the
Operating Partnership nor any of their Consolidated Subsidiaries has any
material liability (contingent or otherwise) not reflected in such financial
statements or in the notes thereto. There has been no material adverse change in
any condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading or would affect Borrower’s, the
Parent’s or the Operating Partnership’s ability to perform its obligations under
this Agreement or the other Credit Documents.

 

Section 4.27 Solvency. On the Closing Date and after giving effect to the
Transactions, Borrower, IDOT Guarantor, the Parent, the Operating Partnership,
any other Loan Party and their Subsidiaries will each be Solvent.

 

Section 4.28 No Limited Service Hotels. None of Real Property Assets is a
Property which does not provide a reasonable mix of the following types of guest
amenities: meeting facilities, on-site restaurants and full food and beverage
services, room service, uniformed guest services and banquet rooms.

 

Section 4.29 Eligible Properties. Each of the Real Property Assets is an
Eligible Property.

 

Section 4.30 Initial Availability. To the best knowledge of Borrower, the amount
of Initial Availability shown on Exhibit I is accurate.

 

Section 4.31 Material Agreements. (i) Each Material Agreement is in full force
and effect, (ii) to the best of Borrower’s knowledge, except as set forth in the
Franchisor Estoppel and Recognition Letters, any ground lease estoppel delivered
to Lender on the Closing Date and the Schedules to this Agreement, no default
exists with respect to any material term or condition of any Material Agreement,
and (iii) no Material Agreement has been amended, modified, replaced or
supplemented since the Original Closing Date.

 

Section 4.32 Full and Accurate Disclosure. There is no material fact presently
known to Borrower which has not been disclosed to Lender which materially and
adversely affects,

 

86



--------------------------------------------------------------------------------

nor as far as Borrower can reasonably foresee, would reasonably be expected to
materially and adversely affect, any Initial Real Property Asset or the
business, operations or condition (financial or otherwise) of Initial Borrower.
Since the Initial Closing Date, there has been no material adverse change to any
Initial Real Property Asset including, without limitation, any buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and any structural components thereof.

 

Section 4.33 Interest Rate Agreements. The Parent is in compliance with the
covenants set forth in Section 5.08 hereof.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

So long as any Note or any amount under any Credit Document shall remain unpaid,
or any Lender shall have any Commitment hereunder, the Parent, the Operating
Partnership, the Borrower, the IDOT Guarantor and any other Loan Party shall
comply with the following covenants.

 

Section 5.01 Compliance with Laws, Etc. The Borrower and the Operating
Partnership will comply, and cause the Parent, and each of its Subsidiaries to
comply, in all material respects with all Legal Requirements.

 

Section 5.02 Preservation of Existence; Separateness, Etc.

 

(a) The Borrower and the Operating Partnership will preserve and maintain, and
cause each of its Subsidiaries (as long as a Subsidiary owns assets) to preserve
and maintain, its partnership, limited liability company or corporate (as
applicable) existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified, and cause each such Subsidiary
to qualify and remain qualified, as a foreign partnership or corporation as
applicable in each jurisdiction in which qualification is necessary or desirable
in view of its business and operations or the ownership of its properties, and,
in each case, where failure to qualify or preserve and maintain its rights and
franchises could reasonably be expected to result in a Material Adverse Effect.

 

(b) (i) The Parent Common Stock shall at all times be duly listed on the New
York Stock Exchange, Inc., and (ii) the Parent shall timely file all reports
required to be filed by it with the New York Stock Exchange, Inc. and the
Securities and Exchange Commission.

 

(c) The Operating Partnership shall, cause the Permitted Other Subsidiaries
which either (i) are an Approved Operator of a Hotel Property which secures
Secured Non-Recourse Indebtedness or Secured Recourse Indebtedness or (ii) have
Indebtedness and own a Hotel Property to, (A) maintain financial statements,
accounting records and other corporate records and other documents separate from
all Persons other than Permitted Other Subsidiaries, (B) maintain their own bank
accounts in their own name, separate from all Persons other than Permitted Other
Subsidiaries, (C) pay their own expenses and other liabilities from their own

 

87



--------------------------------------------------------------------------------

assets and incur (or endeavor to incur) obligations to other Persons based
solely upon their own assets and creditworthiness and not upon the
creditworthiness of each other or any other Person, and (D) file their own tax
returns or, if part of a consolidated group, join in the consolidated tax return
of such group as a separate member thereof.

 

(d) The Borrower, IDOT Guarantor, the Operating Partnership and any other Loan
Party shall, and the Operating Partnership shall cause the Permitted Other
Subsidiaries which either (i) are an Approved Operator of a Hotel Property which
secures Secured Non-Recourse Indebtedness or Secured Recourse Indebtedness or
(ii) have Indebtedness and own a Hotel Property to, take all actions necessary
to keep such Permitted Other Subsidiaries, separate from the Operating
Partnership and the Operating Partnership’s other Subsidiaries, including,
without limitation, (A) the taking of action under the direction of the Board of
Directors, members or partners, as applicable, of such Permitted Other
Subsidiaries and, if so required by the Certificate of Incorporation or the
Bylaws, operating agreement or partnership agreement, as applicable, of such
Permitted Other Subsidiaries or by any Legal Requirement, the approval or
consent of the stockholders, members or partners, as applicable, of such
Permitted Other Subsidiaries, (B) the preparation of corporate, partnership or
limited liability company minutes for or other appropriate evidence of each
significant transaction engaged in by such Permitted Other Subsidiaries, (C) the
observance of separate approval procedures for the adoption of resolutions by
the Board of Directors or consents by the partners, as applicable, of such
Permitted Other Subsidiaries, on the one hand, and of the Operating Partnership
and the Operating Partnership’s other Subsidiaries, on the other hand, and
(D) preventing the cash, cash equivalents, credit card receipts or other
revenues of the Hotel Properties owned by such Permitted Other Subsidiaries or
any other assets of such Permitted Other Subsidiaries from being commingled with
the cash, cash equivalents, credit card receipts or other revenues collected by
the Borrower or the Borrower’s other Subsidiaries.

 

(e) The Borrower, IDOT Guarantor, the Operating Partnership and any other Loan
Party shall take all steps reasonably necessary to avoid (i) misleading any
other Person as to the identity of the entity with which such Person is
transacting business or (ii) implying that the Borrower or the Operating
Partnership is, directly or indirectly, absolutely or contingently, responsible
for the Indebtedness or other obligations of the Permitted Other Subsidiaries or
any other Person.

 

(f) The Operating Partnership shall at all times own at least 99% of the direct
or indirect legal and beneficial Ownership Interest of Borrower, the IDOT
Guarantor and any other Loan Party, respectively. The Parent shall at all times
own at least .01% of the direct or indirect legal and beneficial Ownership
Interest of Borrower, the IDOT Guarantor and any other Loan Party, respectively.

 

Section 5.03 Payment of Taxes, Etc. The Borrower and the Operating Partnership
will pay and discharge, and the Operating Partnership will cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or Property that are material in amount, prior to the
date on which penalties attach thereto and (b) all lawful claims that are
material in amount which, if unpaid, might by Legal Requirement become a Lien
upon its Property; provided, however, that neither the Borrower nor any such
Subsidiary

 

88



--------------------------------------------------------------------------------

shall be required to pay or discharge any such tax, assessment, charge, levy, or
claim (a) which is being contested in good faith and by appropriate proceedings,
(b) with respect to which reserves in conformity with GAAP have been provided,
(c) which does not constitute and is not secured by any choate Lien on any
portion of any Hotel Property and no portion of any Hotel Property is in
jeopardy of being sold, forfeited or lost during or as a result of such contest,
(d) neither the Administrative Agent nor any Lender could become subject to any
civil fine or penalty or criminal fine or penalty, in each case as a result of
non-payment of such charge or claim and (e) such contest does not, and could not
reasonably be expected to, result in a Material Adverse Change.

 

Section 5.04 Visitation Rights; Lender Meeting. At any reasonable time and from
time to time and so long as any visit or inspection will not unreasonably
interfere with the Borrower’s, the Operating Partnership’s or any of its
Subsidiaries’ operations, upon reasonable notice, the Borrower and the Operating
Partnership will, and will cause the Parent and its Subsidiaries and those
Persons operating the Hotel Properties, to, permit the Administrative Agent and
any Lender or any of its agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit and
inspect at its reasonable discretion the properties of, the Borrower, the
Operating Partnership, the Parent and any of their respective Subsidiaries; to
inspect such other records and documents of the Borrower, the Operating
Partnership, the Parent and any of their respective Subsidiaries as shareholders
of the Parent are entitled; and to discuss the affairs, finances and accounts of
such Persons with any of their respective officers or directors. Without in any
way limiting the foregoing, the Borrower and the Operating Partnership will,
upon the request of the Administrative Agent, participate in a meeting with the
Administrative Agent and the Lenders once during each calendar year to be held
at the Borrower’s or the Operating Partnership’s office in the Commonwealth of
Virginia (or such other location as may be agreed to by the Borrower and the
Operating Partnership and the Administrative Agent) at such time as may be
agreed to by the Borrower and the Operating Partnership and the Administrative
Agent.

 

Section 5.05 Reporting Requirements. The Borrower, Parent and the Operating
Partnership will furnish to the Administrative Agent and, with respect to those
items set forth in clauses (a), (b) and (c), each Lender:

 

(a) Quarterly Financials. As soon as available and in any event not later than
fifty (50) days after the end of each Fiscal Quarter of the Parent (except for
the Fiscal Quarter which ends on the date the Fiscal Year ends), the respective
unaudited Consolidated balance sheets of the Parent, Operating Partnership and
their respective Subsidiaries as of the end of such quarter and the related
respective unaudited statements of income, shareholders’ equity and cash flows
of the Parent, Operating Partnership, and their respective Subsidiaries for such
Fiscal Quarter and the period commencing at the end of the previous year and
ending with the end of such Fiscal Quarter, and the corresponding figures as at
the end of, and for, the corresponding periods in the preceding Fiscal Year, all
duly certified with respect to such statements (subject to year-end audit
adjustments) by a Responsible Officer of the Parent as having been prepared in
accordance with GAAP, together with (i) a Compliance Certificate duly executed
by a Responsible Officer of the Parent; provided that the Parent’s Total
Indebtedness used to calculate the Leverage Ratio and the Parent’s Senior
Unsecured Indebtedness used to calculate the Senior

 

89



--------------------------------------------------------------------------------

Unsecured Leverage Ratio in such Compliance Certificate shall be the Parent’s
Total Indebtedness and the Parent’s Senior Unsecured Indebtedness, as
applicable, as of the Status Reset Date during the Fiscal Quarter in which such
Compliance Certificate was delivered, and (ii) a report certified by a
Responsible Officer of the Parent setting forth for each of the Hotel Properties
owned or leased by the Parent or any of its Subsidiaries for both the Fiscal
Quarter and Rolling Period just ended the revenues, the expenses, the Net Income
and the EBITDA for such Hotel Properties for such Fiscal Quarter or Rolling
Period, as applicable.

 

(b) Annual Financials.

 

(i) As soon as available and in any event not later than ninety five (95) days
after the end of each Fiscal Year of the Parent, a copy of the respective
Consolidated balance sheets of the Parent and the Operating Partnership as of
the end of such Fiscal Year and the related respective Consolidated statements
of income, shareholders’ equity and cash flows of the Parent and the Operating
Partnership for such Fiscal Year, and the corresponding figures as at the end
of, and for, the preceding Fiscal Year, and audited and certified by KPMG,
L.L.P., Ernst & Young, LLP, Deloitte & Touche, LLP or PriceWaterhouseCooper, or
other independent certified public accountants of nationally recognized standing
reasonably acceptable to the Administrative Agent in an opinion, without
qualification as to the scope, and including, if requested by the Administrative
Agent, any management letters delivered by such accountants to the Parent in
connection with such audit, together with the documents required in clauses
(i)-(iii) of the preceding Section 5.05(a). As soon as available and in any
event not later than fifty (50) days after the end of each Fiscal Year of the
Parent, the Borrower will furnish to the Administrative Agent a draft Compliance
Certificate duly executed by a Responsible Officer of the Parent for such end of
Fiscal Year financial statements.

 

(ii) As soon as available and in any event not later than sixty (60) days after
the end of each Fiscal Year of the Parent, (A) a copy of the officer’s
certificate delivered pursuant to Section 4.4 of the Senior Note Indenture -
$200,000,000 9 1/8% Senior Notes in effect as of the Closing Date (the
“Indenture Compliance Certificate” and (B) a copy of the certificates similar to
the Indenture Compliance Certificate required to be delivered pursuant to the
Indentures (other than the Indenture reference in clause (A) hereof).

 

(c) Annual Budgets. Prior to the start of each Fiscal Year, (i) the Consolidated
annual operating budget of the Parent and its Subsidiaries for such upcoming
Fiscal Year and the Consolidated annual Capital Expenditure and FF&E expenditure
budget (stating the total of each such expenditures for each Hotel Property) of
the Parent and its Subsidiaries for such upcoming Fiscal Year, both in
reasonable detail and duly certified by a Responsible Officer of the Parent as
the budgets presented or to be presented to the Parent’s Board of Directors for
their review and (ii) with respect to each Real Property Asset, an annual budget
no later than sixty (60) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Administrative Agent, which shall be
subject to Administrative Agent’s written approval (each such annual budget
after it has been approved in writing by Administrative Agent shall be
hereinafter referred to as an “Approved Annual Budget”); until such time that
Administrative Agent approves a proposed annual budget, the most recently
Approved Annual Budget shall

 

90



--------------------------------------------------------------------------------

apply; provided that, such Approved Annual Budget shall be adjusted to reflect
actual increases in taxes, insurance premiums and utilities expenses.

 

(d) Securities Law Filings. Promptly and in any event within fifteen (15) days
after the sending or filing thereof, copies of all proxy material, reports and
other information which the Operating Partnership, the Parent or any of their
respective Subsidiaries sends to or files with the United States Securities and
Exchange Commission or sends to all shareholders of the Parent or partners of
the Operating Partnership.

 

(e) Defaults. As soon as possible and in any event within five (5) days after
the occurrence of each Default known to a Responsible Officer of the Borrower,
the Parent, Operating Partnership or any of their respective Subsidiaries, a
statement of an authorized financial officer or Responsible Officer of the
Borrower setting forth the details of such Default and the actions which the
Borrower has taken and proposes to take with respect thereto.

 

(f) ERISA Notices. As soon as possible and in any event (i) within thirty
(30) days after the Parent, the Operating Partnership, the Borrower or any of a
Controlled Group knows that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred,
(ii) within ten (10) days after the Parent, the Borrower, the Operating
Partnership or any of a Controlled Group knows that any other Termination Event
with respect to any Plan has occurred, a statement of the Chief Financial
Officer of the Parent describing such Termination Event and the action, if any,
which the Parent, the Borrower, the Operating Partnership or such member of such
Controlled Group proposes to take with respect thereto; (iii) within ten
(10) days after receipt thereof by the Parent, the Operating Partnership, the
Borrower or any of a Controlled Group from the PBGC, copies of each notice
received by the Parent, the Borrower, the Operating Partnership or any such
member of such Controlled Group of the PBGC’s intention to terminate any Plan or
to have a trustee appointed to administer any Plan; and (iv) within ten
(10) days after receipt thereof by the Parent, the Borrower, the Operating
Partnership or any member of a Controlled Group from a Multiemployer Plan
sponsor, a copy of each notice received by the Parent, the Borrower, the
Operating Partnership or any member of such Controlled Group concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA.

 

(g) Environmental Notices. Promptly upon the knowledge of any Responsible
Officer of the Borrower or the Operating Partnership of receipt thereof by the
Borrower, the Operating Partnership or any of its Subsidiaries, a copy of any
form of notice, summons or citation received from the United States
Environmental Protection Agency, or any other Governmental Authority concerning
(i) violations or alleged violations of Environmental Laws, which seeks to
impose liability therefor, (ii) any action or omission on the part of the
Parent, the Operating Partnership or Borrower or any of their present or former
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which,
based upon information reasonably available to the Borrower or the Operating
Partnership, could reasonably be expected to result in a Material Adverse Effect
or an Environmental Claim in excess of $1,000,000, (iii) any notice of potential
responsibility under CERCLA, or (iv) concerning the filing of a Lien upon,
against or in connection with the Borrower, the Parent, the Operating
Partnership, their present or former Subsidiaries, or any of their leased or
owned Property, wherever located.

 

91



--------------------------------------------------------------------------------

(h) Other Governmental Notices or Actions. Promptly and in any event within five
Business Days after receipt thereof by the Borrower, the Parent, the Operating
Partnership or any of their respective Subsidiaries, (i) a copy of any notice,
summons, citation, or proceeding seeking to adversely modify in any material
respect, revoke, or suspend any license, permit, or other authorization from any
Governmental Authority, which action could reasonably be expected to result in a
Material Adverse Effect, and (ii) any revocation or involuntary termination of
any license, permit or other authorization from any Governmental Authority,
which revocation or termination could reasonably be expected to result in a
Material Adverse Effect.

 

(i) Reports Affecting the Leverage Ratio. On or prior to the fifteenth
(15th) day following any Adjustment Event, an Adjustment Report with respect to
such Adjustment Event.

 

(j) Press Releases. Promptly and in any event within five (5) days after the
sending or releasing thereof, copies of all press releases or other releases of
information to the public by the Borrower, the Parent, the Operating Partnership
or any of their respective Subsidiaries or releases of information to the
Parent’s shareholders to the extent not available on the Parent’s website.

 

(k) Corporate Activity. Promptly following any merger or dissolution of any
Subsidiary of the Parent or the Operating Partnership which is permitted
hereunder or event which would make any of the representations in
Section 4.01-4.04 untrue, notice thereof.

 

(l) Material Litigation. As soon as possible and in any event within ten
(10) days of any Responsible Officer of the Borrower, the Parent, the Operating
Partnership or any of their respective Subsidiaries having knowledge thereof,
notice of any litigation, claim or any other event which could reasonably be
expected to result in a Material Adverse Effect.

 

(m) Quality Assurance Reports. Promptly after Borrower, IDOT Guarantor or any
other Loan Party, receives any quality assurance reports or similar reports of
inspection or compliance from the Franchisor under any Franchise Agreement
(“Quality Assurance Reports”) or any notice of any Required Property Improvement
Obligations with respect to any Real Property Assets, Borrower, IDOT Guarantor
and any other Loan Party, shall deliver copies thereof to Administrative Agent,
but in no event later than ten (10) days after receipt.

 

(n) Tenants. With respect to all Real Property Assets, Borrower, and with
respect to the Maryland Property, IDOT Guarantor and any other Loan Party, shall
promptly notify Administrative Agent within fifteen (15) days of (i) any
material change in any Approved Participating Leases, or (ii) any monetary
default and any material non-monetary default with respect to any Approved
Participating Leases.

 

(o) Condemnation and Casualty. Borrower, and with respect to the Maryland
Property, IDOT Guarantor and any other Loan Party shall immediately notify
Administrative Agent of any fire or other casualty or any pending or threatened
condemnation or eminent domain proceeding with respect to all or any portion of
any Real Property Asset.

 

(p) Real Property Asset Information. All financial and other reports delivered
pursuant to Section 5.05 (a) and (b) shall also include, with respect to each
Real Property Asset

 

92



--------------------------------------------------------------------------------

for the applicable period, (i) an occupancy report, including an average daily
rate, and rent roll, (ii) quarterly and year-to-date operating statements
(including Capital Expenditures) prepared for each applicable period, noting Net
Income, Operating Expenses, Adjusted Net Operating Income, and other information
necessary and sufficient to fairly represent the financial position and results
of operation of the Real Property Assets during such period, and containing a
comparison of budgeted income and expenses and the actual income and expenses
together with a detailed explanation of any variances of five percent (5%) or
more between budgeted and actual amounts for such periods, all in form
satisfactory to Administrative Agent and (iii) a calculation of the Maximum
Availability of such date.

 

(q) Appraisal. Administrative Agent shall have the right to order and obtain
Appraisals or updates to existing Appraisals for one or more Real Property
Assets at Borrower’s sole cost and expense; provided that unless an Event of
Default shall have occurred and be continuing, such Appraisals or updates shall
not be ordered and obtained at the cost and expense of Borrower more than once
in any consecutive twelve month period. Borrower, IDOT Guarantor and any other
Loan Party shall cooperate fully with the appraisers performing the Appraisals
of the Real Property Assets and, unless an Event of Default shall have occurred
and be continuing, Administrative Agent shall deliver copies of such Appraisals
or updates to Borrower promptly after receipt thereof upon written request
therefore from Borrower.

 

(r) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, the Parent, the Operating Partnership or any of their respective
Subsidiaries, as any Lender through the Administrative Agent may from time to
time reasonably request.

 

Section 5.06 Maintenance of Property and Required Work. The Borrower and the
Operating Partnership will, and the Operating Partnership will cause each of its
Subsidiaries to, (a) maintain their owned, leased, or operated Property in a
manner consistent for hotel properties and related property of the same quality
and character and shall keep or cause to be kept every part thereof and its
other properties in good condition and repair, reasonable wear and tear
excepted, and make all reasonably necessary repairs, renewals or replacements
thereto as may be reasonably necessary to conduct the business of the Borrower,
the Operating Partnership and its Subsidiaries, (b) not renovate or expand any
of the Improvements except as permitted by Section 6.07(c), (c) not knowingly or
willfully permit the commission of waste or other injury, or the occurrence of
pollution, contamination or any other condition in, on or about any Hotel
Property, (d) substantially maintain and repair each Hotel Property as required
by any franchise agreement, license agreement, management agreement or ground
lease for such Hotel Property, and (e) commence the Required Work for any Future
Property by a date which would allow a reasonable period of time to complete
such work on or prior to the deadline set for such Required Work agreed to by
the Borrower, the Operating Partnership and the Administrative Agent, (f) after
any commencement of any work for any Hotel Property diligently perform such work
(i) in a good and workmanlike manner, (ii) in compliance in all material
respects with all Legal Requirements, and (iii) for the Required Work for any
Future Property, by the required deadline and as described in the Engineering
Reports and/or the Environmental Reports for such Future Property. Except as may
be required to maintain the Parent’s status as a REIT under the Code, any
Capital Expenditures or expenditures or leases for FF&E made for any Hotel
Property shall be in the name of the Property Owner for such Hotel Property.

 

93



--------------------------------------------------------------------------------

Section 5.07 Insurance. The Operating Partnership will maintain, and cause each
of its Subsidiaries to maintain, the insurance required pursuant to Section 3.3
of the Security Instrument for all of their Properties.

 

Section 5.08 Interest Rate Agreements. From the Closing Date until the Revolving
Maturity Date, the Parent shall obtain and thereafter maintain Interest Rate
Agreements reasonably satisfactory to the Administrative Agent, sufficient to
ensure that seventy percent (70%) of the Parent’s Total Indebtedness, measured
as of each day during such period, shall be covered by such Interest Rate
Agreements or shall have a fixed rate of interest. Any Interest Rate Agreements
for the Parent shall be provided by either a Lender or a bank or other financial
institution whose long-term debt rating is equal to or greater than “A”. To the
extent that any Interest Rate Agreement is provided by Lehman or any Subsidiary
or Affiliate thereof, the obligations of the Parent or its Subsidiary under such
Interest Rate Agreement may be secured by the Collateral pari passu with the
Obligations. However, the pledge of any Collateral to secure any Interest Rate
Agreement from any Person other than Lehman or any Subsidiary or Affiliate
thereof shall be subject to the written approval of the Administrative Agent.

 

Section 5.09 Approved Participating Leases and Approved Management Agreements.
Upon knowledge of a material default by an Approved Operator (other than a TRS)
under an Approved Participating Lease or an Approved Management Agreement, as
applicable, the Borrower or the Operating Partnership will send, or the
Operating Partnership will cause the Subsidiary who is a party to such Approved
Participating Lease or Approved Management Agreement, as applicable, to send, a
notice of such default to such Approved Operator as provided in the document
under which such default has occurred unless in Borrower’s or Operating
Partnership’s good faith judgment such Approved Operator is curing or has agreed
to cure such default and thereafter diligently proceeds to cure such default.

 

Section 5.10 Use of Proceeds. Subject to Section 6.14, the proceeds of the
Advances have been, and will be used by the Borrower for the purposes set forth
in Section 4.09(a).

 

Section 5.11 Collateral. The Borrower, the IDOT Guarantor and any other Loan
Party will cause at all times the Administrative Agent to have an Acceptable
Lien in the Collateral, (b) will cause at all times all material provisions of
the Security Instruments and the Other Credit Documents to be valid and binding
on the Persons executing such Security Instruments or Credit Documents and
(c) shall execute or re-execute such Security Instruments and Credit Documents
and take such other actions as the Administrative Agent shall reasonably request
in order for the Administrative Agent to maintain or create an Acceptable Lien
in the Collateral, including without limitation any Collateral acquired by the
Borrower, after the Closing Date.

 

Section 5.12 Minimum Real Property Assets. At all times during the term of the
Loan, there shall be no less than four (4) separate and distinct Real Property
Assets (the “Minimum Real Property Asset Covenant”).

 

94



--------------------------------------------------------------------------------

Section 5.13 Lien Searches; Title Searches. Borrower shall, upon Administrative
Agent’s request therefor given from time to time, but not more frequently than
annually, unless an Event of Default shall have occurred and be continuing or
such Title Search indicates a Lien other than a Permitted Lien or another state
of facts not reasonably satisfactory to the Required Lenders, pay for
(a) reports of UCC, tax lien, judgment and litigation searches with respect to
Borrower and any other Loan Party, and (b) searches of title to each of the Real
Property Assets (each, a “Title Search”). Administrative Agent may also require,
at Borrower’s expense, Title Searches with respect to any Real Property Asset at
which any material construction or renovation work occurs. Such Title Searches
and lien searches required under this Agreement shall be conducted by search
firms designated by Administrative Agent in each of the locations designated by
Administrative Agent.

 

Section 5.14 Reserves.

 

(a) Borrower may, at its option with respect to any Real Property Asset, either
(i) (A) on or prior to the Closing Date, or the date on which a Substitute
Property or a New Property shall have been added as a Real Property Asset
pursuant to the terms hereof, with respect to clauses (x) and (y) of this
subparagraph (a), or (B) either on or prior to the Closing Date, or the date on
which a Substitute Property or a New Property shall have been added as a Real
Property Asset pursuant to the terms hereof, or as required from time to time
with respect to clause (z) of this subparagraph (a), deposit in a segregated
account (which shall be a federally insured account at a bank reasonably
satisfactory to the Administrative Agent in its sole and absolute discretion)
(the “Deferred Maintenance Account”) any amounts (collectively, the “Required
Maintenance Amounts”) determined by the Administrative Agent that are required
to be accumulated for (x) performance of Capital Expenditures as identified on
Schedule 4.24 hereto, (y) the remediation of any environmental hazard or
potential environmental hazard respecting any Real Property Assets or
(z) performance of any Required Property Improvement Obligations (the
aforementioned items in clauses (x), (y) and (z) collectively, the “Required
Maintenance”) with respect to the related Real Property Asset from which
Administrative Agent shall, upon the request of Borrower and reasonable approval
thereof by Administrative Agent (provided no Event of Default shall be
continuing), withdraw amounts as needed for the performance of such repairs or
remediation of environmental hazards or potential environmental hazards or
(ii) restrict its borrowing capacity under this Agreement by requesting
Administrative Agent and the Lenders to reduce the Maximum Availability by the
Required Maintenance Amounts. Notwithstanding the foregoing, Borrower shall have
no obligations under this Section 5.14(a) unless, as to any individual Eligible
Property, the Required Maintenance Amounts exceed at any time the lesser of
(x) 4% of the Rents, and Accounts Receivable as applicable, actually earned, in
accordance with GAAP, generated by such Real Property Asset for the prior Fiscal
Year, and (y) $500,000.

 

(b) Borrower may, at its option, either (i) maintain, or cause to be maintained,
at all times the Minimum Capital Expenditure Reserves Account in the form of a
segregated account (as described in Section 1.1 hereof) or (ii) restrict its
borrowing capacity under this Agreement by requesting the Administrative Agent
and the Lenders to reduce the Maximum Availability by the cumulative amount of
Minimum Capital Expenditure Reserves, provided that if Borrower shall spend more
than the cumulative amount of Minimum Capital Expenditure Reserves at any time,
such restriction on borrowing capacity or the required balances of the Minimum
Capital

 

95



--------------------------------------------------------------------------------

Expenditures Reserves Account, as the case may be, shall be reduced for the
following Fiscal Year by the amount of such excess expenditure, but in no event
to exceed two percent (2%) of the Rents, and Accounts Receivable, as applicable,
actually received or earned, in accordance with GAAP, generated by the Real
Property Assets for the prior Fiscal Year.

 

(c) Amounts to be deposited or restricted in Section 5.14(a) or (b) shall be net
of amounts expended by Borrower on a current basis for such Capital Expenditures
in the ordinary course of business; provided however, that Borrower shall
provide to Administrative Agent an accounting of such expenditures as reasonably
requested by and in form reasonably satisfactory to, Administrative Agent,
within three (3) Business Days of such request.

 

(d) In the event Borrower elects for any particular Fiscal Year to maintain
Minimum Capital Expenditure Reserves for a particular Real Property Asset at a
percentage greater than four percent (4%) of the Rents, and Accounts Receivable,
as applicable, generated by such Real Property Asset for the prior Fiscal Year,
Borrower shall, annually, no later than fifteen (15) days prior to the
commencement of such Fiscal Year, provide written notice to Administrative Agent
of such percentage, which shall be subject to the approval of Administrative
Agent, not to be unreasonably withheld or delayed.

 

Section 5.15 Single Purpose Entity. Borrower covenants and agrees (i) that its
organizational documents and those of the IDOT Guarantor and any other Loan
Party shall provide that they have not, and shall not:

 

(a) with respect to Borrower, the IDOT Guarantor and any other Loan Party (which
for the purposes of this Section 5.15 only shall be referred to herein
collectively as “Borrower”), engage in any business or activity other than the
acquisition, development, ownership, operation, leasing, managing and
maintenance of the Real Property Assets, and entering into the Loan, and
activities incidental thereto;

 

(b) with respect to Borrower, acquire or own any material assets other than
(i) the Real Property Assets, and (ii) such incidental Personal Property as may
be necessary for the operation of the Real Property Assets;

 

(c) merge into or consolidate with any person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

 

(d) (i) fail to observe its organizational formalities or preserve its existence
as an entity duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization or formation,
and qualification to do business in the State where the Real Property Assets are
located, or (ii) without the prior written consent of Administrative Agent,
amend, modify, terminate or fail to comply with the provisions of Borrower’s
partnership agreement, articles of organization or similar organizational
documents, as the case may be, whichever is applicable;

 

(e) Intentionally Omitted;

 

96



--------------------------------------------------------------------------------

(f) with respect to Borrower, commingle its assets with the assets of the
Parent, Operating Partnership, any of Parent’s or Operating Partnership’s
respective Subsidiaries, Principal, any of Borrower’s or the members, general
partners, Affiliates or principals of the managing member or general partner of
Borrower (each, a “Principal”) (collectively, “Related Persons”) or of any other
Person (collectively, with the Related Persons, “Any Other Person”), participate
in a cash management system with Any Other Person or fail to use its own
separate stationery, telephone number, invoices and checks;

 

(g) with respect to Borrower, incur any Indebtedness, other than (i) the
Indenture Guaranties, (ii) the Obligations and (iii) trade payables in the
ordinary course of its business of owning and operating the Real Property
Assets, provided that such trade payables (A) are not evidenced by a note,
(B) are paid within sixty (60) days of the date incurred, (C) do not exceed, in
the aggregate, at any one time, four percent (4%) of the Facility Amount and
(D) are payable to trade creditors and in amounts as are normal and reasonable
under the circumstances;

 

(h) become insolvent and fail to pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due;

 

(i) except in connection with the Consolidated financial information set forth
in Section 5.05, fail to maintain its records (including financial statements),
books of account and bank accounts separate and apart from those of Any Other
Person, (ii) permit its assets or liabilities to be listed as assets or
liabilities on the financial statement of Any Other Person or (iii) include the
assets or liabilities of Any Other Person on its financial statements;

 

(j) except as permitted in Section 6.08, enter into any contract or agreement
with any Related Person (other than an Approved Participating Lease which shall
meet the following standards), except upon terms and conditions that are
commercially reasonable, intrinsically fair and substantially similar to those
that would be available on an arms length basis with third parties other than
any Related Person;

 

(k) seek the dissolution or winding up in whole, or in part, of Borrower, as the
case may be;

 

(l) fail to correct any known misunderstandings regarding the separate identity
of Borrower, or any member, general partner, principal or Affiliate thereof or
any other Person;

 

(m) guarantee or become obligated for the Indebtedness of Any Other Person or
hold itself out to be responsible for the Indebtedness of Any Other Person,
other than as provided in the Indenture Guaranties;

 

(n) make any loans or advances to Any Other Person, and shall not acquire
obligations or securities of any Related Person;

 

(o) fail to file its own tax returns or be included on the tax returns of Any
Other Person except as required by applicable law or permitted in accordance
with GAAP;

 

(p) fail either to hold itself out to the public as a legal entity separate and
distinct from Any Other Person or to conduct its business solely in its own name
or a name franchised or

 

97



--------------------------------------------------------------------------------

licensed to it by a Person other than a Related Person, and not as a division or
part of Any Other Person in order not (i) to mislead others as to the identity
with which such other party is transacting business, or (ii) other than in
connection with the Indenture Guaranties, to suggest that Borrower is
responsible for the debts of Any Other Person;

 

(q) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

 

(r) share any common logo with (except to the extent the Real Property Assets
are operated under the same franchise or brand) or hold itself out as or be
considered as a department or division of Any Other Person;

 

(s) fail to allocate fairly and reasonably any overhead expenses that are shared
with any Related Person, including paying for office space and services
performed by any employee of any Related Person;

 

(t) pledge its assets for the benefit of Any Other Person, and with respect to
Borrower, other than with respect to the Loan;

 

(u) fail to maintain a sufficient number of employees in light of its
contemplated business operations;

 

(v) fail to provide in its (i) articles of organization, certificate of
formation and/or operating agreement, as applicable, if it is a limited
liability company, (ii) limited partnership agreement, if it is a limited
partnership or (iii) certificate of incorporation, if it is a corporation, that
for so long as the Loan is outstanding pursuant to the Notes, this Agreement and
the other Credit Documents, it shall not file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, or make an
assignment for the benefit of creditors without the affirmative vote of the
Independent Director and of all other general partners/managing
members/directors;

 

(w) fail to hold its assets in its own name;

 

(x) if Borrower is a corporation, fail to consider the interests of its
creditors in connection with all corporate actions to the extent permitted by
applicable law;

 

(y) have any of its Obligations guaranteed by an Affiliate, other than in
connection with the Indenture Guaranties;

 

(z) Intentionally Omitted;

 

(aa) with respect to each Borrower, fail at any time to have at least one
independent director (an “Independent Director”) that is not and has not been
for at least five (5) years: (a) a stockholder, director, officer, employee,
partner, member, attorney or counsel of either Borrower or any Related Person;
(b) a customer, supplier or other Person who derives its purchases or revenues
(other than any fee paid to such director as compensation for such director to
serve as an Independent Director) from its activities with Borrower or any
Related Person of either of them (a “Business Party”); (c) a person or other
entity controlling or under common control with

 

98



--------------------------------------------------------------------------------

any such stockholder, partner, member, director, officer, attorney, counsel or
Business Party; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, attorney, counsel or Business
Party; or

 

(bb) with respect to each Borrower, permit its board of directors to take any
action which, under the terms of any certificate of incorporation, by-laws,
voting trust agreement with respect to any common stock or other applicable
organizational documents, requires the unanimous vote of one hundred percent
(100%) of the members of the board without the vote of the Independent Director.

 

(cc) In the event Borrower does not have a managing member or general partner
which complies, as reasonably determined by Administrative Agent, with the
customary special purpose entity, bankruptcy remoteness requirements for such
general partner or managing member (an “SPE Principal”), then unless the
Borrower is a limited partnership whose general partner complies with the
Independent Director/Springing Member Covenants (defined below), the Borrower
shall be a Delaware limited liability company and the limited liability company
agreement of Borrower (the “LLC Agreement”) shall provide that (A) upon the
occurrence of any event that causes the last remaining member of Borrower
(“Member”) to cease to be the member of Borrower (other than (1) upon an
assignment by Member of all of its limited liability company interest in
Borrower and the admission of the transferee in accordance with the Credit
Documents and the LLC Agreement, or (2) the resignation of Member and the
admission of an additional member of Borrower in accordance with the terms of
the Credit Documents and the LLC Agreement), any person acting as Independent
Director of Borrower shall, without any action of any other Person and
simultaneously with the Member ceasing to be the member of Borrower,
automatically be admitted to Borrower (“Special Member”) and shall continue
Borrower without dissolution and (B) Special Member may not resign from Borrower
or transfer its rights as Special Member unless (1) a successor Special Member
has been admitted to Borrower as Special Member in accordance with requirements
of Delaware law and (2) such successor Special Member has also accepted its
appointment as an Independent Director. The LLC Agreement shall further provide
that (v) Special Member shall automatically cease to be a member of Borrower
upon the admission to Borrower of a substitute Member, (w) Special Member shall
be a member of Borrower that has no interest in the profits, losses and capital
of Borrower and has no right to receive any distributions of Borrower assets,
(x) pursuant to Section 18-301 of the Delaware Limited Liability Company Act
(the “Act”), Special Member shall not be required to make any capital
contributions to Borrower and shall not receive a limited liability company
interest in Borrower, (y) Special Member, in its capacity as Special Member, may
not bind Borrower and (z) except as required by any mandatory provision of the
Act, Special Member, in its capacity as Special Member, shall have no right to
vote on, approve or otherwise consent to any action by, or matter relating to,
Borrower, including, without limitation, the merger, consolidation or conversion
of Borrower; provided, however, such prohibition shall not limit the obligations
of Special Member, in its capacity as Independent Director, to vote on such
matters required by the LLC Agreement. In order to implement the admission to
Borrower of Special Member, Special Member shall execute a counterpart to the
LLC Agreement. Prior to its admission to Borrower as Special Member, Special
Member shall not be a member of Borrower. In the event the Borrower is a limited
partnership and the general partner thereof is not an SPE Principal, then the
general partner shall be a Delaware liability company and shall comply with

 

99



--------------------------------------------------------------------------------

all the covenants set forth in this subparagraph (cc) relating to the Borrower’s
LLC Agreement (the “Independent Director/Springing Member Covenants”).

 

Upon the occurrence of any event that causes the Member to cease to be a member
of Borrower, to the fullest extent permitted by law, the personal representative
of Member shall, within ninety (90) days after the occurrence of the event that
terminated the continued membership of Member in Borrower, agree in writing
(A) to continue Borrower and (B) to the admission of the personal representative
or its nominee or designee, as the case may be, as a substitute member of
Borrower, effective as of the occurrence of the event that terminated the
continued membership of Member of Borrower in Borrower. Any action initiated by
or brought against Member or Special Member under any Creditors Rights Laws
(defined below) shall not cause Member or Special Member to cease to be a member
of Borrower unless required by Applicable Law and upon the occurrence of such an
event, the business of Borrower shall continue without dissolution. The LLC
Agreement shall provide that each of Member and Special Member waives any right
it might have to agree in writing to dissolve Borrower upon the occurrence of
any action initiated by or brought against Member or Special Member under any
Creditors Rights Laws, or the occurrence of an event that causes Member or
Special Member to cease to be a member of Borrower. The term “Creditors Rights
Laws” shall mean with respect to any Person any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.

 

Section 5.16 Intentionally Omitted.

 

Section 5.17 PIP Covenants.

 

(a) Borrower shall construct, erect, undertake, complete, repair or cause to be
fully constructed, erected, undertaken, completed or repaired all of the work
and repairs described in the Property Improvement Plan for each Real Property
Asset and expend such funds with respect to such work and repairs, no later than
the respective deadlines established in each Property Improvement Plan (the “PIP
Covenant”).

 

(b) Within five (5) Business Days of the end of each Fiscal Quarter, Borrower
shall deliver to Administrative Agent a certification of Borrower, setting forth
in reasonable detail the extent of the completion of the PIP Covenant Work
(defined below) and the amounts spent in connection therewith, such that
Administrative Agent may determine whether the Borrower has complied with the
PIP Covenants.

 

(c) Borrower shall or shall cause to be performed all work and repairs set forth
in the PIP Covenant with respect to each Real Property Asset (collectively, the
“PIP Covenant Work”) in a good and workmanlike manner, in compliance with all
Legal Requirements (including, without limitation, any and all Environmental
Laws and Access Laws), this Agreement and the applicable Security Instruments
encumbering the applicable Real Property Assets.

 

(d) Borrower covenants and agrees that all PIP Covenant Work shall be
constructed, installed or completed, as applicable, free and clear of any and
all Liens (including mechanic’s, materialman’s or other Liens), claims and
encumbrances whatsoever, except for Permitted Exceptions.

 

100



--------------------------------------------------------------------------------

(e) Nothing in this Section 5.17 shall be construed to: (i) make any Lender or
the Administrative Agent responsible for performing or completing the PIP
Covenant Work; or (ii) obligate any Lender or the Administrative Agent to demand
from Borrower additional sums to make or complete any PIP Covenant Work.

 

(f) Borrower shall be responsible for the payment (from sources other than the
Deferred Maintenance Account) of any and all costs and expenses in completing
any PIP Covenant Work in excess of the amounts set forth in any Property
Improvement Plan.

 

ARTICLE VI

NEGATIVE COVENANTS

 

So long as any Note or any amount under any Credit Document shall remain unpaid,
or any Lender shall have any Commitment, to the extent applicable to such
Person, Borrower, the Parent and the Operating Partnership shall comply with the
following covenants.

 

Section 6.01 Liens, Etc. The Borrower, IDOT Guarantor, any other Loan Party, the
Operating Partnership, the Parent and their respective Subsidiaries (except for
or with respect to Permitted Other Subsidiaries) will not create, assume, incur
or suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except for
the Permitted Liens. The Borrower, IDOT Guarantor, any other Loan Party, the
Operating Partnership, the Parent and their respective Subsidiaries (except for
or with respect to Permitted Other Subsidiaries) will not create, assume, incur
or suffer to exist, any Lien on or in respect of any of the Real Property Assets
whether now owned or hereafter acquired, or assign any right to receive income,
except for the Permitted Encumbrances.

 

Section 6.02 Indebtedness. The Operating Partnership, the Parent and their
respective Subsidiaries (other than the Borrower, IDOT Guarantor and any other
Loan Party, which is covered by Section 5.15 hereof) will not incur or permit to
exist any Indebtedness other than the Obligations and the following:

 

(a) Unsecured Indebtedness in an amount that does not cause a breach at any time
of the covenants contained in Article VII;

 

(b) Secured Recourse Indebtedness and Secured Non-Recourse Indebtedness
(excluding the Obligations) incurred by Permitted Other Subsidiaries (and
possibly guaranteed by the Parent) to the extent:

 

(i) the amount thereof does not cause a breach at any time of the covenants
contained in Article VII;

 

(ii) the Secured Recourse Indebtedness secured by a Hotel Property does not
exceed 65% of the Market Value of such Hotel Property (or with respect to
Secured Recourse Indebtedness which is secured by more than one Hotel Property,
such Secured

 

101



--------------------------------------------------------------------------------

Recourse Indebtedness does not exceed 65% of the aggregate Market Value of all
Hotel Properties which secure such Secured Recourse Indebtedness which do not
also secure other Indebtedness) and all Secured Recourse Indebtedness in the
aggregate secured by Hotel Properties does not exceed 65% of the aggregate
Market Value of such Hotel Properties;

 

(iii) the Secured Non-Recourse Indebtedness secured by a Hotel Property located
in the United States does not exceed 70% of the Market Value of such Hotel
Property (or with respect to Secured Non-Recourse Indebtedness which is secured
by more than one Hotel Property, such Secured Non-Recourse Indebtedness does not
exceed 70% of the aggregate Market Value of all Hotel Properties which secure
such Secured Recourse Indebtedness which do not also secure other Indebtedness)
and all Secured Non-Recourse Indebtedness in the aggregate secured by Hotel
Properties located in the United States does not exceed 70% of the aggregate
Market Value of such Hotel Properties; and

 

(iv) the Secured Non-Recourse Indebtedness secured by a Hotel Property located
outside the United States does not exceed 65% of the Market Value of such Hotel
Property (or with respect to Secured Non-Recourse Indebtedness which is secured
by more than one Hotel Property located outside the United States, such Secured
Non-Recourse Indebtedness does not exceed 65% of the aggregate Market Value of
all Hotel Properties which secure such Secured Recourse Indebtedness which do
not also secure other Indebtedness) and all Secured Non-Recourse Indebtedness in
the aggregate secured by Hotel Properties located outside the United States does
not exceed the lesser of (A) 65% of the aggregate Market Value of such Hotel
Properties or (B) $25,000,000; provided that for purposes of this
Section 6.02(b) the Parent, Operating Partnership and/or Borrower shall not be
deemed to be in default of this Section 6.02(b) solely because of (1) a decrease
in the Market Value of a Hotel Property after the date of incurrence of the
Indebtedness secured by such Hotel Property if the Parent, Operating Partnership
and/or Borrower was not in default of this Section 6.02(b) at the time of
incurrence of such Indebtedness and (2) any refinancing of the Indebtedness
described in the preceding clause (1) which does not provide refinancing
proceeds in excess of the Indebtedness refinanced;

 

(c) Capitalized Leases for Personal Property;

 

(d) Intentionally Omitted.

 

(e) Any of the following Indebtedness incurred by the Parent or the Operating
Partnership:

 

(i) guaranties in connection with the Indebtedness secured by a Hotel Property
or interest in a Person owning a Hotel Property of (A) if the Hotel Property is
subject to a ground lease, the payment of rent and performance of obligations
under such ground lease, (B) real estate taxes relating to such Hotel Property,
(C) capital reserves required under such Indebtedness, and (D) after a default
under such Indebtedness, the rent under the applicable Approved Participating
Lease will be applied to such Indebtedness;

 

102



--------------------------------------------------------------------------------

(ii) customary indemnities for acts of malfeasance, voluntary bankruptcy,
misappropriation and misconduct and an environmental indemnity for the lender
under Indebtedness permitted under this Agreement;

 

(iii) customary indemnities for acts of malfeasance, misappropriation, voluntary
bankruptcy and misconduct by the Permitted Other Subsidiaries and environmental
indemnities, all for the benefit of the lenders of other Permitted Other
Subsidiary Indebtedness in connection with such Indebtedness; and

 

(iv) guaranties of franchise and license agreements.

 

Section 6.03 Agreements Restricting Distributions From Subsidiaries. The
Operating Partnership will not, nor will it permit any of its Subsidiaries
(other than Permitted Other Subsidiaries) to, enter into any agreement (other
than a Credit Document) which limits distributions to or any advance by any of
the Operating Partnership’s Subsidiaries to the Operating Partnership.

 

Section 6.04 Restricted Payments. Neither the Borrower, the Parent, the
Operating Partnership, nor any of their respective Subsidiaries, will make any
Restricted Payment, except that:

 

(a) (i) Provided no Default has occurred and is continuing or would result
therefrom, any Borrower or its Subsidiaries may make cash payments to its
members, partners or shareholders, as applicable, and (ii) provided no Default
has occurred and is continuing or would result therefrom, the Parent may in any
Fiscal Quarter, based on the immediately preceding Rolling Period, make cash
payments to its shareholders (including in connection with the repurchase of
Ownership Interests) which with the previous such cash payments in the three
immediately preceding Fiscal Quarters are not in excess of the greater of
(A) the lesser of (1) ninety percent (90%) of the Funds From Operations of the
Parent during such Rolling Period, (2) one hundred percent (100%) of Free Cash
Flow of the Parent during such Rolling Period, or (3) if the Parent’s Leverage
Ratio at such time is greater than 7:00 to 1:00 or would be greater than 7:00 to
1:00 following such Restricted Payment, then $0, and (B) the amount required for
the Parent to maintain its status as a REIT, provided that the repurchase of
Ownership Interests shall only be permitted to the extent that following such
repurchase the Parent’s Leverage Ratio is less than 5:00 to 1:00;

 

(b) provided no Default has occurred and is continuing or would result
therefrom, the Operating Partnership shall be entitled to make cash
distributions to its partners including the Parent;

 

(c) provided no Default has occurred and is continuing or would result
therefrom, the Borrower or other Subsidiary of the Operating Partnership may
make a Restricted Payment to the Operating Partnership,

 

103



--------------------------------------------------------------------------------

(d) the limited partners of the Operating Partnership shall be entitled to
exchange limited partnership interests in the Operating Partnership for the
Parent’s stock;

 

(e) the Operating Partnership shall be entitled to issue limited partnership
interests in the Operating Partnership in exchange for ownership interests in
Subsidiaries and Unconsolidated Entities which own a Future Property to the
extent such Investment is permitted pursuant to the provisions of Section 6.07;

 

(f) provided that no Default has occurred and is continuing or would result
therefrom, the Operating Partnership shall be entitled to make payments of
principal and interest under Subordinated Indebtedness;

 

(g) The Operating Partnership may make contributions or other Restricted
Payments to the Borrower, the IDOT Guarantor and any other Loan Party.

 

Section 6.05 Fundamental Changes; Asset Dispositions. Neither the Borrower, the
Parent, the Operating Partnership, nor any of their respective Subsidiaries
will, (a) merge or consolidate with or into any other Person, unless (i) a
Subsidiary (other than a Permitted Other Subsidiary which has Indebtedness other
than the Obligations) is merged into any Subsidiary (other than a Permitted
Other Subsidiary which has Indebtedness other than the Obligations), and
(ii) immediately after giving effect to any such proposed transaction no Default
would exist; (b) sell, transfer, or otherwise dispose of all or any of such
Person’s material property except for a Permitted Asset Disposition, a transfer
to a Permitted Other Subsidiary to the extent such property acts as collateral
for Secured Recourse Indebtedness or Secured Non-Recourse Indebtedness permitted
pursuant to the provisions of Section 6.02, or dispositions or replacements of
personal property in the ordinary course of business; (c) enter into, as lessor,
a lease (other than an Approved Participating Lease) of all or substantially all
of any Hotel Property with any Person without the consent of the Administrative
Agent; (d) sell or otherwise dispose of any material shares of Ownership
Interests of any Subsidiary (except for a Permitted Other Subsidiary or a sale
which qualifies as a Permitted Asset Disposition) or any Ownership Interests in
the Borrower; (e) except for (i) Capitalization Events for which the
consideration is principally cash or cash equivalents and (ii) the issuance of
limited partnership interests in the Operating Partnership in exchange for
Ownership Interests in Subsidiaries and Unconsolidated Entities to the extent
permitted pursuant to the provisions of Section 6.04, materially alter the
corporate, capital or legal structure of any such Person (except for a Permitted
Other Subsidiary); (f) enter into any forward sales of Ownership Interests in
the Borrower, the Parent or the Operating Partnership; (g) include any hotel
room owned by the Borrower, the Operating Partnership or its Subsidiary in a
timeshare program; (h) liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), provided that nothing herein shall prohibit the
Operating Partnership from dissolving any Subsidiary which has no assets on the
date of dissolution; or (i) materially alter the character of their respective
businesses from that conducted as of the date of this Agreement or otherwise
engage in any material business activity outside of the
Hospitality/Leisure-Related Business.

 

Section 6.06 Personal Property Leases. For any Hotel Property, the Borrower,
IDOT Guarantor, the Operating Partnership and any other Loan Party will not, and
the Operating

 

104



--------------------------------------------------------------------------------

Partnership will not permit any of its Subsidiaries to enter into leases of
Personal Property except in the ordinary course of business.

 

Section 6.07 Investments and other Property. Neither the Borrower, the Parent,
the Operating Partnership, nor any of their respective Subsidiaries, shall
acquire by purchase or otherwise any Investments or other Property, except that
the Parent, the Operating Partnership and their respective Subsidiaries (other
than the Borrower), may acquire by purchase or otherwise, the following:

 

(a) Investments or Properties owned by such Persons as of the Closing Date
excluding those Investments and Properties covered under paragraphs (f), (g),
(h) and (i) of this Section 6.07;

 

(b) a Future Property or a Subsidiary or Unconsolidated Entity which owns a
Future Property, the Property Information of which does not reflect (i) any
material Environmental problems with such Future Property or any Hazardous
Substances in the soil or the groundwater of such Future Property or (ii) any
material concerns pertaining to the physical condition of such Future Property,
including without limitation the structural, electrical, plumbing, mechanical or
other essential components of such Future Property; provided that prior to an
Investment in such Future Property or a Subsidiary or Unconsolidated Entity
which owns such Future Property, the Responsible Officer of Parent shall deliver
to Administrative Agent a certificate which certifies that the Property
Information does not reflect the items set forth in clauses (i) and (ii) of this
paragraph (b) and provided further that if such Property Information does
reflect any such problems, then the Operating Partnership may still make such
Investment if the Operating Partnership and the Administrative Agent agree in
writing upon the Required Work to correct or remediate such problems;

 

(c) Capital Expenditures for permitted Hotel Properties for the following
purposes and subject to the following limitations calculated on a pro forma
basis at the time of committing to make such Capital Expenditures taking into
account such Capital Expenditures:

 

Type of Capital Expenditure

--------------------------------------------------------------------------------

  

Limitation

--------------------------------------------------------------------------------

Maintenance and Capital Expenditures (not of the type specified below)    No
dollar limitation provided that the Parent is in compliance with all of the
financial covenants contained in Article VII. Emergency repairs and to comply
with the requirements of Franchise Agreements    No dollar limitation provided
that the Parent is in compliance with all of the financial covenants contained
in Article VII.

Expansion (10% or more increase in total guest rooms for a Hotel Property) of
existing Hotel Properties

 

Or

 

Development of New Hotel Properties (includes full Investment Amount of the
Hotel Properties under development and land for which development is planned to
commence within twelve months of the acquisition of such land).

   Limited in any Fiscal Year to 0.5% of Adjusted Total Assets.

 

105



--------------------------------------------------------------------------------

(d) the purchase of Liquid Investments with any Person which qualifies as an
Eligible Assignee;

 

(e) trade and customer accounts receivable (including in connection with the
sale of used FF&E) which are for goods furnished or services rendered in the
ordinary course of business and are payable in accordance with customary trade
terms, and receivables purchased in connection with the acquisition of a Hotel
Property;

 

(f) Excluding the unimproved land included within the calculations set forth in
the preceding paragraph (c) for the development of new Hotel Properties,
Investments in unimproved land that does not in the aggregate then have an
Investment Amount which exceeds 1% of Adjusted Total Assets;

 

(g) Stock or Stock Equivalents (i) received in settlement of liabilities created
in the ordinary course of business, and (ii) additional Stock or Stock
Equivalents of publicly-traded Unconsolidated Entities engaged in the
Hospitality/Leisure-Related Business which in the aggregate do not then have an
Investment Amount which exceeds 1% of Adjusted Total Assets;

 

(h) Stock, Stock Equivalents, and other Investments in Unconsolidated Entities
engaged in the Hospitality/Leisure-Related Business which are not
publicly-traded Persons and which in the aggregate do not then have an
Investment Amount which exceeds 5% of Adjusted Total Assets;

 

(i) Indebtedness of a Person to the Operating Partnership or to a Subsidiary of
the Operating Partnership that is secured by a Lien on one or more Hotel
Properties owned by such Person, which Hotel Properties (i) were previously
owned by the Operating Partnership or a Subsidiary of the Operating Partnership
or (ii) the Operating Partnership reasonably expects to acquire (through
trustee’s sale, foreclosure, deed in lieu of foreclosure or otherwise),
provided, however, that the aggregate amount of all Investments permitted under
this paragraph (i) shall not at any one time exceed 2% of Adjusted Total Assets;

 

(j) [Intentionally Omitted];

 

(k) a direct or indirect TRS of the Operating Partnership for which the
Operating Partnership owns directly or indirectly ownership interests in such
Subsidiary of at least ninety-five percent (95%), provided that if for any Hotel
Property the Operating Partnership’s direct or indirect ownership interests
percentage is less than ninety-five percent (95%), then the Operating
Partnership’s ownership percentage requirement for the TRS for such Hotel
Property shall only be a percentage equal to or greater than the Operating
Partnership’s direct or indirect ownership interests percentage for such Hotel
Property;

 

106



--------------------------------------------------------------------------------

(l) Investments in Subsidiaries used by such Subsidiaries to make Investments
otherwise permitted under this Section 6.07; provided that any such Investment
in a Subsidiary which is used by such Subsidiary to make an Investment subject
to any limitation set forth in this Section 6.07 shall be deemed included in the
calculation of whether such limitation has been met; and

 

(m) other assets owned in the ordinary course of owning the Parent’s and the
Parent’s Subsidiaries’ Hotel Properties and Hospitality/Leisure-Related
Business.

 

Notwithstanding the foregoing, neither the Operating Partnership, nor the
Parent, nor their respective Subsidiaries shall make an Investment which would
(a) cause the Parent Properties in the aggregate to violate in any way the
Parent Property Requirements without the Administrative Agent’s written consent,
(b) if the Parent Deemed Investment Amount for Unconsolidated Entities was added
to Investment Amounts for Parent Properties in determining whether the Parent
Property Requirements had been met, cause the Parent Properties in the aggregate
to violate in any material way the Parent Property Requirements without the
Administrative Agent’s written consent, (c) Intentionally omitted, (d) cause a
Default, or (e) cause or result in the Operating Partnership or the Parent
failing to comply with any of the financial covenants contained herein.

 

Section 6.08 Affiliate Transactions. Except for the Approved Participating
Leases, the Approved Management Agreements and certain liquor license
agreements, the Operating Partnership will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly: (a) any transfer, sale, lease,
assignment or other disposal of any assets to any Affiliate of the Operating
Partnership or any purchase or acquisition of assets from any such Affiliate
except for sales of new Personal Property (i) which in any calendar year do not
exceed $1,000,000 in the aggregate and (ii) for which the sales price is the
actual cost to the party selling; or (b) any arrangement or other transaction
directly or indirectly with or for the benefit of any such Affiliate (including
without limitation, guaranties and assumptions of obligations of an Affiliate),
other than those matters set forth in either of the foregoing clauses (a) or
(b) which are in the ordinary course of business and at market rates.

 

Section 6.09 Sale and Leaseback. The Operating Partnership will not, and will
not permit any of its Subsidiaries to, enter into any arrangement with any
Person, whereby in contemporaneous transactions the Operating Partnership or
such Subsidiary sells essentially all of its right, title and interest in a
material asset and the Operating Partnership or such Subsidiary acquires or
leases back the right to use such property except in connection with the
incurrence of Indebtedness permitted under this Agreement.

 

Section 6.10 Sale or Discount of Receivables. The Operating Partnership will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
sell with recourse, or discount or otherwise sell for less than the face value
thereof, any of its notes or accounts receivable.

 

Section 6.11 No Further Negative Pledges. Neither the Operating Partnership, nor
the Parent, nor their respective Subsidiaries shall enter into or suffer to
exist any provisions or covenants in any agreement (a) prohibiting the creation
or assumption of any Lien upon the

 

107



--------------------------------------------------------------------------------

Properties of the Parent, the Operating Partnership or any of their respective
Subsidiaries (except for the Permitted Other Subsidiaries), whether now owned or
hereafter acquired, or (b) requiring an obligation to be secured if some other
obligation is or becomes secured except for (y) the provisions and covenants
contained in this Agreement, the Credit Documents, and the Senior Note
Indentures as of the Closing Date, and provisions and covenants similar to those
contained in the Senior Note Indentures as of the Closing Date contained in
future indentures for Senior Unsecured Indebtedness permitted by this Agreement
and (z) the provisions and covenants contained in an indenture or other credit
document evidencing, securing or otherwise pertaining to Subordinate
Indebtedness permitted by this Agreement which (i) provide that if the Parent or
the Operating Partnership or any of their respective Subsidiaries provides
collateral to secure other Subordinate Indebtedness that such collateral shall
also secure such Subordinate Indebtedness on an equal and ratable basis, (ii) do
not contain any other provisions or covenants prohibited by this Section 6.11,
and (iii) are in form and substance otherwise reasonably acceptable to the
Administrative Agent. Nothing set forth in the Credit Documents shall be deemed
to permit (i) pari passu Liens to be granted by any Loan Party encumbering any
Collateral to secure the Indebtedness evidenced by the Indentures or (ii) the
terms of Section 4.18 or 4.12 of the January 2001 Indenture to be effective.

 

Section 6.12 Material Documents.

 

(a) The Operating Partnership will not, nor will it permit any of its
Subsidiaries to without the Required Lender’s written consent (i) amend the
Operating Partnership’s partnership agreement in any material respect,
(ii) admit a new general partner to the Operating Partnership, (iii) enter into
any termination, material modification or amendment of the Approved Master
Amendment which governs those Hotel Properties which do not secure Secured
Non-Recourse Indebtedness or Secured Recourse Indebtedness, or (iv) enter into
any termination or material modification or amendment of the Approved Management
Agreements or Approved Participating Leases which singularly or in the aggregate
could reasonably be expected to cause the Parent to forfeit the Parent’s status
as a REIT or to cause any other Material Adverse Change.

 

(b) Notwithstanding the foregoing, without the Required Lender’s approval the
Operating Partnership will be able to amend the aforementioned Approved Master
Amendment to (i) add a Hotel Property to such agreement which the Operating
Partnership and the Operating Partnership’s Subsidiaries or the Borrower are
permitted to invest in under this Agreement, (ii) delete a Hotel Property from
such agreement, provided that the Hotel Property either (A) is disposed of
pursuant to a Permitted Asset Disposition or (B) on or about such deletion from
the Approved Master Amendment the TRS for such Hotel Property enters into an
Approved Management Agreement for such Hotel Property with an Approved Operator,
(iii) release a TRS or Approved Operator, as applicable, from its rights and
obligations under the Approved Master Amendment, provided such TRS or Approved
Operator, as applicable, no longer is a party to any Approved Management
Agreement for any Hotel Property that is subject to the Approved Master
Amendment or (iv) add a TRS or Approved Operator, as applicable, as a party to
the Approved Master Amendment.

 

(c) The Borrower will not, without the Required Lender’s written consent
(i) amend the Borrower’s or any other Loan Party’s operating agreement in any
material respect, (ii) admit

 

108



--------------------------------------------------------------------------------

any new members to the Borrower or any other Loan Party, (iii) enter into any
termination, material modification or amendment of the Approved Master Amendment
which governs the Real Property Assets, or (iv) enter into any termination or
material modification or amendment of the Approved Management Agreements,
Approved Participating Leases or Franchise Agreements which govern the Real
Property Assets.

 

(d) Any termination, modification or amendment prohibited under this
Section 6.12 without the required written consent shall, to the extent permitted
by applicable law, be void and of no force and effect.

 

Section 6.13 Limitations on Development, Construction, Renovation and Purchase
of Hotel Properties. Neither the Parent nor the Operating Partnership shall or
shall permit any of their respective Subsidiaries to (a) engage in the
development, construction or expansion of any Hotel Properties except as
permitted by the provisions of Section 6.07 or (b) enter into any agreements to
purchase Hotel Properties or other assets, unless with respect to such purchase
the Parent, the Operating Partnership or such Subsidiary (as applicable) at all
times has available sources of capital equal to pay in full the cost of the
purchase of such Hotel Properties or other assets (to the extent that the
payment of such cost of purchase constitutes a recourse obligation of the
Parent, the Operating Partnership or its Subsidiary), which available sources of
capital may include Advances to the extent that the Borrower may borrow the same
for the purposes required or other Indebtedness permitted by the terms of this
Agreement.

 

Section 6.14 Use of Proceeds of Advances. Neither the Parent nor the Operating
Partnership shall or shall permit any of their respective Subsidiaries to use
any proceeds from any Advances to repay (i) Indebtedness evidenced by any
Indentures or (ii) Subordinated Indebtedness.

 

Section 6.15 Franchise Concentration. In no event shall any Franchise
Concentration Event cause Franchise Concentration (i) in more than one
(1) Franchise Affiliation to exceed 47% and (ii) with respect to any Franchise
Affiliation (other than the Franchise Affiliation described in clause (i)), to
exceed 32%.

 

ARTICLE VII

 

FINANCIAL COVENANTS

 

So long as any Note or any amount under any Credit Document shall remain unpaid,
or any Lender shall have any Commitment hereunder, unless the Required Lenders
shall otherwise consent in writing, the Borrower, the Parent, the Operating
Partnership and its Subsidiaries shall comply with the following covenants.

 

109



--------------------------------------------------------------------------------

Section 7.01 Interest Coverage Ratio. The Parent shall maintain at the end of
each Rolling Period set forth below, an Interest Coverage Ratio of not less than
the ratio set forth below:

 

For the Rolling Period ending on:

--------------------------------------------------------------------------------

  

Interest Coverage Ratio not less than:

--------------------------------------------------------------------------------

June 30, 2005

   1.10 to 1.00

September 30, 2005

   1.05 to 1.00

December 31, 2005

   1.05 to 1.00

March 31, 2006

   1.15 to 1.00

June 30, 2006

   1.15 to 1.00

September 30, 2006

   1.15 to 1.00

Revolving Maturity Date

   1.15 to 1.00

 

Section 7.02 Senior Unsecured Interest Coverage Ratio. The Parent shall maintain
at the end of each Rolling Period set forth below, a Senior Unsecured Interest
Coverage Ratio of not less than the ratio set forth below:

 

For the Rolling Period ending on:

--------------------------------------------------------------------------------

  

Senior Unsecured Interest Coverage Ratio not less than:

--------------------------------------------------------------------------------

June 30, 2005

   .60 to 1.00

September 30, 2005

   .55 to 1.00

December 31, 2005

   .50 to 1.00

March 31, 2006

   .55 to 1.00

June 30, 2006

   .55 to 1.00

September 30, 2006

   .55 to 1.00

Revolving Maturity Date

   .55 to 1.00

 

Section 7.03 Fixed Charge Coverage Ratio. The Parent shall maintain at the end
of each Rolling Period set forth below, a Fixed Charge Coverage Ratio of not
less than the ratio set forth below:

 

For the Rolling Period ending on:

--------------------------------------------------------------------------------

  

Fixed Charge Coverage Ratio not less than:

--------------------------------------------------------------------------------

June 30, 2005

   .85 to 1.00

September 30, 2005

   .80 to 1.00

December 31, 2005

   .80 to 1.00

March 31, 2006

   .85 to 1.00

June 30, 2006

   .85 to 1.00

September 30, 2006

   .85 to 1.00

Revolving Maturity Date

   .85 to 1.00

 

110



--------------------------------------------------------------------------------

Section 7.04 Intentionally Omitted.

 

Section 7.05 Leverage Ratio. The Parent shall not on any date permit the
Leverage Ratio to exceed at any time during the applicable period indicated in
the following chart the amount set forth in such chart for such period:

 

Beginning Date of Applicable Period

--------------------------------------------------------------------------------

  

Ending Date of Applicable Period

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

The Status Reset Date during the Fiscal Quarter commencing April 1, 2005    The
day immediately prior to the Status Reset Date during the Fiscal Quarter
commencing July 1, 2005    11.25 to 1.00 The Status Reset Date during the Fiscal
Quarter commencing July 1, 2005    The day immediately prior to the Status Reset
Date during the Fiscal Quarter commencing October 1, 2005    11.25 to 1.00 The
Status Reset Date during the Fiscal Quarter commencing October 1, 2005    The
day immediately prior to the Status Reset Date during the Fiscal Quarter
commencing January 1, 2006    11.00 to 1.00 The Status Reset Date during the
Fiscal Quarter commencing January 1, 2006    The day immediately prior to the
Status Reset Date during the Fiscal Quarter commencing April 1, 2006    10.25 to
1.00 The Status Reset Date during the Fiscal Quarter commencing April 1, 2006   
The day immediately prior to the Status Reset Date during the Fiscal Quarter
commencing July 1, 2006    10.25 to 1.00 The Status Reset Date during the Fiscal
Quarter commencing July 1, 2006    The day immediately prior to the Status Reset
Date during the Fiscal Quarter commencing October 1, 2006    10.25 to 1.00 The
Status Reset Date during the Fiscal Quarter commencing October 1, 2006   
Revolving Maturity Date    10.25 to 1.00

 

111



--------------------------------------------------------------------------------

Section 7.06 Senior Unsecured Leverage Ratio. The Parent shall not on any date
permit the Senior Unsecured Leverage Ratio to exceed at any time during the
applicable period indicated in the following chart the amount set forth in such
chart for such period:

 

Beginning Date of Applicable Period

--------------------------------------------------------------------------------

  

Ending Date of Applicable Period

--------------------------------------------------------------------------------

  

Senior Unsecured Leverage Ratio

--------------------------------------------------------------------------------

The Status Reset Date during the Fiscal Quarter commencing April 1, 2005    The
day immediately prior to the Status Reset Date during the Fiscal Quarter
commencing July 1, 2005    17.00 to 1.00 The Status Reset Date during the Fiscal
Quarter commencing July 1, 2005    The day immediately prior to the Status Reset
Date during the Fiscal Quarter commencing October 1, 2005    17.50 to 1.00 The
Status Reset Date during the Fiscal Quarter commencing October 1, 2005    The
day immediately prior to the Status Reset Date during the Fiscal Quarter
commencing January 1, 2006    21.00 to 1.00 The Status Reset Date during the
Fiscal Quarter commencing January 1, 2006    The day immediately prior to the
Status Reset Date during the Fiscal Quarter commencing April 1, 2006    20.00 to
1.00 The Status Reset Date during the Fiscal Quarter commencing April 1, 2006   
The day immediately prior to the Status Reset Date during the Fiscal Quarter
commencing July 1, 2006    20.00 to 1.00 The Status Reset Date during the Fiscal
Quarter commencing July 1, 2006    The day immediately prior to the Status Reset
Date during the Fiscal Quarter commencing October 1, 2006    20.00 to 1.00 The
Status Reset Date during the Fiscal Quarter commencing October 1, 2006   
Revolving Maturity Date    20.00 to 1.00

 

Section 7.07 Limitations on Secured Indebtedness and Secured Recourse
Indebtedness.

 

(a) The Parent shall not on any date permit the sum of the Secured Non-Recourse
Indebtedness and Secured Recourse Indebtedness of the Parent and its
Subsidiaries on a Consolidated basis (excluding the Obligations), to be secured
by Liens on Hotel Properties or other Investments, to exceed at any time during
the applicable period indicated in the following

 

112



--------------------------------------------------------------------------------

chart the percentage set forth in such chart of the EBITDA of the Parent and its
Subsidiaries on a Consolidated basis.

 

Period

--------------------------------------------------------------------------------

   Percentage of
EBITDA


--------------------------------------------------------------------------------

The Rolling Period ending on June 30, 2005

   75%

From and after June 30, 2005

   80%

 

(b) The Parent shall not on any date permit the sum of the Secured Recourse
Indebtedness of the Parent and its Subsidiaries on a Consolidated basis
(excluding the Obligations), to be secured by Liens on Hotel Properties or other
Investments which for the Rolling Period immediately preceding such date
produced ten percent (10%) or more of the EBITDA of the Parent and its
Subsidiaries on a Consolidated basis.

 

Section 7.08 Senior Note Indenture - $200,000,000 9 1/8% Senior Notes. For the
purpose of this Section 7.08 only, (a) all capitalized terms used in this
Section 7.08 that are defined in the Senior Note Indenture shall have the
meanings given to them in the Senior Note Indenture - $200,000,000 9 1/8% Senior
Notes as of the Closing Date, and (b) all covenant calculations made under this
Section 7.08 shall be calculated as would be calculated under the Senior Note
Indenture - $200,000,000 9 1/8% Senior Notes as of the Closing Date, including,
without limitation, by making all covenant calculations under this Section 7.08
by taking into account the designation of any Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary under the Senior Note Indenture -
$200,000,000 9 1/8% Senior Notes.

 

(a) Incurrence of Indebtedness. The Parent, the Operating Partnership and their
respective Subsidiaries will not “incur” any additional Indebtedness in
violation of Section 4.9 of the Senior Note Indenture - $200,000,000 9 1/8%
Senior Notes as in effect on the Closing Date.

 

(b) Unencumbered Assets. The Parent, the Operating Partnership and their
respective Restricted Subsidiaries will maintain at all times Total Unencumbered
Assets in compliance with Section 4.18 of the Senior Note Indenture -
$200,000,000 9 1/8% Senior Notes as in effect on the Closing Date.

 

Section 7.09 Availability Covenant. The Maximum Availability will be calculated
on a quarterly basis. Borrower shall at all times maintain Maximum Availability
equal to or greater than the amount of the outstanding Obligations (the
“Availability Covenant”).

 

ARTICLE VIII

 

EVENTS OF DEFAULT; REMEDIES

 

Section 8.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Credit Document:

 

(a) Principal Payment. The Borrower shall fail to pay any principal of any Note
when the same becomes due and payable as set forth in this Agreement;

 

113



--------------------------------------------------------------------------------

(b) Interest or Other Obligation Payment. The Borrower shall fail to pay any
interest on any Note or any fee or other amount payable hereunder or under any
other Credit Document when the same becomes due and payable as set forth in this
Agreement, provided however that the Borrower will have a grace period of five
(5) days after the payments covered by this Section 8.01(b) becomes due and
payable for the first two defaults of such Persons collectively under this
Section 8.01(b) in every calendar year;

 

(c) Representation and Warranties. Any representation or warranty made or deemed
to be made (i) by the Borrower, IDOT Guarantor, any other Loan Party, the
Operating Partnership or Parent in this Agreement or in any other Credit
Document, (ii) by the Borrower, IDOT Guarantor, any other Loan Party, Operating
Partnership or Parent (or any of its officers) in connection with this Agreement
or any other Credit Document, or (iii) by any Subsidiary in any Credit Document
shall prove to have been incorrect in any material respect when made or deemed
to have been made;

 

(d) Covenant Breaches. (i) The Borrower, IDOT Guarantor, any other Loan Party,
the Parent or Operating Partnership shall fail to perform or observe any
covenant contained in Section 5.02, Section 5.15, Article VI or Article VII of
this Agreement or the Borrower, IDOT Guarantor, any other Loan Party, the Parent
or Operating Partnership shall fail to perform or observe any covenant in any
Credit Document beyond any notice and/or cure period for such default expressly
provided in such Credit Document or (ii) the Borrower, IDOT Guarantor, any other
Loan Party, Parent or Operating Partnership shall fail to perform or observe any
term or covenant set forth in any Credit Document which is not covered by clause
(i) above or any other provision of this Section 8.01, in each case if such
failure shall remain unremedied for thirty (30) days after the earlier of the
date written notice of such default shall have been given to the Borrower, IDOT
Guarantor, any other Loan Party, Parent or Operating Partnership by the
Administrative Agent or any Lender or the date a Responsible Officer of the
Borrower, IDOT Guarantor, any other Loan Party, Parent or Operating Partnership
has actual knowledge of such default, unless such default in this clause
(ii) cannot be cured in such thirty (30) day period and the Borrower, IDOT
Guarantor, any other Loan Party, Parent or Operating Partnership is diligently
proceeding to cure such default, in which event the cure period shall be
extended to ninety (90) days;

 

(e) Cross-Defaults.

 

(i) with respect to (A) (provided, however, the provisions of this
Section 8.01(e)(i)(A) shall not apply to such Secured Non-Recourse Indebtedness
while any of the Indentures shall remain outstanding and unpaid) any Secured
Non-Recourse Indebtedness (but excluding Indebtedness evidenced by the Notes)
which is outstanding in a principal amount of at least $50,000,000 individually
or when aggregated with all such Indebtedness of the Operating Partnership, the
Parent or any of their respective Subsidiaries any of the following; (B) any
Indebtedness other than Secured Non-Recourse Indebtedness (but excluding
Indebtedness evidenced by the Notes) which is outstanding in a principal amount
of at least $5,000,000 individually or when aggregated with all such
Indebtedness of the Operating Partnership, the Parent or any of their respective
Subsidiaries any of the following:

 

(1) any such Indebtedness shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof,

 

114



--------------------------------------------------------------------------------

(2) the Operating Partnership, the Parent or any of their respective
Subsidiaries shall fail to pay any principal of or premium or interest of any of
such Indebtedness (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness, or

 

(3) any other event shall occur or condition shall exist under any agreement or
instrument relating to such Indebtedness, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to permit the holders of such
Indebtedness to accelerate the maturity of such Indebtedness;

 

(ii) any default beyond any grace period, if any, of any term or condition set
forth in any of the Indentures.

 

(f) Insolvency. The Borrower, IDOT Guarantor, any other Loan Party, the Parent,
the Operating Partnership or any of their respective Material Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower, IDOT Guarantor, any other Loan Party, the Operating Partnership,
the Parent or any of their respective Material Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against the Borrower, IDOT Guarantor, any other Loan Party, the
Parent, the Operating Partnership or any of their respective Material
Subsidiaries, either such proceeding shall remain undismissed for a period of
ninety (90) days or any of the actions sought in such proceeding shall occur; or
the Borrower, IDOT Guarantor, any other Loan Party, the Parent, the Operating
Partnership or any of their respective Material Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
paragraph (f);

 

(g) Judgments. Any judgment or order for the payment of money in excess of
$5,000,000 (reduced for purposes of this paragraph for the amount in respect of
such judgment or order that a reputable insurer has acknowledged being payable
under any valid and enforceable insurance policy) shall be rendered against the
Borrower, IDOT Guarantor, any other Loan Party, the Parent, the Operating
Partnership or any of their respective Subsidiaries which, within sixty
(60) days from the date such judgment is entered, shall not have been discharged
or execution thereof stayed pending appeal;

 

115



--------------------------------------------------------------------------------

(h) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, unless such Reportable Event, proceedings or
appointment are being contested by the Parent, the Borrower, any other Loan
Party, or the Operating Partnership in good faith and by appropriate
proceedings, (iv) any Plan shall terminate for purposes of Title IV of ERISA,
(v) the Parent, the Borrower, IDOT Guarantor, any other Loan Party, the
Operating Partnership or any member of a Controlled Group shall incur any
liability in connection with a withdrawal from a Multiemployer Plan or the
insolvency (within the meaning of Section 4245 of ERISA) or reorganization
(within the meaning of Section 4241 of ERISA) of a Multiemployer Plan, unless
such liability is being contested by the Parent, the Borrower, IDOT Guarantor,
any other Loan Party or the Operating Partnership in good faith and by
appropriate proceedings, or (vi) any other event or condition shall occur or
exist, with respect to a Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could subject the Borrower, IDOT Guarantor, any other Loan
Party or the Operating Partnership to any tax, penalty or other liabilities in
the aggregate exceeding $10,000,000;

 

(i) Security Instruments. Any Event of Default (as defined in the Security
Instruments) shall occur;

 

(j) First Priority Lien. The Security Instruments and the other Credit Documents
after delivery thereof shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority lien on the
Collateral (subject to the Permitted Liens) purported to be covered, hereby or
thereby;

 

(k) Parent’s REIT Status. There shall be a determination from the applicable
Governmental Authority from which no appeal can be taken that the Parent’s tax
status as a REIT has been lost;

 

(l) Parent Common Stock; Repayment Event. The Parent at any time hereafter fails
to (i) cause the Parent Common Stock to be duly listed on the New York Stock
Exchange, Inc. or (ii) file timely all reports required to be filed by the
Parent with the New York Stock Exchange, Inc. and the Securities and Exchange
Commission and, with respect to a failure under clause (ii), such failure
remains uncured on the date which is the earlier of (A) the date thirty
(30) days following the date Parent shall receive notice, or otherwise have
actual knowledge of such failure and (B) the date specified by the New York
Stock Exchange, Inc. or the Securities and Exchange Commission as the date such
failure needs to be cured by; or

 

(m) Change in Control. Any of the following occur without the written consent of
the Required Lenders: (a) a Change of Control occurs for either the Parent or
the Operating Partnership; (b) the Parent owns less than 100% of the legal or
beneficial interest in MeriStar LP, Inc.; (c) the Parent, MeriStar LP, Inc. and
any wholly-owned Subsidiary of the Parent collectively owns less than 70% of the
legal or beneficial interest in the Operating Partnership;

 

116



--------------------------------------------------------------------------------

(d) the Operating Partnership owns less than 99% of the direct or indirect legal
and beneficial ownership in Borrower, the IDOT Guarantor and any other Loan
Party, respectively; or (e) the Parent owns less than .01% of the direct or
indirect legal and beneficial ownership in Borrower, the IDOT Guarantor and any
other Loan Party, respectively.

 

(n) Intentionally Omitted.

 

Section 8.02 Optional Acceleration of Maturity; Other Actions. If any Event of
Default (other than an Event of Default pursuant to paragraph (f) of
Section 8.01) shall have occurred and be continuing, then, and in any such
event,

 

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare the obligation of
each Lender to make Advances to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Notes, all interest
thereon, and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Notes, all such interest, and all such amounts shall
become and be forthwith due and payable in full, without presentment, demand,
protest or further notice of any kind (including, without limitation, any notice
of intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by the Borrower to the extent permitted by Applicable Law, and

 

(b) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Credit Documents for the ratable benefit of the Lenders by appropriate
proceedings.

 

Section 8.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (f) of Section 8.01 shall occur, the obligation of each
Lender to make Advances shall immediately and automatically be terminated and
the Notes, all interest on the Notes, and all other amounts payable under this
Agreement shall immediately and automatically become and be due and payable in
full, without presentment, demand, protest or any notice of any kind (including,
without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower to the
extent permitted by Applicable Law.

 

Section 8.04 Intentionally Omitted.

 

Section 8.05 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or the Lenders is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.

 

Section 8.06 Right of Set-off.

 

(a) Upon (i) the occurrence and during the continuance of any Event of Default
pursuant to paragraph (f) of Section 8.01 or (ii) the making of the request or
the granting of the consent, if any, specified by Section 8.02 to authorize the
Administrative Agent to declare the Notes and any other amount payable hereunder
due and payable pursuant to the provisions of

 

117



--------------------------------------------------------------------------------

Section 8.02 or the automatic acceleration of the Notes and all amounts payable
under this Agreement pursuant to Section 8.03, each Lender and Affiliate thereof
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or any Affiliate thereof to or for the credit or
the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, the Notes held by such
Lender, and the other Credit Documents, irrespective of whether or not such
Lender shall have made any demand under this Agreement, such Notes, or such
other Credit Documents, and although such obligations may be unmatured. Each
Lender agrees to promptly notify the Borrower in writing after any such set-off
and application made by such Lender or its Affiliate, provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section are in addition to any
other rights and remedies (including, without limitation, other rights of
set-off) which such Lender may have.

 

(b) To the extent permitted by Applicable Law, the Borrower waives any right of
set-off, defense or counterclaim the Borrower has or may have against any Lender
to apply any amounts owed the Borrower by such Lender or any Affiliate thereof
against the Obligations hereunder.

 

ARTICLE IX

 

AGENCY PROVISIONS

 

Section 9.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as Administrative Agent
on its behalf and to exercise such powers under this Agreement and the other
Credit Documents as are delegated to the Administrative Agent by the terms
hereof and of the other Credit Documents, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement or any other Credit Document (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to this Agreement, any other Credit Document, or applicable law. The
functions of the Administrative Agent are administerial in nature and in no
event shall the Administrative Agent have a fiduciary or trustee relation in
respect of any Lender by reason of this Agreement or any other Credit Document.
Within five (5) Business Days of the Administrative Agent receiving actual
knowledge (without any duty to investigate) of a Default, the Administrative
Agent will provide written notice of such Default to the Lenders.

 

Section 9.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken (including such Person’s own
negligence) by it or them under or in connection with this Agreement or the
other Credit Documents, except for its or their own

 

118



--------------------------------------------------------------------------------

gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (a) may treat the payee of any Note as
the holder thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (b) may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Credit Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Credit Document on the part of the Borrower, the Parent, Operating Partnership
or their respective Subsidiaries or to inspect the property (including the books
and records) of the Borrower, the Parent, the Operating Partnership or their
respective Subsidiaries; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Credit Document other than with respect to the
Administrative Agent’s execution of the documents to which the Administrative
Agent is a party; and (f) shall incur no liability under or in respect of this
Agreement or any other Credit Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier,
telegram, cable or telex) believed by it to be genuine and signed or sent by the
proper party or parties.

 

Section 9.03 Each Agent and Its Affiliates. With respect to its Commitment, the
Advances made by it and the Notes issued to it, the Administrative Agent shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not an Agent. The term “Lender” or “Lenders”
shall, unless otherwise expressly indicated, include the Administrative Agent in
its individual capacity as a Lender. The Administrative Agent, the Lenders and
their respective Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
the Borrower or any of its Subsidiaries, and any Person who may do business with
or own securities of the Borrower or any such Subsidiary, all as if the
Administrative Agent were not an Administrative Agent hereunder or the Lenders
were not Lenders hereunder and without any duty to account therefor to the
Lenders.

 

Section 9.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.06 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

Section 9.05 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent and the other agents hereunder (to the extent not
reimbursed by the Borrower), according to their respective Pro Rata Shares from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or

 

119



--------------------------------------------------------------------------------

disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against such Person in any way relating to or arising out of
this Agreement or any action taken or omitted by such Person under this
Agreement or any other Credit Document (including such Person’s own negligence),
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Person’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its Pro Rata Share
of any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Credit Document,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.

 

Section 9.06 Successor Agent. The Administrative Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with cause by the Required Lenders upon receipt of written notice
from the Required Lenders to such effect. Upon receipt of notice of any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders and
the Borrower, appoint a successor Administrative Agent, which shall be a bank
meeting the financial requirements of an Eligible Assignee and, to the extent
that a Lender is willing to act in such capacity, a Lender. Upon the acceptance
of any appointment as Administrative Agent by a successor Administrative Agent,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Credit
Documents. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article IX shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
such Administrative Agent under this Agreement and the other Credit Documents.

 

Section 9.07 Arranger, Book Runner, and Other Agents. Under the Credit Documents
Lehman Brothers Inc. shall be named Sole Arranger and Sole Book Runner; but such
Person in such capacity shall have no right or duty to act as agent on behalf of
the Lenders.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01 Amendments, Etc.

 

(a) No amendment or waiver of any provision of this Agreement, the Notes, or any
other Credit Document, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent, as

 

120



--------------------------------------------------------------------------------

specified in the particular provisions of the Credit Documents, and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment shall increase the Commitment of any Lender without
the prior written consent of such Lender, and no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders whose Commitments or
Advances are directly modified thereby, do any of the following: (i) increase
the aggregate Commitments of the Lenders, (ii) reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder or under
any other Credit Document or otherwise release the Borrower from any
Obligations, (iii) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder,
(iv) amend this Section 10.01, (v) amend the definition of “Required Lenders”,
(vi) release all or substantially all of the Collateral, except as provided in
Section 2.13 hereof; and provided, further, that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent, as the case may be, under this Agreement or any other
Credit Document. In addition, the definition of “Required Lenders” cannot be
amended without the unanimous written consent of all Lenders holding
Commitments.

 

(b) Intentionally Omitted.

 

(c) In addition, none of the following decisions shall be made without the prior
written consent of the Required Lenders:

 

(i) Intentionally Omitted;

 

(ii) release any material Collateral from its Lien securing the Obligations
except as contemplated by the provisions of Section 2.13;

 

(iii) any determination (A) to make a Borrowing after the occurrence and during
the continuance of an Event of Default or (B) to waive or modify a material
condition precedent to the funding of an Advance;

 

(iv) any (A) determination to send notice to the Borrower of, or otherwise
declare, an Event of Default pursuant to Section 8.01 of this Agreement,
(B) determination to accelerate the Obligations pursuant to Section 8.02 of this
Agreement, (C) exercise of remedies under any Credit Document, (D) material
decision regarding the operation, maintenance, sale or other disposition of any
Property after the foreclosure upon such Property, provided that Administrative
Agent shall be able to take any action it determines necessary to preserve or
maintain any such Property and provided further that if the Required Lenders
cannot agree on the sale or disposition of such Property, the Administrative
Agent shall not sell or dispose of such Property, but shall continue to hold
such Property for the benefit of the Lenders;

 

(v) any waiver or any amendment to the financial covenants contained in Article
VII of this Agreement or any definitions used therein;

 

(vi) any other material waiver or modification of the Credit Documents not
referred to in this Section 10.01; and

 

121



--------------------------------------------------------------------------------

(vii) any amendment of any other provision of a Credit Document which expressly
requires the consent of the Required Lenders.

 

(d) Any amendment to a covenant of the Parent, the Operating Partnership or any
of its Subsidiaries or amendment to a definition shall require the Borrower’s
written consent.

 

(e) If, in connection with any proposed change, waiver, discharge or termination
to any of the provisions of this Agreement which requires unanimous consent of
the Lenders, the consent of fifty one percent (51%) or more of the
Non-Defaulting Lenders entitled to vote on such proposed change, waiver,
discharge or termination is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained, then the Borrower shall
have the right, so long as all non-consenting Lenders whose individual consent
is required are treated as described below, to replace each such non-consenting
Lender or Lenders with one or more Eligible Assignees pursuant to Section 2.15,
provided that (i) at the time of such replacement, each such Eligible Assignee
consents to the proposed change, waiver, discharge or termination, (ii) the
Borrower shall not have the right to replace a Lender solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) to increase any of such Lender’s Commitments and (iii) the Borrower
shall have consummated any such replacement of Lenders within thirty (30) days
of the occurrence of the event giving the Borrower the right to cause such
replacement.

 

Notwithstanding the foregoing, the Administrative Agent and the Borrower
(without the consent of any other Lender) may enter into amendments of any
Credit Document solely with respect to corrections of formal defects not having
any economic impact.

 

Section 10.02 Notices, Etc. All notices or other written communications
hereunder shall be deemed to have been properly given (i) upon delivery, if
delivered in person or by facsimile transmission with receipt acknowledged by
the recipient thereof and confirmed by telephone by sender, (ii) one
(1) Business Day after having been deposited for overnight delivery with any
reputable overnight courier service, or (iii) five (5) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

 

If to Borrower:   

[Name of Borrower]

c/o MeriStar Hospitality Corporation

4501 N. Fairfax Drive

Suite 500

Arlington, VA 22203

Attn: Jerome J. Kraisinger, Esq.

          General Counsel

Facsimile No.: (703) 812-7235

With a copy to:   

Latham & Watkins, LLP

885 Third Avenue

Suite 1000

New York, New York 10022-4802

Attn: James I. Hisiger, Esq.

Facsimile No.: (212) 751-4864

 

122



--------------------------------------------------------------------------------

If to Administrative Agent or any Lender:   

Lehman Commercial Paper, Inc.

c/o Lehman Brothers

745 7th Avenue, 16th Floor

New York, New York 10019

Attention: Ms. Michelle Rosolinsky

Facsimile No.: (646) 758-5130

With a copy to:   

Trimont Real Estate Advisors

Marquis Tower, Suite 2200

3424 Peachtree Road NE

Atlanta, GA 30326

Attention: John Schwartz

Facsimile No.: (404) 582-8918

With a copy to:   

c/o Lehman Brothers

399 Park Avenue, 8th Floor

New York, New York 10022

Attention: Thomas Buffa

Facsimile No.: (646) 758-4672

With a copy to:   

Thacher Proffitt & Wood LLP

Two World Financial Center

New York, New York 10281

Attention: Mitchell G. Williams, Esq.

Facsimile No.: (212) 912-7751

 

or addressed as such party may from time to time designate by written notice to
the other parties.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

Section 10.03 No Waiver; Remedies. No failure on the part of any Lender, or any
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies provided in this Agreement and the other Credit
Documents are cumulative and not exclusive of any remedies provided by law.

 

Section 10.04 Costs and Expenses. The Borrower agrees to pay on demand all
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery, due diligence, administration,
modification and amendment of this Agreement, the Notes and the other Credit
Documents and syndication of the Obligations including, without limitation,
(a) the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent, and (b) all reasonable out-of-pocket costs and expenses,
if any, of

 

123



--------------------------------------------------------------------------------

the Administrative Agent, and each Lender (including, without limitation,
reasonable counsel fees and expenses of the Administrative Agent, and each
Lender) in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other Credit Documents, and
(c) to the extent not included in the foregoing, the reasonable costs of any
local counsel, travel expenses, Intralink’s charges, Engineering Reports,
Appraisals, Environmental Reports, mortgage and intangible taxes (if any), and
any title or Uniform Commercial Code search costs, any insurance consultant
costs and other costs usual and customary in connection with a credit facility
of this type.

 

Section 10.05 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights or delegate its duties under this Agreement or any
interest in this Agreement without the prior written consent of each Lender.

 

Section 10.06 Lender Assignments and Participations.

 

(a) Assignments. Any Lender may assign to one or more banks or other entities
all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, and the Notes held by it); provided, however, that:

 

(i) each such assignment shall be of a constant, and not a varying, percentage
of all of such Lender’s rights and obligations under this Agreement and shall
involve a ratable assignment of such Lender’s Commitment and Advances;

 

(ii) the amount of the resulting Commitments and Advances of the assigning
Lender (unless it is assigning all its Commitments and Advances) and the
assignee Lender pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $2,500,000 in total and shall be an integral multiple of
$1,000,000;

 

(iii) each such assignment shall be to an Eligible Assignee;

 

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with the Notes subject to such assignment;

 

(v) the Administrative Agent (and in the case of assignments of all or a portion
of a Lender’s Commitments after the date of this Agreement) shall consent to
such assignment, which consent shall not be unreasonably withheld or delayed;
and

 

(vi) each Eligible Assignee (other than an Eligible Assignee which is an
Affiliate of the assigning Lender) shall pay to the Administrative Agent a
$3,500 administrative fee; provided that, in the case of contemporaneous
assignments by a

 

124



--------------------------------------------------------------------------------

Lender to more than one Related Fund (which Related Funds are not then Lenders
hereunder), only a single $3,500 such fee shall be payable for all such
contemporaneous assignments.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least three (3) Business Days after the execution thereof or such
earlier date as agreed to by the Administrative Agent, (A) the assignee
thereunder shall be a party hereto for all purposes and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of such Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto). Notwithstanding anything herein to the
contrary, (i) any Lender may assign or pledge, as collateral or otherwise, any
of its rights under the Credit Documents to any Federal Reserve Bank and
(ii) any Lender that is an Approved Fund or Related Fund may, without the
consent of the Administrative Agent or the Borrower, pledge all or any portion
of its Advances and Notes to any trustee for, or any other representative of,
holders of obligations owed, or securities issued, by such Approved Fund or
Related Fund, as security for such obligations or securities; provided that
(A) any foreclosure or similar action by such trustee or representative shall be
subject to the provisions of this Section 10.06(a) concerning assignments,
including without limitation the requirement that any assignee of such Notes and
Advances must qualify as an Eligible Assignee and (B) such Lender shall not
require such trustee’s or representative’s consent to any matter under this
Agreement, except (1) for a change in the principal amount of any Note which has
been so pledged, reductions in fees or interest, or extending the Term Maturity
Date or Revolving Maturity Date or (2) as otherwise consented to by the
Administrative Agent.

 

(b) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of their obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Sections 4.06
and 5.05, if applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on

 

125



--------------------------------------------------------------------------------

its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

(c) The Register. The Administrative Agent shall maintain at its address
referred to in Section 10.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(d) Procedures. Upon its receipt of an Assignment and Acceptance executed by a
Lender and an Eligible Assignee, together with the Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit C,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Within five (5) Business Days after its receipt of such notice, the Borrower, at
its own expense, shall execute and deliver to the Administrative Agent in
exchange for the surrendered Note or Notes, a new Note or Notes payable to the
order of such Eligible Assignee in amount equal to, respectively, the
Commitments and the outstanding Advances assumed by it pursuant to such
Assignment and Acceptance, and if the assigning Lender has retained any
Commitments hereunder, a new Note or Notes payable to the order of such Lender
in an amount equal to, respectively, the Commitments and the outstanding
Advances retained by it hereunder. Such new Note or Notes shall be dated the
date of the original Notes executed pursuant to this Agreement and shall
otherwise be in substantially the form of the attached Exhibit A.

 

(e) Participations. Each Lender may sell participations to one or more banks or
other entities in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it, and the Notes held by it); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitments to the Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Notes for all purposes of this Agreement, (iv) the
Borrower, the Administrative Agent, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (v) such Lender shall not require the
participant’s consent to any matter under this Agreement, except for change in
the principal amount of any Note in which the participant has an interest,
reductions in fees or interest, or extending the Term Maturity Date or the
Revolving Maturity Date. The Borrower hereby agrees that participants shall have
the same rights under Sections 2.08, 2.09, 2.11(c), and 10.07 hereof as the
Lender to the extent of their respective participations.

 

126



--------------------------------------------------------------------------------

(f) Confidentiality. Each Lender agrees to preserve the confidentiality of any
confidential information relating to the Borrower, the Parent, the Operating
Partnership and their respective Subsidiaries received by Lender; provided that
each Lender may furnish any such confidential information in the possession of
such Lender from time to time to (i) assignees and participants (including
prospective assignees and participants), (ii) its regulators, the National
Association of Insurance Commissioners, governmental authorities and any
self-governing organization to which is a member, (iii) any direct or indirect
contractual counterparty to such Lender in swap agreements or such contractual
counterparty’s professional advisor and (iv) the Related Funds, Affiliates,
directors, partners, officers, employees of such Person or its Affiliates or
Related Funds; provided that, prior to any such disclosure, such Person shall
agree to preserve the confidentiality of any confidential information relating
to the Borrower, the Parent, the Operating Partnership and its Subsidiaries
received by it from or on behalf of such Lender.

 

(g) Cooperation in Syndication.

 

(i) Borrower agrees to assist Lenders in completing a sale with novation of all
or any part of Lenders, right, title and interest in and to the Loan (a
“Syndication”) satisfactory to the Lenders. Such assistance shall include
(A) direct contact between senior management and advisors of Borrower and the
proposed Lenders during reasonable business hours, (B) review and provide
information to prepare a confidential information memorandum and other marketing
materials to be used in connection with the Syndication, (C) the hosting, with
Lenders, of one or more meetings of prospective Lenders, and (D) the delivery of
appraisals satisfactory to Lenders if required.

 

(ii) Lenders shall manage all aspects of the Syndication of the Loan, including
decisions as to the selection of institutions to be approached and when they
will be approached, when their Commitments will be accepted, which institutions
will participate, the allocations of the Commitments among the Lenders and the
amount and distribution of Fees among the Lenders. To assist Lenders in their
Syndication efforts, Borrower agrees promptly to prepare and provide to Lender
all information with respect to Borrower, Participating Lessees, Approved
Operator, Approved Franchisor and the Real Property Assets, including all
financial information and projections with respect thereto (the “Projections”),
as Lenders may reasonably request in connection with the Syndication of the
Loan. Borrower hereby represents and covenants that (A) all information other
than the Projections (the “Information”) that has been or will be made available
to Lenders by Borrower or any of their representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (B) the Projections that have been or will be made
available to Lenders by Borrower or any of their representatives have been or
will be prepared in good faith based upon reasonable assumptions. Borrower
understands that in arranging and syndicating the Loan, the Lenders may use and
rely on the Information and Projections without independent verification
thereof.

 

127



--------------------------------------------------------------------------------

(iii) If required in connection with the Syndication, Borrower hereby agrees to:

 

(A) deliver updated financial and operating statements and other information
reasonably required by Lenders to facilitate the Syndication;

 

(B) deliver reliance letters reasonably satisfactory to Lenders with respect to
the environmental assessments and reports delivered to Lenders prior to the
Closing Date, which will run to Lenders and its successors and assigns;

 

(C) execute modifications to the Credit Documents reasonably required by the
Lenders, provided that such modification will not change any material or
economic terms of the Credit Documents, or otherwise materially increase the
obligations or materially decrease the rights of Borrower pursuant to the Credit
Documents; and

 

(D) deliver an opinion letter from Richards Layton & Finger, PA with respect to
each Borrower or other Loan Party which is a Delaware single member limited
liability company regarding, among other matters: (1) whether the provisions in
the operating agreement of such Person requiring the unanimous consent of the
directors of such Person before a voluntary bankruptcy petition can be filed is
enforceable, (2) whether a judgment creditor of the single member of such Person
may directly attach the assets of such Person, (3) whether the bankruptcy of the
single member of such Person will cause such Person to be dissolved, or its
affairs wound up and (4) whether such Person is a separate legal entity which
shall continue to be a separate legal entity until the cancellation of its
certificate of formation.

 

Section 10.07 Indemnification. The Borrower shall indemnify the Administrative
Agent, the other agents hereunder, the Lenders (including any lender which was a
Lender hereunder prior to any full assignment of its Commitment), and each
affiliate thereof and their respective directors, officers, employees, trustees,
advisors, and agents from, and discharge, release, and hold each of them
harmless against, any and all losses, liabilities, claims or damages to which
any of them may become subject, insofar as such losses, liabilities, claims or
damages arise out of or result from (i) any actual or proposed use by the
Borrower or any Affiliate of the Borrower of the proceeds of any Advance,
(ii) any breach by the Borrower, the Parent, the Operating Partnership of any
provision of this Agreement or any other Credit Document, (iii) any
investigation, litigation or other proceeding (including any threatened
investigation or proceeding) relating to the foregoing, or (iv) any
Environmental Claim or requirement of Environmental Laws concerning or relating
to the present or previously-owned or operated properties, or the operations or
business, of the Borrower, the Parent, the Operating Partnership or any of their
Subsidiaries, and the Borrower shall reimburse the Administrative Agent, the
other agents hereunder, and each Lender, and each affiliate thereof and their
respective directors, officers, employees and agents, upon demand for any
reasonable out-of-pocket expenses (including legal fees) incurred in connection
with any such investigation, litigation or other proceeding; and expressly
including any such losses, liabilities, claims, damages, or expense incurred by
reason of such Person’s own negligence, but excluding any such losses,
liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified.

 

128



--------------------------------------------------------------------------------

Section 10.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

Section 10.09 Survival of Representations, Indemnifications, etc. All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Borrower in connection herewith shall survive the execution
and delivery of this Agreement and the Credit Documents, the making of the
Advances and any investigation made by or on behalf of the Lenders, none of
which investigations shall diminish any Lender’s right to rely on such
representations and warranties. All obligations of the Borrower provided for in
Sections 2.08, 2.09, 2.11(c), 9.05 and 10.07 shall survive any termination of
this Agreement and repayment in full of the Obligations.

 

Section 10.10 Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

 

Section 10.11 Intentionally Omitted.

 

Section 10.12 Intentionally Omitted.

 

Section 10.13 Usury Not Intended. It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of New York and the United States of America from
time to time in effect. In furtherance thereof, the Lenders and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged or received under this
Agreement; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Advances, include amounts which by applicable law are deemed interest
which would exceed the Maximum Rate, then such excess shall be deemed to be a
mistake and each Lender receiving same shall credit the same on the principal of
its Notes (or if such Notes shall have been paid in full, refund said excess to
the Borrower). In the event that the maturity of the Notes is accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Notes (or, if the applicable Notes shall have been paid in full,
refunded to the Borrower). In determining whether or not the interest paid or
payable under any specific contingencies exceeds the Maximum Rate, the Borrower
and the Lenders

 

129



--------------------------------------------------------------------------------

shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal parts during the period of the full stated term of
the Notes all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.

 

Section 10.14 GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL
BE GOVERNED BY, CONSTRUED AND ENFORCED, AND ANY DISPUTE BETWEEN THE BORROWER,
ANY LOAN PARTY, ANY AGENT, ANY LENDER, OR ANY INDEMNITEE ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF NEW YORK; PROVIDED THAT THE
PERFECTION OF THE LIENS OF THE ADMINISTRATIVE AGENT ON THE COLLATERAL AND THE
EXERCISE OF REMEDIES AGAINST THE COLLATERAL SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE APPLICABLE JURISDICTION.

 

Section 10.15 CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

 

(A) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B), EACH OF THE
PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

 

(B) OTHER JURISDICTIONS. THE BORROWER AGREES THAT ANY AGENT, ANY LENDER OR ANY
INDEMNITEE SHALL HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO
(1) OBTAIN PERSONAL JURISDICTION OVER THE BORROWER OR ANY OTHER LOAN PARTY OR
(2) ENFORCE A JUDGMENT OR OTHER COURT ORDER

 

130



--------------------------------------------------------------------------------

ENTERED IN FAVOR OF SUCH PERSON. THE BORROWER AND ANY OTHER LOAN PARTY AGREES
THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT
BY SUCH PERSON TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH
PERSON. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND ANY OTHER
LOAN PARTY WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN
WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).

 

(C) SERVICE OF PROCESS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER
AND ANY OTHER LOAN PARTY WAIVES PERSONAL SERVICE OF ANY PROCESS UPON IT AND
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS OR
SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY ANY AGENT
OR THE LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER
AND ANY OTHER PARTY, AS APPLICABLE, ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN
SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF ANY AGENT OR THE LENDERS TO
SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND ANY
OTHER LOAN PARTY IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.

 

(D) WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING
OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(E) WAIVER OF BOND. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND
ANY OTHER LOAN PARTY WAIVES THE POSTING OF ANY BOND OTHERWISE REQUIRED OF ANY
PARTY HERETO IN

 

131



--------------------------------------------------------------------------------

CONNECTION WITH ANY JUDICIAL PROCESS OR PROCEEDING TO REALIZE ON THE COLLATERAL
ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PARTY, OR TO
ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, PRELIMINARY OR
PERMANENT INJUNCTION, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT.

 

(F) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF THIS
SECTION 10.15 AND SECTION 10.21, WITH ITS COUNSEL.

 

Section 10.16 Intentionally Omitted.

 

Section 10.17 Knowledge of Borrower. For purposes of this Agreement, “knowledge
of the Borrower” means the actual knowledge of any of the executive officers and
all other Responsible Officers of the Parent, the Operating Partnership, the
IDOT Guarantor or any other Loan Party.

 

Section 10.18 Lenders Not in Control. None of the covenants or other provisions
contained in the Credit Documents shall or shall be deemed to, give the Lenders
the rights or power to exercise control over the affairs and/or management of
the Borrower, the Parent or the Operating Partnership, any of its Subsidiaries,
the power of the Lenders being limited to the right to exercise the remedies
provided in the Credit Documents; provided, however, that if any Lender becomes
the owner of any stock, or other equity interest in, any Person whether through
foreclosure or otherwise, such Lender shall be entitled (subject to requirements
of law) to exercise such legal rights as it may have by being owner of such
stock, or other equity interest in, such Person.

 

Section 10.19 Headings Descriptive. The headings of the several Sections and
paragraphs of the Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

Section 10.20 Intentionally Omitted.

 

Section 10.21 No Consequential Damages. NOTWITHSTANDING ANYTHING CONTAINED TO
THE CONTRARY IN ANY OTHER PROVISION OF THIS AGREEMENT, EACH PERSON PARTY HERETO
FOR ITSELF AND ON BEHALF OF ITS AFFILIATES AGREES THAT THE RECOVERY OF ANY
DAMAGES SUFFERED OR INCURRED AS A RESULT OF ANY BREACH BY ANY PERSON OF ANY OF
ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT SHALL BE LIMITED TO THE ACTUAL DAMAGES SUFFERED OR INCURRED AS A
RESULT OF THE BREACH BY THE BREACHING PARTY OF ITS REPRESENTATIONS, WARRANTIES
OR OBLIGATIONS HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT AND IN NO EVENT
SHALL THE BREACHING PARTY BE LIABLE TO ANY NON-BREACHING PARTY FOR ANY INDIRECT,
CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE

 

132



--------------------------------------------------------------------------------

DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS
OR OPPORTUNITIES OR LOST OR DELAYED PRODUCTION) SUFFERED OR INCURRED BY THE
NON-BREACHING PARTY AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ANY OF
ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT.

 

Section 10.22 Exculpation. The Lenders and the Administrative Agent on behalf of
the Lenders shall not enforce the liability and obligation of Borrower, the IDOT
Guarantor and any other Loan Party (Borrower, IDOT Guarantor and such other Loan
Party for the purposes of this Subsection 10.22 shall be referred to
collectively in this Section 10.22 as “Borrower”) to perform and observe the
obligations contained in this Agreement, the Notes, the Security Instruments or
the other Credit Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that the Lenders and the Administrative
Agent on behalf of the Lenders may bring a foreclosure action, action for
specific performance or other appropriate action or proceeding to enable the
Lenders and the Administrative Agent on behalf of the Lenders to enforce and
realize upon this Agreement, the Notes, the Security Instruments, the other
Credit Documents, and the interest in the Real Property Assets, the Personal
Property thereon, the Rents and any other Collateral given to the Lenders and
the Administrative Agent on behalf of the Lenders under this Agreement, the
Notes, the Security Instruments and the other Credit Documents; provided,
however, that any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Real Property
Assets, the Personal Property thereon, in the Rents and in any other Collateral
given to the Lenders and the Administrative Agent on behalf of the Lenders. The
Lenders and the Administrative Agent on behalf of the Lenders, by accepting this
Agreement, the Notes and the Security Instruments, agrees that they shall not
sue for, seek or demand any deficiency judgment against Borrower in any such
action or proceeding, under or by reason of or under or in connection with this
Agreement, the Notes, the Security Instruments or the other Credit Documents.
The provisions of this Section shall not, however, (i) constitute a waiver,
release or impairment of any Obligation evidenced or secured by this Agreement,
the Notes, the Security Instruments or the other Credit Documents; (ii) impair
the right of Lenders and the Administrative Agent on behalf of the Lenders to
name Borrower as a party defendant in any action or suit for judicial
foreclosure and sale under the Security Instruments; (iii) affect the validity
or enforceability of any indemnity, guaranty, master lease or similar instrument
made in connection with this Agreement, the Note, the Security Instruments, or
the other Credit Documents; (iv) impair the right of the Lenders and the
Administrative Agent on behalf of the Lenders to obtain the appointment of a
receiver; (v) impair the enforcement of the Assignment of Leases and Rents;
(vi) impair the right of Lender to enforce the provisions of Sections 10.1 of
the Security Instruments or Sections 2.11, 4.11, 4.12 and 5.03 hereof; or
(vii) impair the right of Lender to obtain a deficiency judgment or other
judgment on the Note against Borrower if necessary to (A) preserve or enforce
its rights and remedies against any Real Property Asset, the Personal Property
thereon or any other Collateral or (B) obtain any casualty insurance proceeds or
condemnation awards to which the Lenders and the Administrative Agent on behalf
of the Lenders would otherwise be entitled under the terms of this Agreement or
the Security Instruments; provided however, the Lenders and the Administrative
Agent on behalf of the Lenders shall only enforce such judgment to the extent of
the casualty insurance proceeds and/or condemnation awards.

 

133



--------------------------------------------------------------------------------

Section 10.23 Contributions and Waivers.

 

(a) As a result of the transactions contemplated by this Agreement, each
Borrower will benefit, directly and indirectly, from each Borrower’s obligation
to pay the Obligations and perform its other obligations under this Agreement
and the other Credit Documents and in consideration therefore each Borrower
desires to enter into an allocation and contribution agreement among themselves
as set forth in this Section 10.23 to allocate such benefits among themselves
and to provide a fair and equitable agreement to make contributions among each
of Borrowers in the event any payment is made by any individual Borrower
hereunder to Administrative Agent or the Lenders (such payment being referred to
herein as a “Contribution,” and for purposes of this Section 10.23, includes any
exercise of recourse by Administrative Agent against any Collateral of a
Borrower and application of proceeds of such Collateral in satisfaction of such
Borrower’s Obligations).

 

(b) Each Borrower shall be liable hereunder with respect to the Obligations only
for such total maximum amount (if any) that would not render its Obligations
hereunder or under any of the Credit Documents subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any State
law.

 

(c) In order to provide for a fair and equitable contribution among each
Borrower in the event that any Contribution is made by an individual Borrower (a
“Funding Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from each other Borrower for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section 10.23.

 

(d) For purposes hereof, the “Benefit Amount” of any individual Borrower as of
any date of determination shall be the net value of the benefits to such
Borrower and its Affiliates from extensions of credit made by Lenders to
(a) such Borrower and (b) to each other Borrower hereunder and the Credit
Documents to the extent such other Borrowers have guaranteed or mortgaged their
Property to secure the Obligations of such Borrower to Administrative Agent.

 

(e) Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (A) the (i) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (ii) the amount of Obligations paid
by such Funding Borrower, or (B) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).

 

(f) In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from each other Borrower
pursuant hereto shall be allocated among such Funding Borrowers in proportion to
the total amount of the Contribution made for or on account of each other
Borrower by each such Funding Borrower pursuant to the Applicable

 

134



--------------------------------------------------------------------------------

Contribution. In the event that at any time any Borrower pays an amount
hereunder in excess of the amount calculated pursuant to this Section 10.23
above, that Borrower shall be deemed to be a Funding Borrower to the extent of
such excess and shall be entitled to a Reimbursement Contribution from each
other Borrower in accordance with the provisions of this Section 10.23.

 

(g) Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.

 

(h) No Reimbursement Contribution payments payable by a Borrower pursuant to the
terms of this Section 10.23 shall be paid until all amounts then due and payable
by all of Borrowers to Administrative Agent or the Lenders, pursuant to the
terms of the Credit Documents, are paid in full in readily available funds.
Nothing contained in this Section 10.23 shall limit or affect in any way the
Obligations of any Borrower to Lenders under this Agreement or any other Credit
Documents.

 

(i) Each Borrower waives to the extent permitted by Applicable Law:

 

(i) any right to require Lender to proceed against any other Borrower or any
other person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;

 

(ii) the defense of the statute of limitations in any action against any other
Borrower or for the collection of any indebtedness or the performance of any
obligation under the Loan;

 

(iii) any defense based upon any legal disability or other defense of any other
Borrower, any guarantor of any other person or by reason of the cessation or
limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under this Agreement and any
of the other Credit Documents;

 

(iv) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;

 

(v) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

 

(vi) any defense based upon any failure by Administrative Agent or the Lenders
to obtain collateral for the indebtedness or failure by Administrative Agent or
Lenders to perfect a Lien on any collateral;

 

(vii) presentment, demand, protest and notice of any kind;

 

(viii) Intentionally Omitted;

 

135



--------------------------------------------------------------------------------

(ix) Intentionally Omitted;

 

(x) any defense based upon any election by Administrative Agent or the Lenders,
in any bankruptcy proceeding, of the application or non-application of
Section 1111(6)(2) of the Bankruptcy Code or any successor statute;

 

(xi) any defense based upon any use of cash collateral under Section 363 of the
Bankruptcy Code;

 

(xii) any defense based upon any agreement or stipulation entered into by
Administrative Agent or the Lenders with respect to the provision of adequate
protection in any bankruptcy proceeding;

 

(xiii) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;

 

(xiv) any defense based upon the avoidance of any security interest in favor of
Administrative Agent or the Lenders for any reason;

 

(xv) any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
Obligations; and

 

(xvi) any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the applicable Security
Instruments to be satisfied by any payment from any other Borrower or any such
party.

 

(j) Each Borrower waives to the extent permitted by Applicable Law:

 

(i) all rights and defenses arising out of an election of remedies by
Administrative Agent or Lender even though the election of remedies, such as
nonjudicial foreclosure with respect to security for the Loan or any other
amounts owing under the Credit Documents, has destroyed Borrower’s rights of
subrogation and reimbursement against any other Borrower;

 

(ii) all rights and defenses that Borrower may have because any of the
Obligations are secured by real property. This means, among other things:
(A) the Administrative Agent may collect from Borrower without first foreclosing
on any real or personal property collateral pledged by any other Borrower,
(B) if Administrative Agent forecloses on any real property collateral pledged
by any other Borrower, (1) the amount of the Obligations may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (2) Administrative Agent may
collect from Borrower even if any other Borrower, by foreclosing on the real
property collateral, has destroyed any right Borrower may have to collect from
any other Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses Borrower may have because any of the Debt is secured by real
property; and

 

136



--------------------------------------------------------------------------------

(iii) any claim or other right which Borrower might now have or hereafter
acquire against any other Borrower or any other person that arises from the
existence or performance of any obligations under the Notes, this Agreement, the
Security Instruments or the other Credit Documents, including, without
limitation, any of the following: (A) any right of subrogation, reimbursement,
exoneration, contribution, or indemnification; or (B) any right to participate
in any claim or remedy of Administrative Agent or the Lenders against any other
Borrower or any collateral security therefor, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

137



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF SENIOR CREDIT AGREEMENT]

 

EXECUTED as of the date first referenced above.

 

2780 ATLANTA LIMITED PARTNERSHIP, L.P.,

a Delaware limited partnership

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

MERISTAR SUB 4J, LLC, a Delaware limited liability company (f/k/a Capstar
Oklahoma City Company, L.L.C.)

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

MERISTAR SUB 3C, LLC, a Delaware limited liability company, (f/k/a Capstar
Tucson Company, L.L.C.)

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

MERISTAR SUB 8E, LLC, a Delaware limited liability company, (f/k/a Capstar
Windsor Locks Company, L.L.C.)

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF SENIOR CREDIT AGREEMENT]

 

MERISTAR KEY LARGO SPE, LLC, a Delaware limited liability company

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

MERISTAR ANNAPOLIS SPE, LLC, a Delaware limited liability company

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

MERISTAR MAHWAH SPE, LLC, a Delaware limited liability company

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

MERISTAR ALEXANDRIA SPE, LLC, a Delaware limited liability company

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

MERISTAR ALBUQUERQUE SPE, LLC, a Delaware limited liability company

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

MERISTAR SUB 1B, LLC (f/k/a EQUISTAR BELLEVUE COMPANY, L.L.C.), a Delaware
limited liability company

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

MERISTAR SUB 1D, LP (f/k/a CAPSTAR LAJV, L.P.), a Delaware limited partnership

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

MERISTAR SUB 7D, LLC (f/k/a CAPSTAR CHICAGO COMPANY, L.L.C.), a Delaware limited
liability company

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

MERISTAR SUB 7F, LLC (f/k/a CAPSTAR INDIANAPOLIS COMPANY, L.L.C), a Delaware
limited liability company

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER, INC., a New York Corporation

By:

 

/s/ Francis X. Gilhool

Name:

 

Francis X. Gilhool

Title:

 

Authorized Signatory

LEHMAN BROTHERS BANK, FSB, a federal stock savings bank

By:

 

/s/ Gary Taylor

Name:

 

Gary Taylor

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF SENIOR CREDIT AGREEMENT]

 

The undersigned acknowledges the receipt and approval of this Agreement and the
other Credit Documents, and to the extent terms, conditions and/or covenants of
this Agreement shall apply to the IDOT Guarantor and/or the Maryland Property,
the undersigned agrees to such terms, conditions and/or covenants.

 

MERISTAR ANNAPOLIS OWNER SPE, LLC, a Delaware limited liability company

By:

 

/s/ Donald D. Olinger

Name:

 

Donald D. Olinger

Title:

 

Authorized Person